Case 3:15-cv-01857-SI   Document 409-12   Filed 10/15/20   Page 1 of 24




       75,$/
                                            Case 3:15-cv-01857-SI                           Document 409-12                       Filed 10/15/20                       Page 2 of 24
       Oct Nov 2014

ĂŵƉĂŝŐŶEĂŵĞ       ŽŶƚĂĐƚ>ŝƐƚ                            ^ƚĂƌƚĂƚĞ    ^ƚĂƌƚdŝŵĞ    ŶĚĂƚĞ      ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ    :Žď/     :Žď^ƚĂƚƵƐ            ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
'ĞƌŵĂŶͺƌĞĚŝƚ       KĐƚͺϱƚŚͺ'ĞƌŵĂŶͺĞĐůŝŶĞƐ                  ϭϬͬϵͬϭϰ       ϴ͗ϭϵĂ͘ŵ͘    ϭϬͬϵͬϭϰ       ϭϬ͗ϭϭĂ͘ŵ͘        Ϯϯϰ͘ϬϬ                 ϭϳϱ           Ϯϵϯ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   EŽŶĞ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϭϰͺϭϬͺϭϬͺϮϬϭϰ                         ϭϬͬϭϬͬϭϰ     ϭϬ͗ϭϭĂ͘ŵ͘    ϭϬͬϭϬͬϭϰ      ϭϬ͗ϱϬĂ͘ŵ͘         ϯϳ͘ϬϬ                  ϯϱ           Ϯϵϵ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   EŽŶĞ
h<ͺƌĞĚŝƚͺůĂƐƚ     KĐƚͺϱƚŚͺh<ͺĞĐůŝŶĞƐ                      ϭϬͬϵͬϭϰ       ϳ͗ϱϬĂ͘ŵ͘    ϭϬͬϵͬϭϰ        ϵ͗ϬϮĂ͘ŵ          ϰϳ͘ϬϬ                  ϰϳ           ϮϵϮ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ     KĐƚŽďĞƌϱĞŶŐĚĞĐůŝŶĞƐ                      ϭϬͬϵͬϭϰ       ϵ͗ϮϰĂ͘ŵ͘    ϭϬͬϭϭͬϭϰ      ϭϭ͗ϱϱĂ͘ŵ͘       Ϯϰ͕ϲϴϯ͘ϬϬ             ϭϯ͕Ϯϭϲ          Ϯϵϱ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
ƵƐͺĞŶŐůŝƐŚͺĐƌĞĚŝƚ   ĂĐƚŝǀĞͺĚŝƌĞĐƚŽƌŶŽW^                     ϭϬͬϳͬϭϰ      ϭϮ͗ϬϯWD      ϭϬͬϴͬϭϰ       Ϯ͗ϱϵƉ͘ŵ͘       ϭϬ͕ϮϮϯ͘ϬϬ              ϳ͕ϰϮϳ          Ϯϴϳ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
ǁŝŶďĂĐŬͺϬϬϭ         ϮŶĚĂƚƚĞŵƉƚƉϮǁŝŶďĂĐŬͺϬϬϭ                  ϭϬͬϴͬϭϰ       ϯ͗ϬϭƉ͘ŵ͘    ϭϬͬϵͬϭϰ        ϰ͗ϭϴƉ͘ŵ͘       ϭϬ͕ϬϬϬ͘ϬϬ              ϴ͕ϰϮϱ          ϮϵϬ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϰƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬͺϬϬϮ
tŝŶďĂĐŬͺϬϬϭ         ϮŶĚĂƚƚĞŵƉƚWϰͺtŝŶϬϬϭ                      ϭϬͬϵͬϭϰ       ϱ͗ϬϭƉ͘ŵ͘    ϭϬͬϭϬͬϭϰ       ϰ͗ϯϳƉ͘ŵ͘       ϭϬ͕ϵϵϲ͘ϬϬ             ϭϬ͕ϵϵϲ          Ϯϵϴ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϰƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬͺϬϬϭ
ǁŝŶďĂĐŬͺϬϬϮ         ϮŶĚĂƚƚĞŵƉƚƉϯǁŝŶďĂĐŬͺϬϬϮ                       ϰϭϵϮϭ ϭ͗ϯϳƉ͘ŵ͘            ϰϭϵϮϭ ϱ͗ϮϬƉ͘ŵ͘            ϭϬϬϬϬ                        ϴϲϵϮ        Ϯϵϳ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϮŶĚĂƚƚĞŵƉƚWϯǁŝŶďĂĐŬͺϬϬϮ
tŝŶďĂĐŬͺϬϬϭ         ϯƌĚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϭ                    ϭϬͬϭϬͬϭϰ      ϯ͗ϯϴƉ͘ŵ͘    ϭϬͬϭϱͬϭϰ      ϭϮ͗ϱϮƉ͘ŵ͘       ϴ͕ϰϲϴ͘ϬϬ               ϴ͕ϰϰϳ          ϯϬϬ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϰƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϮ         ϯƌĚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϮ                  ϭϬͬϭϭͬϭϰ     ϭϭ͗ϬϭĂ͘ŵ͘    ϭϬͬϭϲͬϭϰ       ϭ͗ϱϰƉ͘ŵ͘       ϵ͕ϯϱϳ͘ϬϬ               ϵ͕ϯϰϱ          ϯϬϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϰƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϭ         ϮŶĚĂƚƚĞŵƉƚͺƉϯͺtŝŶďĂĐŬϬϬϭ                 ϭϬͬϭϱͬϭϰ      ϳ͗ϬϴƉ͘ŵ͘    ϭϬͬϮϭͬϭϰ       ϭ͗ϭϱƉ͘ŵ͘       ϵ͕ϭϵϴ͘ϬϬ               ϵ͕ϭϳϱ          ϯϭϵ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϰƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭͺϭϭͺϱͺϮϬϭϰ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϭϱͺϭϬͺϭϯͺϮϭϰ                          ϭϬͬϭϰͬϭϰ      ϴ͗ϬϲĂ͘ŵ͘    ϭϬͬϭϰͬϭϰ       ϴ͗ϮϳĂ͘ŵ͘         ϲϬ͘ϬϬ                  ϱϴ           ϯϬϯ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
ƵƐͺĞŶŐůŝƐŚͺĐƌĞĚŝƚ   EĞƵƌŽͺĂƵƚŽƐŚŝƉͺĞĚŝƚƐ                    ϭϬͬϭϰͬϭϰ      ϭϭ͗ϬϭĂ͘ŵ͘    ϭϬͬϭϰͬϭϰ      ϭϮ͗ϮϱƉ͘ŵ͘        ϭϬϬ͘ϬϬ                  ϵϴ           ϯϬϳ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   EĞƵƌŽͺƵƚŽƐŚŝƉͺĚŝƚƐ
ƵƐͺĞŶŐůŝƐŚͺĐƌĞĚŝƚ   EĞƵƌŽͺĂƵƚŽƐŚŝƉͺĞĚŝƚƐϮ                   ϭϬͬϭϰͬϭϰ       ϱ͗ϬϱƉ͘ŵ     ϭϬͬϭϰͬϭϰ       ϲ͗ϭϭƉ͘ŵ͘         ϳϱ͘ϬϬ                  ϳϱ           ϯϬϵ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    EŽŶĞ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϭϲͺϭϬͺϭϯͺϮϬϭϰ                         ϭϬͬϭϱͬϭϰ      ϴ͗ϱϬĂ͘ŵ͘    ϭϬͬϭϱͬϭϰ       ϴ͗ϱϵĂ͘ŵ͘         ϱϰ͘ϬϬ                  ϱϰ           ϯϭϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   EŽŶĞ
ƵƐͺĞŶŐůŝƐŚͺĐƌĞĚŝƚ   &ƌĞĚĚǇDŽůĞƌŽͺŶŐůŝƐŚ                    ϭϬͬϭϱͬϭϰ     ϰ͗ϰϴ͗ϬϬƉ͘ŵ͘   ϭϬͬϭϱͬϭϰ       ϲ͗ϯϮƉ͘ŵ͘        ϯϬϲ͘ϬϬ                 Ϯϵϱ           ϯϭϲ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     &ƌĞĚĚǇDŽůĞƌŽ^ƉĂŶŝƐŚͺϭϬͺϭϱͺϮϬϭϰ           ϭϬͬϭϱͬϭϰ      ϱ͗ϮϲƉ͘ŵ     ϭϬͬϭϱͬϭϰ       ϴ͗ϰϱƉ͘ŵ͘        Ϯϯϭ͘ϬϬ                 ϮϮϭ           ϯϭϴ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϭϳͺϭϬͺϭϲͺϮϬϭϰ                         ϭϬͬϭϲͬϭϰ      ϴ͗ϱϵĂ͘ŵ͘    ϭϬͬϭϲͬϭϰ       ϵ͗ϬϳĂ͘ŵ͘         ϱϭ͘ϬϬ                  ϰϵ           ϯϮϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ     KĐƚŽďĞƌϭϮͺĞĐůŝŶĞůĂƐƚͺϭϬͺϭϲͺϮϬϭϰ        ϭϬͬϭϲͬϭϰ     ϭϮ͗ϰϱƉ͘ŵ͘    ϭϬͬϭϴͬϭϰ       ϵ͗ϭϭĂ͘ŵ͘       ϳ͕Ϭϵϯ͘ϬϬ               ϯ͕ϱϯϮ          ϯϮϯ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞ      ƵŐ^ĞƉƚKĐƚͺKƌĚĞƌͺEŽsŝŝƚĞƐ               ϭϬͬϭϲͬϭϲ      ϭ͗ϱϳƉ͘ŵ͘    ϭϬͬϮϵͬϭϰ      ϭϮ͗ϬϮƉ͘ŵ͘      ϭϭϮ͕ϳϱϯ͘ϬϬ            ϭϬϬ͕ϯϳϵ          ϯϮϱ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϮ    ϮϬϭϰKƌĚĞƌͺEK^Wd^ͺh^                 ϭϬͬϭϳͬϮϬϰ      ϴ͗ϱϵĂ͘ŵ͘    ϭϬͬϮϵͬϭϰ      ϭϮ͗ϬϯƉ͘ŵ͘      ϯϱϲ͕ϯϳϬ͘ϬϬ            ϭϯϱ͕ϲϰϯ          ϯϮϴ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϯ    ϮϬϭϰKƌĚĞƌƐͺEŽ^ĞƉƚ^ͺh^ͺWϮ              ϭϬͬϭϳͬϭϰ      ϵ͗ϰϵĂ͘ŵ͘    ϭϬͬϮϵͬϭϰ      ϭϮ͗ϬϯƉ͘ŵ͘      ϯϱϲ͕ϯϳϬ͘ϬϬ            ϭϰϭ͕ϯϮϰ          ϯϯϬ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h^ͺĞĐůŝŶĞͺŐĞŶƚ    KĐƚŽďĞƌϱͺĞĐůŝŶĞ                         ϭϬͬϭϳͬϭϰ      ϱ͗ϮϰƉ͘ŵ͘                                   ϯϰ͕Ϭϲϲ͘ϬϬ             ϭϭ͕ϲϭϲ          ϯϯϴ       /ŶWƌŽŐƌĞƐƐ
tŝŶĂĐŬͺϬϬϮ         ϰƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬͺϬϬϮ                   ϭϬͬϮϭͬϭϰ      Ϯ͗ϬϰƉ͘ŵ͘    ϭϬͬϮϮͬϭϰ       ϭ͗ϬϲƉ͘ŵ͘         ϲ͕ϱϳϬ                ϲ͕ϰϴϬ          ϯϰϬ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϱƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϭϴͺϭϬͺϮϬͺϮϬϭϰ                         ϭϬͬϮϭͬϭϰ      Ϯ͗ϰϵƉ͘ŵ͘    ϭϬͬϮϭͬϭϰ       ϯ͗ϭϳƉ͘ŵ͘           Ϯϲ                   Ϯϲ           ϯϰϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     WƵĞƌƚŽZŝĐŽͺKƌĚĞƌŝŶŐWƌŽŵŽƚĞƌƐWYs          ϭϬͬϮϮͬϭϰ      ϵ͗ϬϬĂ͘ŵ͘    ϭϬͬϮϮͬϭϰ      ϭϬ͗ϱϴƉ͘ŵ͘          ϯϰϭ                  ϯϯϰ           ϯϱϭ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ         ϰƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬͺϬϬϭ                 ϭϬͬϮϮͬϭϰ     ϭϮ͗ϱϲƉ͘ŵ͘    ϭϬͬϮϯͬϭϰ       ϱ͗ϬϮƉ͘ŵ͘        ϭϬ͕ϬϬϬ                ϳ͕ϴϮϬ          ϯϱϯ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϱƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ
tŝŶďĂĐŬͺϬϬϮ         ϰƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬͺϬϬϮ                 ϭϬͬϮϯͬϭϰ      Ϯ͗ϰϲƉ͘ŵ͘    ϭϬͬϮϴͬϭϰ      ϰ͗ϭϲ͗Ɖ͘ŵ͘        ϮϬ͕ϬϬϬ                ϳ͕ϭϭϴ          ϯϱϰ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϱƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϭϵͺϭϬͺϮϯͺϮϬϭϰ                         ϭϬͬϮϰͬϭϰ      ϳ͗ϬϬĂ͘ŵ͘    ϭϬͬϮϰͬϭϰ       ϵ͗ϯϮĂ͘ŵ͘           ϭϮ                   ϭϭ           ϯϱϱ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞĞĚsŝŝƚĞƐͺWƵƌĐŚĂƐĞ^ͺ^ƉĞĐŝĂůWƌŽũĞĐƚ    ϭϬͬϮϰͬϭϰ      ϭ͗ϮϰƉ͘ŵ͘    ϭϬͬϮϳͬϭϰ       Ϯ͗ϬϵƉ͘ŵ͘         ϰ͕ϵϴϵ                ϯ͕ϳϭϵ          ϯϲϴ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    EĞĞĚsŝŝƚĞƐͺZĞĨŝůƚĞƌĞĚͺ^ƉĞĐŝĂůWƌŽũĞĐƚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭ                                 ϭϬͬϮϳͬϭϰ      ϴ͗ϯϯĂ͘ŵ     ϭϬͬϮϳͬϭϰ       ϴ͗ϰϬĂ͘ŵ͘           ϭϳ                   ϭϳ           ϯϳϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϮ                                 ϭϬͬϮϳͬϭϰ     ϭϬ͗ϰϭĂ͘ŵ͘    ϭϬͬϮϳͬϭϰ      ϭϭ͗ϬϯĂ͘ŵ͘           ϴ                    ϳ            ϯϳϱ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϬͺϭϬͺϮϳͺϮϬϭϰ                         ϭϬͬϮϳͬϭϰ     ϭϬ͗ϰϬĂ͘ŵ͘    ϭϬͬϮϳͬϭϰ      ϭϭ͗ϭϯĂ͘ŵ͘           ϯϱ                   ϯϱ           ϯϳϰ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ     KĐƚŽďĞƌϭϮͺϭϵĞĐůŝŶĞůĂƐƚ                 ϭϬͬϮϳͬϭϰ      Ϯ͗ϭϲƉ͘ŵ͘    ϭϬͬϮϴͬϭϰ       ϲ͗ϮϬƉ͘ŵ͘        Ϯϱ͕ϭϳϴ               ϭϳ͕ϱϲϰ          ϯϳϳ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                                                                                                                                                                             h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϮͺϭϭͺϰͺϭϰ͖
                                                                                                                                                                                             h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰŶƐǁĞƌDĂĐŚŝŶĞ͖h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰW
tŝŶďĂĐŬͺϬϬϭ         h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰͺtŝŶďĂĐŬϬϬϭ        ϭϬͬϮϳͬϭϰ      ϯ͗ϯϵƉ͘ŵ͘     ϭϭͬϯͬϭϰ        ϰ͗ϯϯƉ͘ŵ͘        ϰϯ͕ϭϱϳ             ϯϯ͕ϴϴϮ            ϯϳϴ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϯ
ZŝƐŝŶŐͺ^ƚĂƌ         WƌŽŵŽƚĞƌƐtŝƚŚŝŶϯϬĂǇƐͺEŽZŝƐŝŶŐ^ƚĂƌ      ϭϬͬϮϴͬϭϰ       ϱ͗ϯϬƉ͘ŵ     ϭϬͬϯϬͬϭϰ       ϳ͗ϭϯĂ͘ŵ͘          Ϯϰϯ                Ϯϯϲ             ϯϴϳ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϭͺϭϬͺϮϴͺϮϬϭϰ                        ϭϬͬϮϵͬϭϰ       ϳ͗ϬϬĂ͘ŵ͘    ϭϬͬϮϵͬϭϰ       ϳ͗ϯϮĂ͘ŵ͘           ϭϴ                 ϭϱ             ϯϴϴ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϯͺϭϬͺϮϴͺϮϬϭϰ                     ϭϬͬϮϵͬϭϰ       ϳ͗ϬϬĂ͘ŵ͘    ϭϬͬϮϵͬϭϰ       ϳ͗ϯϱĂ͘ŵ͘           Ϯϰ                 Ϯϰ             ϯϴϵ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϮͺϭϬͺϮϵͲϮϬϬϭϰ                       ϭϬͬϯϬͬϭϰ       ϲ͗ϯϬĂ͘ŵ͘    ϭϬͬϯϬͬϭϰ       ϳ͗ϬϵĂ͘ŵ͘           ϭϭ                 ϵ              ϯϵϯ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϰͺϭϬͺϮϵͺϮϬϭϰ                     ϭϬͬϯϬͬϭϰ       ϲ͗ϯϬĂ͘ŵ͘    ϭϬͬϯϬͬϭϰ       ϳ͗ϬϵĂ͘ŵ͘           ϱ                  ϱ              ϯϵϮ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϯͺϭϬͺϯϭͺϮϬϭϰ                        ϭϬͬϯϭͬϭϰ       ϵ͗ϬϵĂ͘ŵ͘    ϭϬͬϯϭͬϭϰ       ϵ͗ϮϬĂ͘ŵ͘           ϭϬ                 ϵ              ϯϵϱ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϱͺϭϬͺϯϭͺϮϬϭϰ                     ϭϬͬϯϭͬϭϰ       ϵ͗ϭϲĂ͘ŵ͘    ϭϬͬϯϭͬϭϰ       ϵ͗ϮϴĂ͘ŵ͘           ϳ                  ϳ              ϯϵϳ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϰͺϭϭͺϯͺϮϬϭϰ                         ϭϭͬϯͬϭϰ        ϵ͗ϮϵĂ͘ŵ͘    ϭϭͬϯͬϭϰ        ϵ͗ϯϴĂ͘ŵ͘           ϱ                  ϱ              ϰϬϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϲͺϭϭͺϯͺϮϬϭϰ                      ϭϭͬϯͬϭϰ        ϵ͗ϮϵĂ͘ŵ͘    ϭϭͬϯͬϭϰ        ϵ͗ϯϵĂ͘ŵ͘           ϱ                  ϰ              ϰϬϮ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞĞĚsŝŝƚĞƐͺZĞĨŝůƚĞƌĞĚͺ^ƉĞĐŝĂůWƌŽũĞĐƚ   ϭϭͬϯͬϭϰ       ϯ͗ϯϮƉ͘ŵ͘     ϭϭͬϰͬϭϰ       ϵ͗ϭϬĂ͘ŵ͘         ϭ͕ϯϳϲ              ϭ͕ϯϳϬ            ϰϬϯ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϱͺϭϭͺϯͺϮϬϭϰ                         ϭϭͬϰͬϭϰ        ϲ͗ϯϬĂ͘ŵ͘    ϭϭͬϰͬϭϰ        ϳ͗ϮϵĂ͘ŵ͘          ϭϯϰ                ϭϮϳ             ϰϬϱ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ         h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϮͺϭϭͺϰͺϭϰ         ϭϭͬϰͬϭϰ       ϭϬ͗ϯϱĂ͘ŵ͘    ϭϭͬϰͬϭϰ        ϰ͗ϯϮƉ͘ŵ͘         ϭ͕Ϯϲϭ              ϭ͕Ϯϰϵ            ϰϬϲ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϲͺϭϭͺϰͺϮϬϭϰ                         ϭϭͬϰͬϭϰ       ϭϮ͗ϬϴƉ͘ŵ͘    ϭϭͬϰͬϭϰ       ϭϮ͗ϭϴƉ͘ŵ͘           ϭϭ                 ϭϭ             ϰϬϵ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϳͺϭϭͺϰͺϮϬϭϰ                      ϭϭͬϰͬϭϰ       ϭϮ͗ϭϯƉ͘ŵ͘    ϭϭͬϰͬϭϰ       ϭϮ͗ϯϮƉ͘ŵ͘           ϰϮ                 ϰϭ             ϰϭϬ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϭ         h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰŶƐǁĞƌDĂĐŚŝŶĞ       ϭϭͬϰͬϭϰ       ϯ͗ϰϵƉ͘ŵ͘     ϭϭͬϲͬϭϰ        ϴ͗ϯϱƉ͘ŵ͘        ϭϬ͕ϬϬϬ              ϵ͕ϵϳϳ            ϰϭϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϳͺϭϭͺϰͺϮϬϭϰ                         ϭϭͬϱͬϭϰ       ϭ͗ϮϰƉ͘ŵ͘     ϭϭͬϱͬϭϰ        ϭ͗ϱϯƉ͘ŵ͘           ϯϵ                 ϯϲ             ϰϭϰ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϴͺϭϭͺϱͺϮϬϭϰ                      ϭϭͬϱͬϭϰ       ϭ͗ϮϳƉ͘ŵ͘     ϭϭͬϱͬϭϰ        ϭ͗ϰϮƉ͘ŵ͘           ϭϵ                 ϭϳ             ϰϭϱ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ         h^ůĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϯ                  ϭϭͬϱͬϭϰ       ϲ͗ϯϬƉ͘ŵ͘     ϭϭͬϳͬϭϰ        ϯ͗ϮϲƉ͘ŵ͘         ϰ͕ϵϮϬ              ϯ͕ϳϮϱ            ϰϭϲ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϮϴͺϭϭͺϲͺϮϬϭϰ                         ϭϭͬϲͬϭϰ       ϭϭ͗ϯϵĂ͘ŵ͘    ϭϭͬϲͬϭϰ      ϭϮ͗ϬϭƉŵ͘ŵ            ϭϭ                 ϭϭ             ϰϭϵ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵͺϭϭͺϲͺϮϬϭϰ                      ϭϭͬϲͬϭϰ       ϭϭ͗ϰϭĂ͘ŵ͘    ϭϭͬϲͬϭϰ       ϭϮ͗ϯϲƉ͘ŵ͘           ϭϳ                 ϭϱ             ϰϮϬ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϯ         ϰƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭͺϭϭͺϱͺϮϬϭϰ       ϭϭͬϲͬϭϰ       ϱ͗ϱϮƉ͘ŵ͘     ϭϭͬϭϬͬϭϰ       ϯ͗ϰϲƉ͘ŵ͘         ϴ͕ϵϰϭ              ϳ͕ϲϵϱ            ϰϮϭ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϱƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭϬͺϭϭͺϳͺϮϬϭϰ                     ϭϭͬϳͬϭϰ       ϭϮ͗ϭϴƉ͘ŵ͘    ϭϭͬϳͬϭϰ       ϭϮ͗ϯϰƉ͘ŵ͘           ϭϮ                 ϭϮ             ϰϮϯ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ         ϱƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ                   ϭϭͬϳͬϭϰ       ϱ͗ϮϴƉ͘ŵ͘     ϭϭͬϭϬͬϭϰ       ϲ͗ϬϳƉ͘ŵ͘         ϲ͕ϭϴϱ              ϲ͕ϬϬϲ            ϰϮϰ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϱƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭϭͺϭϭͺϭϬͺϮϬϭϰ                    ϭϭͬϭϬͬϭϰ      ϭϬ͗ϱϳĂ͘ŵ͘    ϭϭͬϭϬͬϭϰ      ϭϭ͗ϭϯĂ͘ŵ͘           ϭϬ                 ϭϬ             ϰϮϲ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ     EŽǀĞŵďĞƌϱƚŚĞĐůŝŶĞͺϭϭͺϭϬͺϮϬϭϰ           ϭϭͬϭϬͬϭϰ      ϯ͗ϬϭƉ͘ŵ͘     ϭϭͬϭϮͬϭϰ       ϱ͗ϬϭĂ͘ŵ͘        Ϯϲ͕ϰϮϱ             Ϯϭ͕ϵϰϭ            ϰϮϴ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ         ϱƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ                 ϭϭͬϭϬͬϭϰ      ϲ͗ϬϵƉ͘ŵ͘     ϭϭͬϭϭͬϭϰ      ϭϮ͗ϮϳƉ͘ŵ͘         ϴ͕ϵϴϬ              ϳ͕ϯϯϱ            ϰϮϵ       DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϲƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭϮͺϭϭͺϭϮͺϮϬϭϰ                    ϭϭͬϭϭͬϭϰ       ϵ͗ϬϲĂ͘ŵ͘    ϭϭͬϭϭͬϭϰ       ϵ͗ϬϵĂ͘ŵ͘           ϯϲ                 ϯϬ             ϰϯϭ       ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                             Case 3:15-cv-01857-SI                  Document 409-12                Filed 10/15/20     Page 3 of 24
      Oct Nov 2014

tŝŶďĂĐŬͲϬϬϮ              ϱƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ      ϭϭͬϭϭͬϭϰ     ϭϭ͗ϱϮĂ͘ŵ͘    ϭϭͬϭϭͬϭϰ     Ϯ͗ϮϬƉ͘ŵ͘    Ϯ͕ϱϵϴ        Ϯ͕ϱϴϰ   ϰϯϰ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ       ϭϭͬϭϭͬϭϰ     Ϯ͗ϮϬƉ͘ŵ͘     ϭϭͬϭϭͬϭϰ     ϲ͗ϰϳƉ͘ŵ͘    ϰ͕ϳϰϰ        ϰ͕ϳϯϰ   ϰϯϱ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϱ
tŝŶďĂĐŬͺϬϬϭ              ϱƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ      ϭϭͬϭϭͬϭϰ     ϲ͗ϱϰƉ͘ŵ͘     ϭϭͬϭϮͬϭϰ     Ϯ͗ϬϯƉ͘ŵ͘    ϴ͕ϲϬϴ        ϳ͕Ϭϭϳ   ϰϯϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϯͺϭϭͺϭϮͺϮϬϭϰ         ϭϭͬϭϮͬϭϰ      ϵ͗ϬϮĂ͘ŵ͘    ϭϭͬϭϮͬϭϰ     ϵ͗ϬϵĂ͘ŵ͘     ϯϳ           ϯϮ     ϰϯϵ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϮϵͺϭϭͺϭϮͺϮϬϭϰ             ϭϭͬϭϮͬϭϰ      ϵ͗ϬϯĂ͘ŵ͘    ϭϭͬϭϮͬϭϰ     ϵ͗ϭϮĂ͘ŵ͘     ϴϱ           ϳϴ     ϰϰϬ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ              ϲƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ        ϭϭͬϭϮͬϭϰ     ϭ͗ϯϵƉ͘ŵ͘     ϭϭͬϭϯͬϭϰ     ϵ͗ϭϴĂ͘ŵ͘    ϵ͕ϵϭϵ        ϴ͕ϭϯϳ   ϰϰϭ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϱ      ϭϭͬϭϮͬϭϰ     ϭϬ͗ϮϯƉ͘ŵ͘    ϭϭͬϭϯͬϭϰ     Ϯ͗ϬϯƉ͘ŵ͘    ϰ͕ϳϯϰ        ϯ͕ϵϮϴ   ϰϰϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϲ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϯϬͺϭϭͺϭϯͺϮϬϭϰ             ϭϭͬϭϯͬϭϰ      ϵ͗ϮϮĂ͘ŵ͘    ϭϭͬϭϯͬϭϰ     ϵ͗ϯϬĂ͘ŵ͘     ϱϱ           ϱϬ     ϰϰϱ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϰͺϭϭͺϭϯͺϮϬϭϰ         ϭϭͬϭϯͬϭϰ      ϵ͗ϮϮĂ͘ŵ͘    ϭϭͬϭϯͬϭϰ     ϵ͗ϯϯĂ͘ŵ͘     ϲϲ           ϱϬ     ϰϰϲ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              ϲƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ      ϭϭͬϭϯͬϭϰ     ϭ͗ϯϬƉ͘ŵ͘     ϭϭͬϭϯͬϭϰ     ϱ͗ϯϲƉ͘ŵ͘    ϳ͕Ϭϭϳ        ϲ͕ϭϴϯ   ϰϰϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ
tŝŶďĂĐŬͺϬϬϮ              ϲƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ      ϭϭͬϭϯͬϭϰ     ϱ͗ϰϳƉ͘ŵ͘     ϭϭͬϭϰͬϭϰ     Ϯ͗ϬϯƉ͘ŵ͘    ϴ͕ϭϳϯ        ϳ͕Ϯϳϯ   ϰϰϴ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϱͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϱ     ϭϭͬϭϯͬϮϬϭϰ    ϭϬ͗ϮϵƉ͘ŵ͘   ϭϭͬϭϰͬϮϬϭϰ    ϱ͗ϭϮƉ͘ŵ͘    ϰϳϰϰ         ϯϵϮϴ    ϰϰϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϲ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϯϭͺϭϭͺϭϰͺϮϬϭϰ             ϭϭͬϭϰͬϭϰ     ϭ͗ϮϳƉ͘ŵ͘     ϭϭͬϭϰͬϭϰ     ϭ͗ϯϰƉ͘ŵ͘     ϰϴ           ϰϴ     ϰϱϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϱͺϭϭͺϭϱͺϮϬϭϰ         ϭϭͬϭϰͬϭϰ     ϭ͗ϮϵƉ͘ŵ͘     ϭϭͬϭϰͬϭϰ     ϭ͗ϯϱƉ͘ŵ͘     ϭϯ           ϭϮ     ϰϱϯ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              ϲƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ      ϭϭͬϭϰͬϭϰ     ϱ͗ϭϯƉ͘ŵ͘     ϭϭͬϭϳͬϭϰ    ϭϮ͗ϬϬƉ͘ŵ͘    ϲ͕ϭϴϯ        ϱ͕ϲϱϱ   ϰϱϰ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϲͺtŝŶďĂĐŬϬϬϭ
tŝŶďĂĐŬͺϬϬϮ              ϲƚŚĂƚƚĞŵƉƚWϱͺtŝŶďĂĐŬϬϬϮ      ϭϭͬϭϳͬϭϰ     ϭϭ͗ϬϬĂ͘ŵ͘    ϭϭͬϭϳͬϭϰ     ϯ͗ϯϯƉ͘ŵ͘    ϳ͕Ϯϳϯ        ϲ͕ϴϲϲ   ϰϱϱ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵŽƚWϳͺtŝŶďĂĐŬϬϬϮ
h^ͺƌĞĚŝƚͺůĂƐƚ          EŽǀĞŵďĞƌϭϮͺĞĐůŝŶĞůĂƐƚ      ϭϭͬϭϳͬϭϰ     ϭ͗ϭϬƉ͘ŵ͘     ϭϭͬϭϳͬϭϰ     ϯ͗ϬϳƉ͘ŵ͘    ϯ͕ϯϲϭ        ϯ͕ϯϲϭ   ϰϱϴ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϭϮϬϭϯͺtŝŶďĂĐŬϱϬ<            ϭϭͬϭϳͬϭϰ     ϯ͗ϯϳƉ͘ŵ͘     ϭϭͬϭϵͬϭϰ     ϱ͗ϮϯƉ͘ŵ͘   ϱϬ͕ϬϬϬ       ϰϵ͕ϵϴϮ   ϰϱϵ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϯϮͺϭϭͺϭϴͺϮϬϭϰ             ϭϭͬϭϴͬϭϰ     ϭϮ͗ϮϱƉ͘ŵ͘    ϭϭͬϭϴͬϭϰ    ϭϮ͗ϮϳƉ͘ŵ͘     Ϯϵ           Ϯϱ     ϰϲϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϲͺϭϭͺϭϴͺϮϬϭϰ         ϭϭͬϭϴͬϭϰ     ϭϮ͗ϮϱƉ͘ŵ͘    ϭϭͬϭϴͬϭϰ    ϭϮ͗ϮϵƉ͘ŵ͘     ϲϴ           ϱϰ     ϰϲϯ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDͺϯƚŽϲͺϭϭͺϭϴͺϮϬϭϰ     ϭϭͬϭϴͬϭϰ     ϯ͗ϬϰƉ͘ŵ͘                              ϭϬ͕ϳϯϮ       ϭϬ͕ϳϬϵ   ϰϲϰ   /ŶWƌŽŐƌĞƐƐ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϲ       ϭϭͬϭϴͬϮϬϭϰ   ϴ͗ϬϱƉ͘ŵ͘                               ϯ͕ϳϴϲ        ϯ͕ϲϵϭ   ϰϲϱ   /ŶWƌŽŐƌĞƐƐ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϯϯͺϭϭͺϭϵͺϮϬϭϰ             ϭϭͬϭϵͬϭϰ     ϭϬ͗ϮϳĂ͘ŵ͘    ϭϭͬϭϵͬϭϰ    ϭϬ͗ϯϭĂ͘ŵ͘     ϱϯ           ϱϯ     ϰϲϴ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϳͺϭϭͺϭϵͺϮϬϭϰ         ϭϭͬϭϵͬϭϰ     ϭϬ͗ϮϳĂ͘ŵ͘    ϭϭͬϭϵͬϭϰ    ϭϬ͗ϯϬĂ͘ŵ͘     Ϯϰ           ϭϵ     ϰϲϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĚĞĐϮϬϭϯsDϮ   YϭϮϬϭϯsDϭϮƚŽϯͺϭϭͺϭϴͺϮϬϭϰ                                                                       ϲ͕ϰϱϵ
tŝŶďĂĐŬͺϬϬϭ              ϲƚŚĂƚƚĞŵƉƚWϲͺtŝŶďĂĐŬϬϬϭ                                                          ϱ͕ϲϱϱ         ϱ͕Ϯϰϱ
tŝŶďĂĐŬͺϬϬϮ              ϲƚŚĂƚƚĞŵƉƚWϳͺtŝŶďĂĐŬϬϬϮ                                                          ϲ͕ϴϲϲ         ϲ͕ϱϯϭ
                                                              Case 3:15-cv-01857-SI         Document 409-12                       Filed 10/15/20                               Page 4 of 24
         Nov 2014

ĂŵƉĂŝŐŶEĂŵĞ                   ŽŶƚĂĐƚ>ŝƐƚ                               ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ   ŶĚĂƚĞ    ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/   :Žď^ƚĂƚƵƐ            ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϮϰͺϭϭͺϯͺϮϬϭϰ                             ϭϭͬϬϯͬϭϰ     ϵ͗ϮϵĂ͘ŵ͘   ϭϭͬϬϯͬϭϰ     ϵ͗ϯϴĂ͘ŵ͘           ϱ                    ϱ           ϰϬϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϲͺϭϭͺϯͺϮϬϭϰ                          ϭϭͬϬϯͬϭϰ     ϵ͗ϮϵĂ͘ŵ͘   ϭϭͬϬϯͬϭϰ     ϵ͗ϯϵĂ͘ŵ͘           ϱ                    ϰ           ϰϬϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ                 EĞĞĚsŝŝƚĞƐͺZĞĨŝůƚĞƌĞĚͺ^ƉĞĐŝĂůWƌŽũĞĐƚ       ϭϭͬϬϯͬϭϰ    ϯ͗ϯϮƉ͘ŵ͘    ϭϭͬϬϰͬϭϰ    ϵ͗ϭϬĂ͘ŵ͘         ϭ͕ϯϳϲ                ϭ͕ϯϳϬ         ϰϬϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϮϱͺϭϭͺϯͺϮϬϭϰ                             ϭϭͬϬϰͬϭϰ     ϲ͗ϯϬĂ͘ŵ͘   ϭϭͬϬϰͬϭϰ     ϳ͗ϮϵĂ͘ŵ͘          ϭϯϰ                  ϭϮϳ          ϰϬϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                     h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϮͺϭϭͺϰͺϭϰ             ϭϭͬϬϰͬϭϰ    ϭϬ͗ϯϱĂ͘ŵ͘   ϭϭͬϬϰͬϭϰ    ϰ͗ϯϮƉ͘ŵ͘          ϭ͕Ϯϲϭ                ϭ͕Ϯϰϵ         ϰϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϮϲͺϭϭͺϰͺϮϬϭϰ                             ϭϭͬϬϰͬϭϰ    ϭϮ͗ϬϴƉ͘ŵ͘   ϭϭͬϬϰͬϭϰ    ϭϮ͗ϭϴƉ͘ŵ͘           ϭϭ                   ϭϭ          ϰϬϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϳͺϭϭͺϰͺϮϬϭϰ                          ϭϭͬϬϰͬϭϰ    ϭϮ͗ϭϯƉ͘ŵ͘   ϭϭͬϬϰͬϭϰ    ϭϮ͗ϯϮƉ͘ŵ͘           ϰϮ                   ϰϭ          ϰϭϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                     h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰŶƐǁĞƌDĂĐŚŝŶĞ           ϭϭͬϬϰͬϭϰ    ϯ͗ϰϵƉ͘ŵ͘    ϭϭͬϬϲͬϭϰ    ϴ͗ϯϱƉ͘ŵ͘         ϭϬ͕ϬϬϬ                ϵ͕ϵϳϳ         ϰϭϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϮϳͺϭϭͺϰͺϮϬϭϰ                             ϭϭͬϬϱͬϭϰ    ϭ͗ϮϰƉ͘ŵ͘    ϭϭͬϬϱͬϭϰ    ϭ͗ϱϯƉ͘ŵ͘            ϯϵ                   ϯϲ          ϰϭϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϴͺϭϭͺϱͺϮϬϭϰ                          ϭϭͬϬϱͬϭϰ    ϭ͗ϮϳƉ͘ŵ͘    ϭϭͬϬϱͬϭϰ    ϭ͗ϰϮƉ͘ŵ͘            ϭϵ                   ϭϳ          ϰϭϱ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                     h^ůĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϯ                      ϭϭͬϬϱͬϭϰ    ϲ͗ϯϬƉ͘ŵ͘    ϭϭͬϬϳͬϭϰ    ϯ͗ϮϲƉ͘ŵ͘          ϰ͕ϵϮϬ                ϯ͕ϳϮϱ         ϰϭϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϮϴͺϭϭͺϲͺϮϬϭϰ                             ϭϭͬϬϲͬϭϰ    ϭϭ͗ϯϵĂ͘ŵ͘   ϭϭͬϬϲͬϭϰ   ϭϮ͗ϬϭƉŵ͘ŵ            ϭϭ                   ϭϭ          ϰϭϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϵͺϭϭͺϲͺϮϬϭϰ                          ϭϭͬϬϲͬϭϰ    ϭϭ͗ϰϭĂ͘ŵ͘   ϭϭͬϬϲͬϭϰ    ϭϮ͗ϯϲƉ͘ŵ͘           ϭϳ                   ϭϱ          ϰϮϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                     ϰƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭͺϭϭͺϱͺϮϬϭϰ           ϭϭͬϬϲͬϭϰ    ϱ͗ϱϮƉ͘ŵ͘    ϭϭͬϭϬͬϭϰ    ϯ͗ϰϲƉ͘ŵ͘          ϴ͕ϵϰϭ                ϳ͕ϲϵϱ         ϰϮϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϱƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϬͺϭϭͺϳͺϮϬϭϰ                         ϭϭͬϬϳͬϭϰ    ϭϮ͗ϭϴƉ͘ŵ͘   ϭϭͬϬϳͬϭϰ    ϭϮ͗ϯϰƉ͘ŵ͘           ϭϮ                   ϭϮ          ϰϮϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                     ϱƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ                       ϭϭͬϬϳͬϭϰ    ϱ͗ϮϴƉ͘ŵ͘    ϭϭͬϭϬͬϭϰ    ϲ͗ϬϳƉ͘ŵ͘          ϲ͕ϭϴϱ                ϲ͕ϬϬϲ         ϰϮϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϱƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϭͺϭϭͺϭϬͺϮϬϭϰ                        ϭϭͬϭϬͬϭϰ    ϭϬ͗ϱϳĂ͘ŵ͘   ϭϭͬϭϬͬϭϰ    ϭϭ͗ϭϯĂ͘ŵ͘           ϭϬ                   ϭϬ          ϰϮϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ                 EŽǀĞŵďĞƌϱƚŚĞĐůŝŶĞͺϭϭͺϭϬͺϮϬϭϰ               ϭϭͬϭϬͬϭϰ    ϯ͗ϬϭƉ͘ŵ͘    ϭϭͬϭϮͬϭϰ     ϱ͗ϬϭĂ͘ŵ͘        Ϯϲ͕ϰϮϱ               Ϯϭ͕ϵϰϭ         ϰϮϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                     ϱƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ                     ϭϭͬϭϬͬϭϰ    ϲ͗ϬϵƉ͘ŵ͘    ϭϭͬϭϭͬϭϰ    ϭϮ͗ϮϳƉ͘ŵ͘         ϴ͕ϵϴϬ                ϳ͕ϯϯϱ         ϰϮϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϲƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϮͺϭϭͺϭϮͺϮϬϭϰ                        ϭϭͬϭϭͬϭϰ     ϵ͗ϬϲĂ͘ŵ͘   ϭϭͬϭϭͬϭϰ     ϵ͗ϬϵĂ͘ŵ͘           ϯϲ                   ϯϬ          ϰϯϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͲϬϬϮ                     ϱƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ                     ϭϭͬϭϭͬϭϰ    ϭϭ͗ϱϮĂ͘ŵ͘   ϭϭͬϭϭͬϭϰ    Ϯ͗ϮϬƉ͘ŵ͘          Ϯ͕ϱϵϴ                Ϯ͕ϱϴϰ         ϰϯϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϯ                     h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϰ                      ϭϭͬϭϭͬϭϰ    Ϯ͗ϮϬƉ͘ŵ͘    ϭϭͬϭϭͬϭϰ    ϲ͗ϰϳƉ͘ŵ͘          ϰ͕ϳϰϰ                ϰ͕ϳϯϰ         ϰϯϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϱ
tŝŶďĂĐŬͺϬϬϭ                     ϱƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ                     ϭϭͬϭϭͬϭϰ    ϲ͗ϱϰƉ͘ŵ͘    ϭϭͬϭϮͬϭϰ    Ϯ͗ϬϯƉ͘ŵ͘          ϴ͕ϲϬϴ                ϳ͕Ϭϭϳ         ϰϯϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϯͺϭϭͺϭϮͺϮϬϭϰ                        ϭϭͬϭϮͬϭϰ     ϵ͗ϬϮĂ͘ŵ͘   ϭϭͬϭϮͬϭϰ     ϵ͗ϬϵĂ͘ŵ͘           ϯϳ                   ϯϮ          ϰϯϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϮϵͺϭϭͺϭϮͺϮϬϭϰ                            ϭϭͬϭϮͬϭϰ     ϵ͗ϬϯĂ͘ŵ͘   ϭϭͬϭϮͬϭϰ     ϵ͗ϭϮĂ͘ŵ͘           ϴϱ                   ϳϴ          ϰϰϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                     ϲƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϮ                       ϭϭͬϭϮͬϭϰ    ϭ͗ϯϵƉ͘ŵ͘    ϭϭͬϭϯͬϭϰ     ϵ͗ϭϴĂ͘ŵ͘         ϵ͕ϵϭϵ                ϴ͕ϭϯϳ         ϰϰϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϯ                     h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϱ                     ϭϭͬϭϮͬϭϰ    ϭϬ͗ϮϯƉ͘ŵ͘   ϭϭͬϭϯͬϭϰ    Ϯ͗ϬϯƉ͘ŵ͘          ϰ͕ϳϯϰ                ϯ͕ϵϮϴ         ϰϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϲ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϬͺϭϭͺϭϯͺϮϬϭϰ                            ϭϭͬϭϯͬϭϰ     ϵ͗ϮϮĂ͘ŵ͘   ϭϭͬϭϯͬϭϰ     ϵ͗ϯϬĂ͘ŵ͘           ϱϱ                   ϱϬ          ϰϰϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϰͺϭϭͺϭϯͺϮϬϭϰ                        ϭϭͬϭϯͬϭϰ     ϵ͗ϮϮĂ͘ŵ͘   ϭϭͬϭϯͬϭϰ     ϵ͗ϯϯĂ͘ŵ͘           ϲϲ                   ϱϬ          ϰϰϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                     ϲƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ                     ϭϭͬϭϯͬϭϰ    ϭ͗ϯϬƉ͘ŵ͘    ϭϭͬϭϯͬϭϰ    ϱ͗ϯϲƉ͘ŵ͘          ϳ͕Ϭϭϳ                ϲ͕ϭϴϯ         ϰϰϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ
tŝŶďĂĐŬͺϬϬϮ                     ϲƚŚĂƚƚĞŵƉƚWϯͺtŝŶďĂĐŬϬϬϮ                     ϭϭͬϭϯͬϭϰ    ϱ͗ϰϳƉ͘ŵ͘    ϭϭͬϭϰͬϭϰ    Ϯ͗ϬϯƉ͘ŵ͘          ϴ͕ϭϳϯ                ϳ͕Ϯϳϯ         ϰϰϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϱͺtŝŶďĂĐŬϬϬϮ
tŝŶďĂĐŬͺϬϬϯ                     h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϱ                     ϭϭͬϭϯͬϭϰ    ϭϬ͗ϮϵƉ͘ŵ͘   ϭϭͬϭϰͬϭϰ    ϱ͗ϭϮƉ͘ŵ͘          ϰ͕ϳϰϰ                ϯ͕ϵϮϴ         ϰϰϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϲ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϭͺϭϭͺϭϰͺϮϬϭϰ                            ϭϭͬϭϰͬϭϰ    ϭ͗ϮϳƉ͘ŵ͘    ϭϭͬϭϰͬϭϰ    ϭ͗ϯϰƉ͘ŵ͘            ϰϴ                   ϰϴ          ϰϱϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϱͺϭϭͺϭϱͺϮϬϭϰ                        ϭϭͬϭϰͬϭϰ    ϭ͗ϮϵƉ͘ŵ͘    ϭϭͬϭϰͬϭϰ    ϭ͗ϯϱƉ͘ŵ͘            ϭϯ                   ϭϮ          ϰϱϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                     ϲƚŚĂƚƚĞŵƉƚWϰͺtŝŶďĂĐŬϬϬϭ                     ϭϭͬϭϰͬϭϰ    ϱ͗ϭϯƉ͘ŵ͘    ϭϭͬϭϳͬϭϰ    ϭϮ͗ϬϬƉ͘ŵ͘         ϲ͕ϭϴϯ                ϱ͕ϲϱϱ         ϰϱϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϲͺtŝŶďĂĐŬϬϬϭ
tŝŶďĂĐŬͺϬϬϮ                     ϲƚŚĂƚƚĞŵƉƚWϱͺtŝŶďĂĐŬϬϬϮ                     ϭϭͬϭϳͬϭϰ    ϭϭ͗ϬϬĂ͘ŵ͘   ϭϭͬϭϳͬϭϰ    ϯ͗ϯϯƉ͘ŵ͘          ϳ͕Ϯϳϯ                ϲ͕ϴϲϲ         ϰϱϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϲƚŚĂƚƚĞŵƉƚWϳͺtŝŶďĂĐŬϬϬϮ
h^ͺƌĞĚŝƚͺůĂƐƚ                 EŽǀĞŵďĞƌϭϮͺĞĐůŝŶĞůĂƐƚ                     ϭϭͬϭϳͬϭϰ    ϭ͗ϭϬƉ͘ŵ͘    ϭϭͬϭϳͬϭϰ    ϯ͗ϬϳƉ͘ŵ͘          ϯ͕ϯϲϭ                ϯ͕ϯϲϭ         ϰϱϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ              YϭϮϬϭϯͺtŝŶďĂĐŬϱϬ<                           ϭϭͬϭϳͬϭϰ    ϯ͗ϯϳƉ͘ŵ͘    ϭϭͬϭϵͬϭϰ    ϱ͗ϮϯƉ͘ŵ͘         ϱϬ͕ϬϬϬ               ϰϵ͕ϵϴϮ         ϰϱϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϮͺϭϭͺϭϴͺϮϬϭϰ                            ϭϭͬϭϴͬϭϰ    ϭϮ͗ϮϱƉ͘ŵ͘   ϭϭͬϭϴͬϭϰ    ϭϮ͗ϮϳƉ͘ŵ͘           Ϯϵ                   Ϯϱ          ϰϲϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϲͺϭϭͺϭϴͺϮϬϭϰ                        ϭϭͬϭϴͬϭϰ    ϭϮ͗ϮϱƉ͘ŵ͘   ϭϭͬϭϴͬϭϰ    ϭϮ͗ϮϵƉ͘ŵ͘           ϲϴ                   ϱϰ          ϰϲϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD            YϭϮϬϭϯsDͺϯƚŽϲͺϭϭͺϭϴͺϮϬϭϰ                    ϭϭͬϭϴͬϭϰ    ϯ͗ϬϰƉ͘ŵ͘    ϭϭͬϮϬͬϭϰ     ϵ͗ϬϳĂ͘ŵ͘        ϭϬ͕ϳϯϮ               ϭϬ͕ϳϬϵ         ϰϲϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDͺϭϮƚŽϲĨŝůƚĞƌ
tŝŶďĂĐŬͺϬϬϯ                     h^>ĂƐƚKƌĚĞƌͺ:ƵŶĞϮϬϭϰWϲ                      ϭϭͬϭϴͬϭϰ    ϴ͗ϬϱƉ͘ŵ͘    ϭϭͬϮϬͬϭϰ    Ϯ͗ϬϮƉ͘ŵ͘          ϯ͕ϳϴϲ                ϯ͕ϲϵϭ         ϰϲϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϳͺϭϭͺϮϰͺϮϬϭϰ;EŽĂŶƐǁĞƌŝŶŐDĂĐŚŝŶĞƐͿ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϯͺϭϭͺϭϵͺϮϬϭϰ                            ϭϭͬϭϵͬϭϰ    ϭϬ͗ϮϳĂ͘ŵ͘   ϭϭͬϭϵͬϭϰ    ϭϬ͗ϯϭĂ͘ŵ͘           ϱϯ                   ϱϯ          ϰϲϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϳͺϭϭͺϭϵͺϮϬϭϰ                        ϭϭͬϭϵͬϭϰ    ϭϬ͗ϮϳĂ͘ŵ͘   ϭϭͬϭϵͬϭϰ    ϭϬ͗ϯϬĂ͘ŵ͘           Ϯϰ                   ϭϵ          ϰϲϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϰͺϭϭͺϮϬͺϮϬϭϰ                            ϭϭͬϮϬͬϭϰ     ϵ͗ϭϲĂ͘ŵ͘   ϭϭͬϮϬͬϭϰ     ϵ͗ϮϭĂ͘ŵ͘           ϯϰ                   ϯϯ          ϰϳϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϴͺϭϭͺϮϬͺϮϬϭϰ                        ϭϭͬϮϬͬϭϰ     ϵ͗ϭϲĂ͘ŵ͘   ϭϭͬϮϬͬϭϰ     ϵ͗ϮϭĂ͘ŵ͘           ϯϳ                   ϯϳ          ϰϳϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                     ϲƚŚĂƚƚĞŵƉƚWϲͺtŝŶďĂĐŬϬϬϭ                     ϭϭͬϮϬͬϭϰ    ϭϭ͗ϭϲĂ͘ŵ͘   ϭϭͬϮϬͬϭϰ     Ϯ͗ϯϱWD           ϱ͕ϲϱϱ                ϱ͕Ϯϰϱ         ϰϳϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬϳƚŚĂƚƚĞŵƉƚͺϭϭͺϮϮͺϮϬϭϰ;EŽĂŶƐǁĞƌŝŶŐŵĂĐŚŝŶĞͿ
tŝŶďĂĐŬͺϬϬϮ                     ϲƚŚĂƚƚĞŵƉƚWϳͺtŝŶďĂĐŬϬϬϮ                     ϭϭͬϮϬͬϭϰ    Ϯ͗ϮϬƉ͘ŵ͘    ϭϭͬϮϭͬϭϰ     ϵ͗ϮϴĂ͘ŵ͘         ϲ͕ϴϲϲ                ϲ͕ϱϯϭ         ϰϳϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬϳƚŚĂƚƚĞŵƉƚͺϭϭͺϮϮͺϮϬϭϰ;EŽĂŶƐǁĞƌŝŶŐŵĂĐŚŝŶĞͿ
tŝŶďĂĐŬͺ:ĂŶĚĞĐϮϬϭϯsDϮ          YϭϮϬϭϯsDϭϮƚŽϯͺϭϭͺϭϴͺϮϬϭϰ                    ϭϭͬϮϬͬϭϰ    ϯ͗ϬϮƉ͘ŵ͘    ϭϭͬϮϬͬϭϰ    ϱ͗ϯϭƉ͘ŵ͘          ϲ͕ϱϯϵ                ϲ͕ϰϱϵ         ϰϳϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDͺϭϮƚŽϲĨŝůƚĞƌ
WƌŽŵŽƚĞƌƵƐƚŽŵĞƌWŽŽů            h^ϭĂŶĚϮͺEĞǁW^ͺϭϭͺϮϬͺϮϬϭϰ                   ϭϭͬϮϬͬϭϰ    ϲ͗ϭϵƉ͘ŵ͘    ϭϭͬϮϭͬϭϰ    ϭϮ͗ϯϱƉ͘ŵ͘          ϱϲϬ                  ϯϯϱ          ϰϳϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD            YϭϮϬϭϯsDͺϭϮƚŽϲĨŝůƚĞƌ                        ϭϭͬϮϬͬϭϰ    ϴ͗ϰϭƉ͘ŵ͘                                  ϭϱ͕Ϭϱϵ               ϭϬ͕ϰϯϵ         ϰϳϵ     WĂƵƐĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ              YϭϮϬϭϯͺtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<                    ϭϭͬϮϭͬϭϰ    ϭϭ͗ϬϲĂ͘ŵ͘   ϭϮͬϬϭͬϭϰ    ϳ͗ϯϱWD           ϵϭ͕ϵϳϳ               ϵϭ͕ϵϰϳ         ϰϴϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :Žď/ĚϱϬϵ͕ϭϲ͕ϱϭϴ͕ϱϮϯ͕ϱϯϯ͕ϱϯϵ͕ϱϰϬ͕ϱϰϳ͕ϱϱϮ͕ϱϱϯ͕ϱϱϰ͕ϱϳϬ͕ϱϳϭ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϱͺϭϭͺϮϬͺϮϬϭϰ                            ϭϭͬϮϭͬϭϰ    ϭϭ͗ϰϲĂ͘ŵ͘   ϭϭͬϮϭͬϭϰ   ϭϭ͗ϱϭĂ͘ŵ͘            ϰϱ                   ϰϯ          ϰϴϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϭϵͺϭϭͺϮϭͺϮϬϭϰ                        ϭϭͬϮϭͬϭϰ    ϭϭ͗ϰϲĂ͘ŵ͘   ϭϭͬϮϭͬϭϰ   ϭϭ͗ϱϮĂ͘ŵ͘            Ϯϲ                   Ϯϲ          ϰϴϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽƚĞƌƵƐƚŽŵĞƌWŽŽů            h^ϭĂŶĚϮͺEĞǁƵƐƚŽŵĞƌƐͺϭϭͺϮϬͺϮϬϭϰ             ϭϭͬϮϭͬϭϰ    ϰ͗ϬϱƉ͘ŵ͘    ϭϭͬϮϲͬϭϰ   ϭϮ͗ϬϬƉ͘ŵ͘          Ϯ͕ϮϲϬ                ϭ͕ϳϳϯ         ϰϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺŶŐůŝƐŚͺƌĞĚŝƚ               h^h<EŽǀϱĂŶĚϭϮĞĐůŝŶĞƐͺϭϭͺϮϭͺϮϬϭϰ          ϭϭͬϮϰͬϭϰ    ϭϭ͗ϬϰĂ͘ŵ͘                                 ϯϴ͕ϲϳϬ               ϮϬ͕ϴϴϳ         ϰϴϳ     WĂƵƐĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϲͺϭϭͺϮϰͺϮϬϭϰ                            ϭϭͬϮϰͬϭϰ    ϭϮ͗ϬϱƉ͘ŵ͘   ϭϭͬϮϰͬϭϰ   ϭϮ͗ϭϭƉ͘ŵ͘            Ϯϲ                   Ϯϲ          ϰϵϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϮϬͺϭϭͺϮϭͺϮϬϭϰ                        ϭϭͬϮϰͬϭϰ    ϭϮ͗ϬϱƉ͘ŵ͘   ϭϭͬϮϰͬϭϰ   ϭϮ͗ϭϰƉ͘ŵ͘            ϲϴ                   ϲϰ          ϰϵϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϮϭͺϭϭͺϮϱͺϮϬϭϰ                        ϭϭͬϮϱͬϭϰ    ϭϭ͗ϬϭƉ͘ŵ͘   ϭϭͬϮϱͬϭϰ   ϭϭ͗ϬϵĂ͘ŵ͘            ϭϴ                   ϭϳ          ϰϵϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϳͺϭϭͺϮϱͺϮϬϭϰ                            ϭϭͬϮϱͬϭϰ    ϭϭ͗ϬϳĂ͘ŵ͘   ϭϭͬϮϱͬϭϰ   ϭϭ͗ϭϮĂ͘ŵ͘            ϳ                    ϳ           ϰϵϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ                 E>ůĂƐƚϮϭͺϭϭͺϮϲͺϮϬϭϰ                        ϭϭͬϮϲͬϭϰ    ϭϮ͗ϬϲƉ͘ŵ͘   ϭϭͬϮϲͬϭϰ   ϭϮ͗ϭϰƉ͘ŵ͘            ϭϳ                   ϭϯ          ϰϵϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ                   'ϯϴͺϭϭͺϮϲͺϮϬϭϰ                            ϭϭͬϮϲͬϭϰ    ϭϮ͗ϬϲƉ͘ŵ͘   ϭϭͬϮϲͬϭϰ   ϭϮ͗ϮϬƉ͘ŵ͘            Ϯϯ                   ϮϮ          ϰϵϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ

WƌŝŶƚĞĚΛϲ͗ϯϬƉ͘ŵ͘ŽŶϭϭͬϮϲͬϮϬϭϰ
ŵĂŝůĞĚƚŽǇŽƵ
/ŶWƌŽŐƌĞƐƐͬWƵůůZĞƉŽƌƚ
WĂƵƐĞĚ
                                                   Case 3:15-cv-01857-SI                            Document 409-12                    Filed 10/15/20                      Page 5 of 24
        Dec-2014

ĂŵƉĂŝŐŶEĂŵĞ            ŽŶƚĂĐƚ>ŝƐƚ                                           ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ   ŶĚĂƚĞ   ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/   :Žď^ƚĂƚƵƐ            ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚͺtŝŶďĂĐŬϬϬϭ;EŽĂŶƐǁĞƌŝŶŐŵĂĐŚŝŶĞͿ          ϭϮͬϬϭͬϭϰ      ϰ͗ϯϭƉ͘ŵ͘   ϭϮͬϬϮͬϭϰ   ϭ͗ϰϳƉ͘ŵ͘         ϭϭ͕ϳϳϲ               ϳ͕ϱϴϲ          ϰϵϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ϳƚŚĂƚƚĞŵƉƚWϮtŝŶďĂĐŬͺϬϬϭ
WƌŽŵŽͺŶŶŽƵŶĐĞ           ͺdͺW^ͲdĂƐƚĞƌWƌŽŵŽͺϭϮϭϮϬϭϰ                       ϭϮͬϬϮͬϭϰ      ϳ͗ϬϬĂ͘ŵ͘   ϭϮͬϬϮͬϭϰ    ϳ͗ϬϴĂ͘ŵ           ϵϱ                   ϵϯ           ϰϵϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞ           ĂŶĂŶĚŝĂŶWƌŽĂĐŬKƌĚĞƌ                                  ϭϮͬϬϮͬϭϰ      ϭ͗ϬϱƉ͘ŵ͘   ϭϮͬϬϮͬϭϰ   ϭ͗ϮϱƉ͘ŵ͘          ϴϲϬ                  ϯϬϲ           ϱϬϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϯϵͺϭϮͺϮͺϮϬϭϰ                                        ϭϮͬϬϮͬϭϰ      ϭ͗ϭϱƉ͘ŵ͘   ϭϮͬϬϮͬϭϰ   ϭ͗ϮϮƉ͘ŵ͘          ϭϬϲ                   ϵϵ           ϱϬϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϯͺϭϮͺϮͺϮϬϭϰ                                    ϭϮͬϬϮͬϭϰ      ϭ͗ϭϲƉ͘ŵ͘   ϭϮͬϬϮͬϭϰ   ϭ͗ϭϵƉ͘ŵ͘           ϴ                    ϴ            ϱϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϳͺϭϭͺϮϰͺϮϬϭϰ;EŽĂŶƐǁĞƌŝŶŐDĂĐŚŝŶĞƐͿ   ϭϮͬϬϮͬϭϰ      ϭ͗ϰϳƉ͘ŵ͘   ϭϮͬϬϮͬϭϰ   ϰ͗ϮϲƉ͘ŵ͘         ϯ͕ϲϵϭ                ϯ͕ϲϵϭ          ϱϬϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϴͺϭϮͺϱͺϮϬϭϰ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚWϮͺtŝŶďĂĐŬϬϬϭ                                ϭϮͬϬϮͬϭϰ      ϰ͗ϮϱƉ͘ŵ͘   ϭϮͬϬϮͬϭϰ   ϳ͗ϬϮƉ͘ŵ͘         ϳ͕ϱϴϲ                ϲ͕ϯϮϱ          ϱϬϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϳƚŚĂƚƚĞŵƉƚWϯtŝŶďĂĐŬͺϬϬϭ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϭϮϬϭϯͺtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭŬWϮ;EŽŶƐǁĞƌŝŶŐDĂĐŚŝŶĞͿ      ϭϮͬϬϮͬϭϰ      ϳ͗ϬϱƉ͘ŵ͘   ϭϮͬϬϯͬϭϰ   ϲ͗ϭϰƉ͘ŵ͘         Ϯϭ͕ϭϳϮ               ϮϬ͕ϴϰϰ         ϱϬϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϭϮϬϭϯtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<Ɖϯ;EŽŶƐǁĞƌŝŶŐDĂĐŚŝŶĞͿ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    EŽǀĞĐůŝŶĞƐϱƚŚϭϮƚŚϭϵƚŚ                                 ϭϮͬϬϯͬϭϰ     ϭϬ͗ϯϬĂ͘ŵ͘   ϭϮͬϬϯͬϭϰ   ϭϭ͗ϰϭĂ͘ŵ͘        ϴϭ͕ϬϬϲ               ϭϭ͕ϴϬϰ         ϱϭϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ^ƚŽƉƉĞĚƚŽƌƵŶh^ŶŐůŝƐŚ/ŶǀĂůŝĚǆƉŝƌĞĚEŽǀϮϬϭϰ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    h^ŶŐůŝƐŚ/ŶǀĂůŝĚǆƉŝƌĞĚEŽǀϮϬϭϰ                       ϭϮͬϬϯͬϭϰ     ϭϭ͗ϰϮĂ͘ŵ͘   ϭϮͬϭϯͬϭϰ   ϭ͗ϮϲƉ͘ŵ͘         ϴϭ͕ϬϬϱ               ϴ͕ϴϯϲ          ϱϭϭ     ^ƚŽƉƉĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϰͺϭϮͺϮͺϮϬϭϰ                                    ϭϮͬϬϯͬϭϰ      ϭ͗ϭϴƉ͘ŵ͘   ϭϮͬϬϯͬϭϰ   ϭ͗ϮϬƉ͘ŵ͘           ϭϬ                   ϴ            ϱϭϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϬͺϭϮͺϯͺϮϬϭϰ                                        ϭϮͬϬϯͬϭϰ      ϭ͗ϭϵƉ͘ŵ͘   ϭϮͬϬϯͬϭϰ   ϭ͗ϮϰƉ͘ŵ͘          ϭϭϴ                  ϭϬϰ           ϱϭϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϭϭƚŽϯͺŽŶϭϭͺϮϭͺϮϬϭϰ                          ϭϮͬϬϯͬϭϰ      ϱ͗ϮϬƉ͘ŵ͘   ϭϮͬϬϯͬϭϰ   ϴ͗ϯϮƉ͘ŵ͘         ϰ͕ϲϲϬ                ϰ͕ϲϰϰ          ϱϭϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚWϯtŝŶďĂĐŬͺϬϬϭ                               ϭϮͬϬϯͬϭϰ      ϴ͗ϬϭƉ͘ŵ͘   ϭϮͬϬϰͬϭϰ   ϳ͗ϮϮƉ͘ŵ͘         ϲ͕ϲϭϯ                ϲ͕ϱϬϯ          ϱϭϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϳƚŚĂƚƚĞŵƉƚϰtŝŶďĂĐŬϬϬϭ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϭͺϮϬϭϰΨ                   ϭϮͬϬϰͬϭϰ      ϵ͗ϬϬĂ͘ŵ͘   ϭϮͬϬϱͬϭϰ   ϭϬ͗ϬϭĂ͘ŵ͘        ϭϯ͕ϱϵϲ               ϭϯ͕ϱϯϰ         ϱϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDϯϬϭƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϭͺϮϬϭϰWϮ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϭͺϭϮͺϰͺϮϬϭϰ                                        ϭϮͬϬϰͬϭϰ     ϭϮ͗ϮϳƉ͘ŵ͘   ϭϮͬϬϰͬϭϰ   ϭϮ͗ϮϵƉ͘ŵ͘          ϯϱ                   ϯϱ           ϱϮϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϱͺϭϮͺϰͺϮϬϭϰ                                    ϭϮͬϬϰͬϭϰ     ϭϮ͗ϮϵƉ͘ŵ͘   ϭϮͬϬϰͬϭϰ   ϭϮ͗ϯϭƉ͘ŵ͘          ϭϱ                   ϭϰ           ϱϮϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDͺϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϰͺϮϬϭϰ                        ϭϮͬϬϰͬϭϰ      ϯ͗ϯϭƉ͘ŵ͘   ϭϮͬϬϰͬϭϰ   ϱ͗ϮϵƉ͘ŵ͘         Ϯ͕ϭϲϵ                Ϯ͕ϭϱϴ          ϱϮϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDͺϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϰͺϮϬϭϰWϮ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϵϬϬĂŵƚŽϯϬϬƉŵͺŽŶϭϮͺϰͺϭϰ                         ϭϮͬϬϰͬϭϰ     ϭϬ͗ϮϱƉ͘ŵ͘   ϭϮͬϬϱͬϭϰ   Ϯ͗ϭϭƉ͘ŵ͘         ϵ͕ϱϲϴ                ϵ͕ϱϰϱ          ϱϮϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDϵϬϬĂŵƚŽϯϬϬƉŵͺŽŶϭϮͺϰͺϭϰWϮ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϲͺϭϮͺϱͺϮϬϭϰ                                    ϭϮͬϬϱͬϭϰ      ϵ͗ϯϮĂ͘ŵ͘   ϭϮͬϬϱͬϭϰ    ϵ͗ϯϰĂ͘ŵ͘          ϮϬ                   ϭϵ           ϱϮϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϭϮϬϭϯtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<Ɖϯ;EŽŶƐǁĞƌŝŶŐDĂĐŚŝŶĞͿ       ϭϮͬϬϱͬϭϰ      Ϯ͗ϭϮƉ͘ŵ͘   ϭϮͬϬϱͬϭϰ   ϳ͗ϰϵƉ͘ŵ͘         ϵ͕ϵϲϮ                ϵ͕ϴϴϮ          ϱϮϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϭϮϬϭϯtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<Ɖϰ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚWϰtŝŶďĂĐŬͺϬϬϭ                                ϭϮͬϬϱͬϭϰ      ϳ͗ϯϮƉ͘ŵ͘   ϭϮͬϬϲͬϭϰ   ϱ͗ϬϭƉ͘ŵ͘         ϲ͕ϭϲϰ                ϲ͕ϭϰϱ          ϱϮϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϳƚŚĂƚƚĞŵƉƚWϱtŝŶďĂĐŬͺϬϬϭ
tŝŶďĂĐŬͺϬϬϮ              ϲƚŚĂƚƚĞŵƉƚWϳͺtŝŶďĂĐŬϬϬϮ                                ϭϭͬϮϬͬϭϰ      Ϯ͗ϮϬƉ͘ŵ͘   ϭϭͬϮϭͬϭϰ    ϵ͗ϮϴĂ͘ŵ͘        ϲ͕ϴϲϲ                ϲ͕ϱϯϭ          ϱϯϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬϳƚŚĂƚƚĞŵƉƚͺϭϭͺϮϮͺϮϬϭϰ;EŽĂŶƐǁĞƌŝŶŐŵĂĐŚŝŶĞͿ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϴͺϭϮͺϱͺϮϬϭϰ                            ϭϮͬϬϲͬϭϰ     ϭϭ͗ϬϮĂ͘ŵ͘   ϭϮͬϬϲͬϭϰ   ϱ͗ϬϯƉ͘ŵ͘         ϯ͕ϭϮϭ                ϯ͕Ϭϲϭ          ϱϯϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϵ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDͺϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϰͺϮϬϭϰ                  ϭϮͬϬϴͬϭϰ      ϵ͗ϬϬĂ͘ŵ͘   ϭϮͬϬϴͬϭϰ   Ϯ͗ϬϯƉ͘ŵ͘         Ϯ͕ϴϮϵ                Ϯ͕ϴϭϮ          ϱϯϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDͺϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϰͺϮϬϭϰWϮ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϳͺϭϮͺϴͺϮϬϭϰ                                    ϭϮͬϬϴͬϭϰ      ϵ͗ϭϰĂ͘ŵ͘   ϭϮͬϬϴͬϭϰ    ϵ͗ϭϵĂ͘ŵ͘          ϲϴ                   ϲϰ           ϱϯϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϮͺϭϮͺϴͺϮϬϭϰ                                        ϭϮͬϬϴͬϭϰ      ϵ͗ϭϰĂ͘ŵ͘   ϭϮͬϬϴͬϭϰ    ϵ͗ϭϲĂ͘ŵ͘          ϲ                    ϯ            ϱϯϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   ĞĐĞŵďĞƌh^ϱƚŚϮϬϭϰͺĞĐůŝŶĞƐ                           ϭϮͬϬϴͬϭϰ     ϭϮ͗ϬϬƉ͘ŵ͘                                ϳ͕ϯϴϮ                ϳ͕ϯϴϭ          ϱϯϴ     ^ƚŽƉƉĞĚ               ƐƚŽƉƉĞĚĐĂŵƉĂŝŐŶ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϱͺϮϬϭϰ                          ϭϮͬϬϴͬϭϰ      ϭ͗ϭϴƉ͘ŵ͘   ϭϮͬϬϴͬϭϰ   ϯ͗ϱϵƉ͘ŵ͘         Ϯ͕ϯϳϮ                Ϯ͕ϯϱϳ          ϱϯϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϱͺϮϬϭϰWϮ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϱͺϮϬϭϰ                   ϭϮͬϬϴͬϭϰ      ϯ͗ϮϳƉ͘ŵ͘   ϭϮͬϬϴͬϭϰ   ϱ͗ϯϯƉ͘ŵ͘         ϯ͕ϭϮϭ                ϯ͕Ϭϵϵ          ϱϰϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϱͺϮϬϭϰWϮ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚWϱtŝŶďĂĐŬͺϬϬϭ                                ϭϮͬϬϴͬϭϰ      ϱ͗ϯϲƉ͘ŵ͘   ϭϮͬϬϵͬϭϰ   ϭϮ͗ϯϯƉ͘ŵ͘        ϲ͕ϭϰϱ                ϱ͕ϴϳϵ          ϱϰϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ϳƚŚĂƚƚĞŵƉƚWϲ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϭϮϬϭϯtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<Ɖϰ                              ϭϮͬϬϴͬϭϰ      ϵ͗ϬϬƉ͘ŵ͘   ϭϮͬϬϵͬϭϰ   Ϯ͗ϬϰƉ͘ŵ͘         ϴ͕ϱϴϳ                ϴ͕ϱϭϱ          ϱϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<Ɖϱ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϴͺϭϮͺϵͺϮϬϭϰ                                    ϭϮͬϬϵͬϭϰ     ϭϬ͗ϮϮĂ͘ŵ͘   ϭϮͬϬϵͬϭϰ   ϭϬ͗ϮϱĂ͘ŵ͘          Ϯϱ                   ϭϵ           ϱϰϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ              tŝŶďĂĐŬKĐƚϭƚŽEŽǀϯϬͺEŽŶsŽŝĐĞŵĂŝůƐ                       ϭϮͬϬϵͬϭϰ      ϭ͗ϱϳƉ͘ŵ͘   ϭϮͬϬϵͬϭϰ   ϲ͗ϭϳƉ͘ŵ͘         ϱ͕ϴϬϬ                ϱ͕Ϭϯϰ          ϱϰϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬKĐƚϭƚŽEŽǀϯϬͺEŽŶsŽŝĐĞŵĂŝůƐWϮ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϵ                                      ϭϮͬϬϵͬϭϰ      ϲ͗ϭϵƉ͘ŵ͘   ϭϮͬϭϬͬϭϰ    ϵ͗ϱϭĂ͘ŵ͘        ϯ͕Ϭϲϭ                Ϯ͕ϳϳϮ          ϱϰϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϭϬ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϲͺϮϬϭϰ                          ϭϮͬϬϵͬϭϰ      ϵ͗ϭϬƉ͘ŵ͘   ϭϮͬϭϬͬϭϰ   Ϯ͗ϬϮƉ͘ŵ͘         ϰ͕ϱϴϳ                ϰ͕ϱϳϮ          ϱϰϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϲͺϮϬϭϰWϮ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϮϵͺϭϮͺϭϬͺϮϬϭϰ                                   ϭϮͬϭϬͬϭϰ     ϭϬ͗ϭϵĂ͘ŵ͘   ϭϮͬϭϬͬϭϰ   ϭϬ͗ϯϯĂ͘ŵ͘          ϱϬ                   ϰϭ           ϱϱϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϯͺϭϮͺϭϬͺϮϬϭϰ                                       ϭϮͬϭϬͬϭϰ     ϭϬ͗ϭϵĂ͘ŵ͘   ϭϮͬϭϬͬϭϰ   ϭϬ͗ϮϭĂ͘ŵ͘          ϰ                    ϰ            ϱϱϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϲͺϮϬϭϰ                   ϭϮͬϭϬͬϭϰ     ϭϭ͗ϮϰƉ͘ŵ͘   ϭϮͬϭϬͬϭϰ   Ϯ͗ϭϱƉ͘ŵ͘         Ϯ͕ϲϳϭ                Ϯ͕ϲϱϮ          ϱϱϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺKŶϭϭͺϮϴͺϮϬϭϰ                          ϭϮͬϭϬͬϭϰ      Ϯ͗ϭϴƉ͘ŵ͘   ϭϮͬϭϬͬϭϰ   ϯ͗ϱϬƉ͘ŵ͘         ϭ͕ϮϳϬ                ϭ͕Ϯϲϳ          ϱϱϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺKŶϭϭͺϮϴͺϮϬϭϰ                   ϭϮͬϭϬͬϭϰ      ϯ͗ϰϮƉ͘ŵ͘   ϭϮͬϭϭͬϭϰ   ϭϬ͗ϭϵĂ͘ŵ͘        ϱ͕ϱϵϰ                ϱ͕ϱϰϭ          ϱϱϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          h^ͺĂŶĂĚĂͺ&ƵĞů<ŝƚͺhƉŐƌĂĚĞ                              ϭϮͬϭϬͬϭϰ      ϲ͗ϮϬƉ͘ŵ͘                                ϴϵ͕ϳϮϭ               ϳϴ͕ϴϰϳ         ϱϲϯ     WĂƵƐĞĚϴ͗ϱϬĂŵ        ŽŶΖƚƵŶƉĂƵƐĞŽƌƐƚŽƉ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚWϲ                                           ϭϮͬϭϭͬϭϰ     ϭϬ͗ϭϴĂ͘ŵ͘   ϭϮͬϭϭͬϭϰ   ϱ͗ϰϮƉ͘ŵ͘         ϱ͕ϴϳϵ                ϱ͕ϲϮϴ          ϱϲϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐϮ         h^ͺĂŶĂĚĂͺ&ƵĞů<ŝƚͺhƉŐƌĂĚĞϱƚŚ^                         ϭϮͬϭϭͬϭϰ     ϭϮ͗ϬϬƉ͘ŵ͘   Ϭϭͬϭϯͬϭϱ   ϳ͗ϬϱƉ͘ŵ͘         ϭϵ͕Ϯϱϴ               ϭϵ͕Ϯϱϳ         ϱϲϱ     ƐƚŽƉƉĞĚ               h^ͺĂŶĂĚĂͺ&ƵĞů<ŝƚͺhƉŐƌĂĚĞϱƚŚ^WϮ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϰͺϭϮͺϭϭͺϮϬϭϰ                                       ϭϮͬϭϭͬϭϰ      ϭ͗ϯϲƉ͘ŵ͘   ϭϮͬϭϭͬϭϰ   ϭ͗ϯϴƉ͘ŵ͘           ϳ                    ϳ            ϱϲϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϬͺϭϮͺϭϭͺϮϬϭϰ                                   ϭϮͬϭϭͬϭϰ      ϭ͗ϯϲƉ͘ŵ͘   ϭϮͬϭϭͬϭϰ   ϭ͗ϰϮƉ͘ŵ͘           ϴϰ                   ϲϮ           ϱϲϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺKŶϭϮͺϭͺϮϬϭϰ                           ϭϮͬϭϭͬϭϰ      ϯ͗ϱϳƉ͘ŵ͘   ϭϮͬϭϮͬϭϰ   ϭϭ͗ϮϳĂ͘ŵ͘        ϳ͕ϰϳϱ                ϳ͕ϰϯϬ          ϱϳϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺKŶϭϮͺϭͺϮϬϭϰ                    ϭϮͬϭϭͬϭϰ     ϭϬ͗ϭϮƉ͘ŵ͘   ϭϮͬϭϮͬϭϰ   ϭ͗ϱϱƉ͘ŵ͘         Ϯ͕Ϭϭϵ                Ϯ͕ϬϬϰ          ϱϳϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϭͺϭϮͺϭϮͺϮϬϭϰ                                   ϭϮͬϭϮͬϭϰ     ϭϮ͗ϰϴƉ͘ŵ͘   ϭϮͬϭϮͬϭϰ   ϭϮ͗ϱϭƉ͘ŵ͘          Ϯϭ                   ϭϱ           ϱϳϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϱͺϭϮͺϭϮͺϮϬϰ                                        ϭϮͬϭϮͬϭϰ     ϭϮ͗ϱϬƉ͘ŵ͘   ϭϮͬϭϮͬϭϰ   ϭϮ͗ϱϰƉ͘ŵ͘          ϭϲ                   ϭϰ           ϱϳϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϭϮϬϭϯtŝŶďĂĐŬϱϬϬϭƚŽϭϰϭ<Ɖϱ                              ϭϮͬϭϮͬϭϰ      ϭ͗ϱϭƉ͘ŵ͘   ϭϮͬϭϮͬϭϰ   ϴ͗ϭϮƉ͘ŵ͘         ϴ͕ϱϭϱ                ϳ͕ϰϱϰ          ϱϳϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϮ              tŝŶďĂĐŬKĐƚϭƚŽEŽǀϯϬͺEŽŶsŽŝĐĞŵĂŝůƐWϮ                     ϭϮͬϭϮͬϭϰ      ϴ͗ϬϴƉ͘ŵ͘   ϭϮͬϭϯͬϭϰ   ϭ͗ϬϲƉ͘ŵ͘         ϱ͕Ϭϯϰ                ϯ͕ϴϱϯ          ϱϳϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϯ              h^>ĂƐƚKƌĚĞƌ:ƵŶĞWϭϬ                                     ϭϮͬϭϮͬϭϰ     ϭϬ͗ϮϰƉ͘ŵ͘   ϭϮͬϭϯͬϭϰ   ϭ͗ϬϲƉ͘ŵ͘         Ϯ͕ϳϳϮ                Ϯ͕ϰϴϮ          ϱϳϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϭͺϮϬϭϰWϮ                  ϭϮͬϭϯͬϭϰ     ϭϮ͗ϱϲƉ͘ŵ͘   ϭϮͬϭϲͬϭϰ   ϭ͗ϬϭƉ͘ŵ͘         ϭϯ͕ϱϯϰ               ϭϭ͕ϳϳϭ         ϱϳϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϵϬϬĂŵƚŽϯϬϬƉŵͺŽŶϭϮͺϰͺϭϰWϮ                       ϭϮͬϭϱͬϭϰ      ϵ͗ϰϴĂ͘ŵ͘   ϭϮͬϭϲͬϭϰ   ϱ͗ϮϯƉ͘ŵ͘         ϵ͕ϱϰϱ                ϴ͕ϱϮϮ          ϱϴϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϲͺϭϮͺϭϱͺϮϬϭϰ                                       ϭϮͬϭϱͬϭϰ     ϭϭ͗ϮϬĂ͘ŵ͘   ϭϮͬϭϱͬϭϰ   ϭϭ͗ϯϬĂ͘ŵ͘          ϭϲ                   ϭϮ           ϱϴϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϮͺϭϮͺϭϱͺϮϬϭϰ                                   ϭϮͬϭϱͬϭϰ     ϭϭ͗ϮϯĂ͘ŵ͘   ϭϮͬϭϱͬϭϰ   ϭϭ͗ϰϬĂ͘ŵ͘          Ϯϴ                   ϮϮ           ϱϴϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϭϮϬϭϯsDͺϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϰͺϮϬϭϰWϮ                       ϭϮͬϭϱͬϭϰ      ϱ͗ϬϱƉ͘ŵ͘   ϭϮͬϭϲͬϭϰ   ϲ͗ϱϳƉ͘ŵ͘         Ϯ͕ϭϱϴ                ϭ͕ϳϯϮ          ϱϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    ĞĐĞŵďĞƌϱƚŚϮϬϭϰh^ĞĐůŝŶĞƐ                            ϭϮͬϭϱͬϭϰ      ϳ͗ϬϭƉ͘ŵ͘   ϭϮͬϭϳͬϭϰ                     Ϯϭ͕ϱϯϲ               ϳ͕ϭϳϳ          ϱϴϲ     ^ƚŽƉƉĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϯͺϭϮͺϭϲͺϮϬϭϰ                                   ϭϮͬϭϲͬϭϰ     ϭϭ͗ϯϮĂ͘ŵ͘   ϭϮͬϭϲͬϭϰ   ϭϭ͗ϯϰĂ͘ŵ͘          ϭϰ                   ϭϯ           ϱϴϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺͺ:ĂŶĞĐϮϬϭϯsDϮ   YϭϮϬϭϯsDͺϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϰͺϮϬϭϰWϮ                ϭϮͬϭϲͬϭϰ      ϲ͗ϰϳƉ͘ŵ͘   ϭϮͬϭϳͬϭϰ   ϭϬ͗ϬϰĂ͘ŵ͘        Ϯ͕ϴϭϮ                Ϯ͕ϰϱϰ          ϱϵϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              ϳƚŚĂƚƚĞŵƉƚWϲͺsDͺŶŽŶsDƐϭϮͺϭϭͺϭϰ                         ϭϮͬϭϲͬϭϰ      ϵ͗ϰϴƉ͘ŵ͘   ϭϮͬϭϳͬϭϰ   ϰ͗ϯϴƉ͘ŵ͘         ϱ͕ϴϳϵ                ϱ͕ϰϰϵ          ϱϵϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϳͺϭϮͺϭϳͺϮϬϭϰ                                       ϭϮͬϭϳͬϭϰ     ϭϬ͗ϬϳĂ͘ŵ͘   ϭϮͬϭϳͬϭϰ   ϭϬ͗ϬϵĂ͘ŵ͘          ϭϬ                   ϭϬ           ϱϵϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϰͺϭϮͺϭϳͺϮϬϭϰ                                   ϭϮͬϭϳͬϭϰ     ϭϬ͗ϬϴĂ͘ŵ͘   ϭϮͬϭϳͬϭϰ   ϭϬ͗ϭϮĂ͘ŵ͘          ϳϰ                   ϲϴ           ϱϵϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    ĞĐϱƚŚϮŶĚZƵŶͺh^ĞĐůŝŶĞƐ                              ϭϮͬϭϳͬϭϰ     ϭϮ͗ϭϱƉ͘ŵ͘   ϭϮͬϮϵͬϭϰ                     ϲ͕ϯϲϰ                ϲ͕ϯϲϰ          ϱϵϲ     ^ƚŽƉƉĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϱͺϮϬϭϰWϮ                        ϭϮͬϭϳͬϭϰ      ϭ͗ϱϰƉ͘ŵ͘   ϭϮͬϭϳͬϭϰ   ϰ͗ϰϴƉ͘ŵ͘         Ϯ͕ϯϱϳ                ϭ͕ϴϵϮ          ϱϵϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϭϮϬϭϯsDϯϬϭƉŵƚŽDŝĚŶŝŐŚƚͺŽŶϭϭͺϮϱͺϮϬϭϰWϮ                 ϭϮͬϭϳͬϭϰ      ϰ͗ϰϴƉ͘ŵ͘   ϭϮͬϭϳͬϭϰ   ϳ͗ϯϮƉ͘ŵ͘         ϯ͕Ϭϵϵ                Ϯ͕ϱϲϱ          ϱϵϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶ                               ϭϮͬϭϳͬϭϰ     ϲ͗ϭϴƉ͘ŵ͘                                ϭϰ͕ϭϴϳ               ϭϮ͕ϭϴϵ         ϲϬϭ     ƐƚŽƉƉĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϮϮϬϭϯͺϭƚŽϳϱŬ                                          ϭϮͬϭϳͬϭϰ      ϳ͗ϯϮƉ͘ŵ͘   ϭϮͬϮϵͬϭϰ   ϵ͗ϯϴƉ͘ŵ͘         ϳϱ͕ϬϬϬ               ϲϭ͕ϱϭϱ         ϲϬϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϴͺϭϮͺϭϴͺϮϬϭϰ                                       ϭϮͬϭϴͬϭϰ     ϭϭ͗ϱϱĂ͘ŵ͘   ϭϮͬϭϴͬϭϰ   ϭϭ͗ϱϲĂ͘ŵ͘          ϳ                    ϲ            ϲϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϱͺϭϮͺϭϴͺϮϬϭϰ                                   ϭϮͬϭϴͬϭϰ     ϭϭ͗ϱϲĂ͘ŵ͘   ϭϮͬϭϴͬϭϰ   ϭϭ͗ϱϴĂ͘ŵ͘          Ϯϳ                   ϮϮ           ϲϬϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϭϮϬϭϯsDϴĂŵƚŽϯƉŵͺŽŶϭϭͺϮϲͺϮϬϭϰWϮ                        ϭϮͬϭϴͬϭϰ      ϭ͗ϯϮƉ͘ŵ͘   ϭϮͬϭϴͬϭϰ   ϲ͗ϱϮƉ͘ŵ͘         ϰ͕ϱϳϮ                ϰ͕Ϭϭϭ          ϲϬϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϰϵͺϭϮͺϭϵͺϮϬϭϰ                                       ϭϮͬϭϵͬϭϰ     ϭϮ͗ϬϱƉ͘ŵ͘   ϭϮͬϭϵͬϭϰ   ϭϮ͗ϬϳƉ͘ŵ͘          ϵ                    ϵ            ϲϭϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϲͺϭϮͺϭϵͺϮϬϭϰ                                   ϭϮͬϭϵͬϭϰ     ϭϮ͗ϬϱƉ͘ŵ͘   ϭϮͬϭϵͬϭϰ   ϭϮ͗ϬϳƉ͘ŵ͘          ϭϮ                   ϭϮ           ϲϭϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶEŽ,ŽƐƚ<ŝƚ                      ϭϮͬϭϵͬϭϰ      ϱ͗ϮϭƉ͘ŵ͘   ϭϮͬϮϬͬϭϰ   ϭϬ͗ϬϴĂ͘ŵ͘        ϭϮ͕ϰϳϯ               ϭϭ͕ϱϭϳ         ϲϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϬͺϭϮͺϮϮͺϮϬϭϰ                                       ϭϮͬϮϮͬϭϰ     ϭϭ͗ϰϯĂ͘ŵ͘   ϭϮͬϮϮͬϭϰ   ϭϭ͗ϰϱĂ͘ŵ͘          ϰ                    ϯ            ϲϮϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϳͺϭϮͺϮϮͺϮϬϭϰ                                   ϭϮͬϮϮͬϭϰ     ϭϭ͗ϰϰĂ͘ŵ͘   ϭϮͬϮϮͬϭϰ   ϭϭ͗ϰϲĂ͘ŵ͘          ϲ                    ϱ            ϲϮϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶEŽ,ŽƐƚ<ŝƚƉϮ                    ϭϮͬϮϮͬϭϰ      ϭ͗ϯϬƉ͘ŵ͘   ϭϮͬϮϯͬϭϰ   ϭϬ͗ϭϮĂ͘ŵ͘        ϭϭ͕ϱϭϳ               ϭϭ͕ϬϱϮ         ϲϮϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ŝůƚĞƌĨƌŽŵũŽďϲϭϴ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϭͺϭϮͺϮϯͺϮϬϭϰ                                       ϭϮͬϮϯͬϭϰ     ϭϮ͗ϮϵƉ͘ŵ͘   ϭϮͬϮϯͬϭϰ   ϭϮ͗ϯϬƉ͘ŵ͘          ϲ                    ϱ            ϲϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                                   Case 3:15-cv-01857-SI                        Document 409-12                           Filed 10/15/20     Page 6 of 24
         Dec-2014

h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϴͺϭϮͺϮϯͺϮϬϭϰ                          ϭϮͬϮϯͬϭϰ          ϭϮ͗ϮϵƉ͘ŵ͘        ϭϮͬϮϯͬϭϰ          ϭϮ͗ϯϮƉ͘ŵ͘     Ϯϭ        ϮϬ     ϲϮϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶEŽ,ŽƐƚ<ŝƚƉϯ           ϭϮͬϮϯͬϭϰ          Ϯ͗ϭϯƉ͘ŵ͘         ϭϮͬϮϰͬϭϰ           Ϯ͗ϮϱĂ͘ŵ͘   ϭϭ͕ϬϱϮ    ϭϬ͕ϭϬϳ   ϲϮϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϯϵͺϭϮͺϮϲͺϮϬϭϰ                          ϭϮͬϮϲͬϭϰ          ϭϬ͗ϬϯĂ͘ŵ͘        ϭϮͬϮϲͬϭϰ          ϭϬ͗ϬϱĂ͘ŵ͘     ϭϱ        ϭϮ     ϲϮϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϮͺϭϮͺϮϲͺϮϬϭϰ                              ϭϮͬϮϲͬϭϰ          ϭϬ͗ϭϲĂ͘ŵ͘        ϭϮͬϮϲͬϭϰ          ϭϬ͗ϭϴĂ͘ŵ͘     ϯ         Ϯ      ϲϯϭ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   ĞĐĞŵďĞƌϱƚŚϭϮĂŶĚϭϵƚŚĚĞĐůŝŶĞƐ                  ϭϮͬϮϵͬϭϰ          ϯ͗ϬϭƉ͘ŵ͘         ϭϮͬϯϭͬϭϰ           ϭ͗ϭϳƉ͘ŵ͘   ϯ͕ϬϬϬ     ϭ͕ϯϲϵ    ϲϯϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              YϮϮϬϭϯͺϭƚŽϳϱŬͺEƵŝƐĂŶĐĞĂůůƐ                   ϭϮͬϮϵͬϭϰ          ϵ͗ϮϱƉ͘ŵ͘         ϭϮͬϯϭͬϭϰ          ϭϮ͗ϮϭƉ͘ŵ͘   ϱ͕ϴϰϰ     ϱ͕ϴϯϰ    ϲϯϯ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ &ŝůƚĞƌĨƌŽŵ:ŽďϲϬϮ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϯͺϭϮͺϯϬͺϮϬϭϰ                              ϭϮͬϯϬͬϭϰ          ϭϭ͗ϮϴĂ͘ŵ͘        ϭϮͬϯϬͬϭϰ          ϭϭ͗ϱϭĂ͘ŵ͘     ϱ         ϯ      ϲϯϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϬͺϭϮͺϯϬͺϮϬϭϰ                          ϭϮͬϯϬͬϭϰ          ϭϭ͗ϯϬĂ͘ŵ͘        ϭϮͬϯϬͬϭϰ          ϭϭ͗ϰϴĂ͘ŵ͘     ϭϰ        ϭϮ     ϲϯϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐ                       ϭϮͬϯϭͬϭϰ          ϭϮ͗ϮϵƉ͘ŵ͘        ϬϭͬϬϮͬϭϱ           ϴ͗ϭϮƉ͘ŵ͘   ϯϱ͕ϳϰϵ    ϯϱ͕ϲϵϴ   ϲϯϴ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ &ŝůƚĞƌĨƌŽŵũŽďϲϬϮ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   ĞĐĞŵďĞƌϱƚŚϭϮĂŶĚϭϵƚŚĚĞĐůŝŶĞƐͺWϮ               ϭϮͬϯϭͬϭϰ          ϭ͗ϰϮƉ͘ŵ͘         ϬϭͬϬϭͬϭϱ           Ϯ͗ϭϮƉ͘ŵ͘    ϲϴϳ       ϲϳϴ     ϲϯϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ &ŝůƚĞƌĨƌŽŵ:ŽďϲϯϮ
WĂƵƐĞĚ                   ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ    /ŶƉƌŽŐƌĞƐƐWƵůůZĞƉŽƌƚ                hƉĚĂƚĞĚΛϴ͗ϰϲƉ͘ŵ͘KŶϭͬϯͬϮϬϭϱ
                                          Case 3:15-cv-01857-SI                            Document 409-12                      Filed 10/15/20                    Page 7 of 24
      January-2015

ĂŵƉĂŝŐŶEĂŵĞ            ŽŶƚĂĐƚ>ŝƐƚ                            ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ   ŶĚĂƚĞ    ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ :Žď/       :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   ĞĐĞŵďĞƌϱƚŚϭϮƚŚĂŶĚϭϵƚŚĞĐůŝŶĞƐͺWϯ         ϭͬϮͬϭϱ     ϭ͗ϯϬƉ͘ŵ͘     ϭͬϱͬϭϱ    ϭ͗ϱϯƉ͘ŵ͘       ϲϳϴ                   ϱϱϯ        ϲϰϬ          ^ƚŽƉƉĞĚ          &ŝůƚĞƌĞĚĨƌŽŵ:Žďϲϯϵ
tŝŶďĂĐŬͺϬϬϭ              YϮϮϬϭϯͺϭƚŽϳϱ<EƵŝƐĂŶĐĞĂůůƐWϮ              ϭͬϮͬϭϱ     ϭϬ͗ϮϮƉ͘ŵ͘    ϭͬϱͬϭϱ    ϭ͗ϬϴƉ͘ŵ͘      ϱ͕ϴϯϰ                 ϰ͕ϲϯϮ       ϲϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϮϮϬϭϯͺϭƚŽϳϱ<EƵŝƐĂŶĐĞĂůůƐWϯ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϮ                 ϭͬϱͬϭϱ     ϭ͗ϬϵƉ͘ŵ͘     ϭͬϵͬϭϱ    ϭϬ͗ϭϴĂ͘ŵ͘     ϯϱ͕ϲϵϴ               ϯϰ͕ϳϰϯ       ϲϰϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϯ
tŝŶďĂĐŬͺϬϬϭ              tŝŶďĂĐŬ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰ              ϭͬϱͬϭϱ     ϭ͗ϱϴƉ͘ŵ͘     ϭͬϳͬϭϱ    Ϯ͗ϮϳƉ͘ŵ͘      ϭϴ͕Ϭϲϰ               ϭϳ͕Ϯϯϱ       ϲϰϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϮ
W^ͺWƌĞǀŝĞǁ              W^tĞůĐŽŵĞĂůůͺϭͺϱͺϮϬϭϱ                   ϭͬϱͬϭϱ     ϲ͗ϮϱƉ͘ŵ͘     ϭͬϲͬϭϱ    ϴ͗ϮϴƉ͘ŵ͘       ϯϲϱ                   ϭϳϲ        ϲϰϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶͺϭͺϱͺϮϬϭϱ         ϭͬϱͬϭϱ     ϳ͗ϬϯƉ͘ŵ͘     ϭͬϳͬϭϱ    ϱ͗ϬϰƉ͘ŵ͘      ϭϮ͕ϰϬϭ               ϭϭ͕ϮϲϬ       ϲϰϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶͺϭͺϱͺϮϬϭϱWϮ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϭ                                ϭͬϲͬϭϱ      ϵ͗ϰϲĂ͘ŵ͘    ϭͬϲͬϭϱ    ϭϬ͗ϭϭĂ͘ŵ͘       Ϯϰ                    ϮϬ        ϲϱϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϰͺϭͺϲͺϮϬϭϱ                            ϭͬϲͬϭϱ      ϵ͗ϰϳĂ͘ŵ͘     ϭͬϲͬϭϱ   ϭϬ͗ϬϭĂ͘ŵ͘        ϱ                     ϱ        ϲϱϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϮͺϭͺϳͺϮϬϭϱ                        ϭͬϳͬϭϱ      ϵ͗ϮϲĂ͘ŵ͘     ϭͬϳͬϭϱ    ϵ͗ϮϴĂ͘ŵ͘       ϴ                     ϲ         ϲϱϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          >ĞĂĚĞƌƐŚŝƉ>ĂƵŶĐŚĂŵƉĂŝŐŶͺϭͺϱͺϮϬϭϱWϮ       ϭͬϳͬϭϱ     ϲ͗ϭϮƉ͘ŵ͘     ϭͬϵͬϭϱ    ϭϭ͗ϰϴĂ͘ŵ͘     ϭϭ͕ϮϲϬ               ϭϬ͕ϱϰϳ       ϲϱϲ          ^ƚŽƉƉĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    ĞĐĞŵďĞƌϱƚŚϭϮƚŚĂŶĚϭϵƚŚ/ŶǀĂůŝĚǆƉŝƌĞĚ      ϭͬϳͬϭϱ     ϲ͗ϭϵƉ͘ŵ͘     ϭͬϭϮͬϭϱ   ϭϬ͗ϮϭĂ͘ŵ͘     ϭ͕Ϭϱϱ                 ϭ͕ϬϰϬ       ϲϱϳ          ^ƚŽƉƉĞĚ
tŝŶďĂĐŬͺϬϬϮ              YϮϮϬϭϯͺϭƚŽϳϱ<EƵŝƐĂŶĐĞĂůůƐWϯ              ϭͬϴͬϭϱ     ϱ͗ϭϴƉ͘ŵ͘     ϭͬϵͬϭϱ    ϭϮ͗ϰϬƉ͘ŵ͘     ϰ͕ϲϯϮ                 ϯ͕ϳϴϳ       ϲϱϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϯͺϭͺϵͺϮϬϭϱ                        ϭͬϵͬϭϱ     ϭϮ͗ϮϯƉ͘ŵ͘    ϭͬϵͬϭϱ    ϭϮ͗ϮϱƉ͘ŵ͘       Ϯϰ                   ϮϬ         ϲϲϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϱͺϭͺϵͺϮϬϭϱ                            ϭͬϵͬϭϱ     ϭϮ͗ϮϱƉ͘ŵ͘     ϭͬϵͬϭϱ   ϭϮ͗ϮϳƉ͘ŵ͘       ϭϰ                    ϭϯ        ϲϲϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              tŝŶďĂĐŬĞĐĞŵďĞƌϭͲϯϭͺZĞƐĐŚĞĚƵůĞĂůůƐ       ϭͬϵͬϭϱ     ϭϮ͗ϰϭƉ͘ŵ͘   ϭͬϭϬͬϭϱ    Ϯ͗ϮϱƉ͘ŵ͘      ϴ͕ϯϲϲ                ϴ͕ϭϭϴ        ϲϲϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬĞĐĞŵďĞƌϭͲϯϭͺZĞƐĐŚĞĚƵůĞĂůůƐWϮ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϯ                ϭͬϭϬͬϭϱ     ϭ͗ϰϯƉ͘ŵ͘    ϭͬϭϯͬϭϱ   ϭϭ͗ϬϲĂ͘ŵ͘     ϯϰ͕ϳϰϯ               ϯϮ͕ϮϮϭ       ϲϲϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϰ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϲͺϭͺϭϮͺϮϬϭϱ                          ϭͬϭϮͬϭϱ     ϭϭ͗ϱϮĂ͘ŵ͘    ϭͬϭϮͬϭϱ   ϭϭ͗ϱϰĂ͘ŵ͘       ϭϰ                   ϭϭ         ϲϲϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϰͺϭͺϭϮͺϮϬϭϱ                      ϭͬϭϮͬϭϱ     ϭϭ͗ϱϮĂ͘ŵ͘    ϭͬϭϮͬϭϱ   ϭϭ͗ϱϮĂ͘ŵ͘       ϭϴ                    ϭϯ        ϲϳϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ              W^tĞůĐŽŵĞĂůůͺϭͺϭϮͺϮϬϭϱ                 ϭͬϭϮͬϭϱ      ϰ͗ϬϬƉ͘ŵ͘    ϭͬϭϮͬϭϱ    ϱ͗ϰϳƉ͘ŵ͘      ϮϭϬ                   ϵϰ         ϲϳϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ              W^tĞůĐŽŵĞĂůůͺϭͺϱͺϮϬϭϱWϮ                ϭͬϭϮͬϭϱ      ϳ͗ϭϭƉ͘ŵ͘    ϭͬϭϳͬϭϱ    ϵ͗ϬϬĂ͘ŵ͘      ϭϲϳ                   ϭϲϰ        ϲϳϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   W^tĞůĐŽŵĞĂůůͺϭͺϱͺϮϬϭϱWϮ
tŝŶďĂĐŬͺϬϬϮ              tŝŶďĂĐŬ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϮ           ϭͬϭϮͬϭϱ     ϵ͗ϬϳƉ͘ŵ͘     ϭͬϭϱͬϭϱ   ϯ͗ϱϬƉ͘ŵ͘      ϭϳ͕Ϯϯϱ               ϭϱ͕ϳϮϵ       ϲϳϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϯ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϱͺϭͺϭϰϯͺϮϬϭϱ                     ϭͬϭϯͬϭϱ     ϭ͗ϬϵƉ͘ŵ͘    ϭͬϭϯͬϭϱ    ϭ͗ϭϭƉ͘ŵ͘        ϯϮ                   Ϯϭ         ϲϳϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϳͺϭͺϭϯͺϮϬϭϱ                          ϭͬϭϯͬϭϱ      ϭ͗ϭϬƉ͘ŵ͘    ϭͬϭϯͬϭϱ    ϭ͗ϭϮƉ͘ŵ͘        ϴ                     ϴ        ϲϳϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
&ƵĞů<ŝƚ                  h^ͺĂŶĂĚĂͺ&ƵĞů<ŝƚͺhƉŐƌĂĚĞϱƚŚ^WϮ         ϭͬϭϯͬϭϱ     ϳ͗ϬϵƉ͘ŵ͘     ϭͬϭϳͬϭϱ    ϵ͗ϮϵĂ͘ŵ͘     ϳ͕ϲϲϱ                 ϳ͕ϲϮϰ       ϲϳϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   h^ͺĂŶĂĚĂͺ&ƵĞů<ŝƚͺhƉŐƌĂĚĞϱƚŚ^WϮ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϲͺϭͺϭϰͺϮϬϭϱ                      ϭͬϭϰͬϭϱ     ϭ͗ϬϳƉ͘ŵ͘    ϭͬϭϰͬϭϱ    ϭ͗ϬϵƉ͘ŵ͘        ϮϮ                   ϭϳ         ϲϴϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    :ĂŶƵĂƌǇϱƚŚĞĐůŝŶĞƐͺϭͺϭϰͺϮϬϭϱ             ϭͬϭϰͬϭϱ     ϱ͗ϬϲƉ͘ŵ͘     ϭͬϭϱͬϭϱ    ϵ͗ϬϴĂ͘ŵ͘     ϭ͕ϬϬϬ                  Ϯϰϱ        ϲϴϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶƵĂƌǇϱƚŚĞĐůŝŶĞƐWϮͺϭͺϭϱͺϮϬϭϱ
tŝŶďĂĐŬůĂƐƚ             tŝŶďĂĐŬĂůůůĂƐƚƵŐͲEŽǀ                  ϭͬϭϰͬϭϱ     ϱ͗ϰϱƉ͘ŵ͘    ϭͬϭϳͬϭϱ                                        ϭϴ͕ϯϲϳ       ϲϴϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ŽEŽƚWƵůůƌĞƉŽƌƚdĞƐƚ>ŝƐƚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   :ĂŶƵĂƌǇϱƚŚĞĐůŝŶĞƐWϮͺϭͺϭϱͺϮϬϭϱ           ϭͬϭϱͬϭϱ     ϭϬ͗ϬϮĂ͘ŵ͘    ϭͬϭϱͬϭϱ   Ϯ͗ϭϭƉ͘ŵ͘        Ϯϰϱ                   ϰϰ        ϲϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϴͺϭͺϭϱͺϮϬϭϱ                          ϭͬϭϱͬϭϱ     ϭϭ͗ϭϮĂ͘ŵ͘    ϭͬϭϱͬϭϱ   ϭϭ͗ϭϰĂ͘ŵ͘         ϱ                   ϱ         ϲϴϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϳͺϭͺϭϱͺϮϬϭϰ                      ϭͬϭϱͬϭϱ     ϭϭ͗ϭϯĂ͘ŵ͘    ϭͬϭϱͬϭϱ   ϭϭ͗ϭϰĂ͘ŵ͘         ϳ                   ϲ         ϲϴϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϰ                ϭͬϭϱͬϭϱ      ϯ͗ϱϬĂ͘ŵ͘    ϭͬϭϵͬϭϱ    ϲ͗ϮϰĂ͘ŵ͘      ϯϮ͕ϮϮϭ              Ϯϵ͕ϯϲϭ       ϲϵϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϮϮϬϭϯͺϭƚŽϳϱ<sŵĂŝůWϰYϮϮϬϭϯͺϭƚŽϳϱ<sŵĂŝůWϱ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϱϵͺϭͺϭϲͺϮϬϭϱ                          ϭͬϭϲͬϭϱ      Ϯ͗ϭϮƉ͘ŵ͘    ϭͬϭϲͬϭϱ    Ϯ͗ϭϲƉ͘ŵ͘        ϭϬ                    ϲ        ϲϵϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϴͺϭͺϭϲͺϮϬϭϱ                      ϭͬϭϲͬϭϱ     Ϯ͗ϭϯƉ͘ŵ͘    ϭͬϭϲͬϭϱ    Ϯ͗ϮϴƉ͘ŵ͘         ϯϮ                  Ϯϳ         ϲϵϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ              tŝŶďĂĐŬ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϯ           ϭͬϭϵͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘    ϭͬϭϵͬϭϱ   ϱ͗ϭϳƉ͘ŵ͘       ϭϱ͕ϳϮϵ              ϭϭ͕Ϯϲϳ       ϲϵϱ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
&ƵĞů<ŝƚ                  h^ͺĂŶĂĚĂͺ&ƵĞů<ŝƚͺhƉŐƌĂĚĞϱƚŚ^WϮ        ϭͬϭϵͬϭϱ      ϵ͗ϬϲĂ͘ŵ͘    ϭͬϮϲͬϭϱ   ϰ͗ϮϬƉ͘ŵ͘       ϱ͕ϳϵϰ                ϰ͕ϯϵϰ       ϲϵϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϰϵͺϭͺϭϵͺϮϬϭϱ                      ϭͬϭϵͬϭϱ     ϭ͗ϮϳƉ͘ŵ͘    ϭͬϭϵͬϭϱ    ϭ͗ϮϵƉ͘ŵ͘         ϭϮ                  ϭϬ         ϲϵϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ    YϮϮϬϭϯͺϭƚŽϳϱ<sŵĂŝůWϰ                    ϭͬϭϵͬϭϱ     ϱ͗ϭϴƉ͘ŵ͘     ϭͬϮϬͬϭϱ   ϭϮ͗ϯϲƉ͘ŵ͘      ϱ͕ϳϲϴ                ϱ͕ϭϲϴ       ϲϵϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϮϮϬϭϯͺϭƚŽϳϱŬsŽŝĐĞŵĂŝůƐWϱ
W^ͺWƌĞǀŝĞǁϮ             W^tĞůĐŽŵĞĂůůtĞĞŬŽĨ:ĂŶϭϮ                ϭͬϭϵͬϭϱ      ϲ͗ϬϬƉ͘ŵ͘    ϭͬϮϴͬϭϱ    ϲ͗ϮϬƉ͘ŵ͘       ϭϯϰ                  ϭϯϰ        ϳϬϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
ǁŝŶďĂĐŬͺϬϬϮ              tŝŶďĂĐŬĞĐĞŵďĞƌϭͲϯϭͺZĞƐĐŚĞĚƵůĞĂůůƐWϮ    ϭͬϭϵͬϭϱ     ϭϭ͗ϮϭƉ͘ŵ͘   ϭͬϮϭͬϭϱ    ϭϮ͗ϭϲƉ͘ŵ͘      ϴ͕ϭϭϴ               ϲ͕ϴϯϵ        ϳϬϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϲϬͺϭͺϮϬͺϮϬϭϱ                          ϭͬϮϬͬϭϱ     ϭϭ͗ϰϴĂ͘ŵ͘    ϭͬϮϬͬϭϱ   ϭϭ͗ϰϵĂ͘ŵ͘                              ϲ        ϳϬϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ϱϬͺϭͺϮϬͺϮϬϭϱ                           ϭͬϮϬͬϭϱ     ϭϭ͗ϰϴĂ͘ŵ͘    ϭͬϮϬͬϭϱ   ϭϭ͗ϱϬĂ͘ŵ͘                            ϭϬ         ϳϬϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ              W^ĂůůĂĐŬͺ>ŝƐƚͺϭͺϮϬ                    ϭͬϮϬͬϭϱ     ϲ͗ϯϳƉ͘ŵ͘    ϭͬϮϳͬϭϱ    ϳ͗ϮϬƉ͘ŵ͘        ϮϴϬ                  Ϯϳϴ        ϳϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD     YϮϮϬϭϯͺϭƚŽϳϱŬsŽŝĐĞŵĂŝůƐWϱ                ϭͬϮϬͬϭϱ     ϭϬ͗ϮϮƉ͘ŵ͘   ϭͬϮϲͬϭϱ    ϲ͗ϰϲƉ͘ŵ͘      Ϯϵ͕ϯϲϭ               Ϯϳ͕ϯϵϵ       ϳϬϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϮϮϬϭϯͺϭƚŽϳϱŬsŽŝĐĞŵĂŝůƐWϲ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϱϭͺϭͺϮϭͺϮϬϭϱ                      ϭͬϮϭͬϭϱ     ϭϬ͗ϭϲĂ͘ŵ͘    ϭͬϮϭͬϭϱ   ϭϬ͗ϭϴĂ͘ŵ͘        Ϯϭ                   ϭϯ        ϳϬϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    :ĂŶƵĂƌǇϭϮĂŶĚϭϵƚŚĞĐůŝŶĞƐ                 ϭͬϮϭͬϭϱ     ϭ͗ϬϴƉ͘ŵ͘     ϭͬϮϯͬϭϱ   ϱ͗ϱϵƉ͘ŵ͘       Ϯ͕ϬϬϬ                 ϵϭϱ        ϳϭϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶƵĂƌǇϭϮĂŶĚϭϵƚŚĞĐůŝŶĞƐWϮ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϲϭͺϭͺϮϮͺϮϬϭϱ                          ϭͬϮϮͬϭϱ     ϭϭ͗ϮϳĂ͘ŵ͘    ϭͬϮϮͬϭϱ   ϭϭ͗ϮϵĂ͘ŵ͘         ϯ                   ϯ         ϳϭϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϱϮͺϭͺϮϮͺϮϬϭϱ                      ϭͬϮϮͬϭϱ     ϭϭ͗ϮϳĂ͘ŵ͘    ϭͬϮϮͬϭϱ   ϭϭ͗ϮϵĂ͘ŵ͘        ϱ                    ϱ         ϳϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ              tŝŶďĂĐŬͺ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϰ          ϭͬϮϮͬϭϱ      ϵ͗ϰϭWD      ϭͬϮϯͬϭϱ    ϲ͗ϮϭƉ͘ŵ͘     ϭϭ͕Ϯϲϳ                ϴ͕ϭϯϳ       ϳϭϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬͺ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϱ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ          tŝŶďĂĐŬ>ĂƐƚŽƌĚĞƌĂƚĞͺϮϬϭϰ^ƉĂŶŝƐŚ         ϭͬϮϯͬϭϱ     ϭϬ͗ϱϱĂ͘ŵ͘    ϭͬϮϴͬϭϱ   ϱ͗ϰϮƉ͘ŵ͘        ϰϬϬ                  ϯϵϳ        ϳϮϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬ>ĂƐƚŽƌĚĞƌĂƚĞͺϮϬϭϰ^ƉĂŶŝƐŚWϮ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϲϮͺϭͺϮϯͺϮϬϭϱ                          ϭͬϮϯͬϭϱ     ϭϭ͗ϱϰĂ͘ŵ͘    ϭͬϮϯͬϭϱ   ϭϭ͗ϱϱĂ͘ŵ͘         ϰ                   ϰ         ϳϮϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϱϯͺϭͺϮϯͺϮϬϭϱ                      ϭͬϮϯͬϭϱ     ϭϭ͗ϱϰĂ͘ŵ͘   ϭͬϮϯͬϭϱ    ϭϭ͗ϱϳƉ͘ŵ͘        ϭϲ                  ϭϰ         ϳϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁϯ             W^tĞůĐŽŵĞĂůůŽĨ:ĂŶϭϵ                    ϭͬϮϯͬϭϱ     ϱ͗ϮϲƉ͘ŵ͘    ϭͬϮϴͬϭϱ    ϭϮ͗ϮϬƉ͘ŵ͘       ϯϮϲ                  ϭϵϵ        ϳϮϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ       YϯϮϬϭϯͺ:ĂŶƚŽĞĐ                          ϭͬϮϯͬϭϱ     ϴ͗ϬϬƉ͘ŵ͘     Ϯͬϲͬϭϱ    Ϯ͗ϮϯƉ͘ŵ͘      ϭϭϳ͕ϲϵϴ              ϵϳ͕ϲϱϵ       ϳϯϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϯϮϬϭϯWĂƌƚϮ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϲϯͺϭͺϮϲͺϮϬϭϱ                          ϭͬϮϲͬϭϱ     ϭϮ͗ϬϭƉ͘ŵ͘    ϭͬϮϲͬϭϱ   ϭϮ͗ϬϯƉ͘ŵ͘         ϴ                   ϴ         ϳϯϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϱϰͺϭͺϮϲͺϮϬϭϱ                      ϭͬϮϲͬϭϱ     ϭϮ͗ϬϮƉ͘ŵ͘   ϭͬϮϲͬϭϱ    ϭϮ͗ϬϯƉ͘ŵ͘        ϭϯ                  ϭϯ         ϳϯϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   :ĂŶƵĂƌǇϭϮĂŶĚϭϵƚŚĞĐůŝŶĞƐWϮ               ϭͬϮϲͬϭϱ     Ϯ͗ϬϭƉ͘ŵ͘    ϭͬϮϳͬϬϱ    ϭϬ͗ϯϲĂ͘ŵ͘       ϵϭϱ                  ϰϳϳ        ϳϯϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϲϰ                                    ϭͬϮϳͬϭϱ     Ϯ͗ϭϴƉ͘ŵ͘    ϭͬϮϳͬϭϱ    Ϯ͗ϮϬƉ͘ŵ͘         ϲ                    ϲ         ϳϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϱϱͺϭͺϮϳͺϮϬϭϱ                      ϭͬϮϳͬϭϱ     Ϯ͗ϮϭƉ͘ŵ͘    ϭͬϮϳͬϭϱ    Ϯ͗ϮϯƉ͘ŵ͘        ϭϬ                   ϭϬ         ϳϰϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺƉƌĞǀŝĞǁϰ             W^tĞůĐŽŵĞĂůůͺϭͺϮϳͺϮϬϭϱ                 ϭͬϮϳͬϭϱ      ϱ͗ϰϰƉ͘ŵ͘    ϭͬϯϬͬϭϱ    ϳ͗ϬϮƉ͘ŵ͘       ϯϭϬ                  Ϯϭϰ        ϳϰϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ              tŝŶďĂĐŬͺ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϱ          ϭͬϮϳͬϭϱ     ϵ͗ϬϱƉ͘ŵ͘     Ϯͬϱͬϭϱ    Ϯ͗ϮϱƉ͘ŵ͘       ϴ͕ϭϯϳ                ϳ͕ϮϮϮ       ϳϰϱ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬͺ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϲ
                                                Case 3:15-cv-01857-SI                      Document 409-12                 Filed 10/15/20       Page 8 of 24
         January-2015

h<ͺƌĞĚŝƚͺůĂƐƚ               E>ůĂƐƚϱϲͺϭͺϮϴͺϮϬϭϱ                   ϭͬϮϴͬϭϱ    ϵ͗ϮϯĂ͘ŵ͘   ϭͬϮϴͬϭϱ    ϵ͗ϮϱĂ͘ŵ͘      ϲ           ϲ      ϳϰϳ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ         :ĂŶƵĂƌǇϱƚŚϭϮƚŚĂŶĚϭϵƚŚĞĐůŝŶĞƐ         ϭͬϮϴͬϭϱ   ϭϬ͗ϯϲĂ͘ŵ͘   ϭͬϯϬͬϭϱ   ϭϮ͗ϭϲƉ͘ŵ͘   ϭ͕ϯϴϬ         ϲϬϮ     ϳϰϴ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ               WĞŶĚŝŶŐ&ŝůĞƵƐƚŽŵĞƌ                 ϭͬϮϴͬϭϱ   ϭϮ͗ϭϭƉ͘ŵ͘   ϭͬϮϵͬϭϱ   ϭϮ͗ϬϲƉ͘ŵ͘    ϭϴϯ          ϭϴϯ     ϳϱϬ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ   WĞŶĚŝŶŐ&ŝůĞƵƐƚŽŵĞƌWϮ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ               tŝŶďĂĐŬ>ĂƐƚŽƌĚĞƌĂƚĞͺϮϬϭϰ^ƉĂŶŝƐŚWϮ    ϭͬϮϴͬϭϱ   ϲ͗ϬϵƉ͘ŵ͘    ϭͬϯϬͬϭϱ   ϭϮ͗ϱϵƉ͘ŵ͘    ϯϵϳ          ϮϬϴ     ϳϱϭ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ   tŝŶďĂĐŬ>ĂƐƚŽƌĚĞƌĂƚĞͺϮϬϭϰ^ƉĂŶŝƐŚWϯ
'ĞƌŵĂŶͺƌĞĚŝƚ                 'ϲϱͺϭͺϮϵͺϮϬϭϱ                       ϭͬϮϵͬϭϱ   ϭϬ͗ϰϴĂ͘ŵ͘   ϭͬϮϵͬϭϱ   ϭϬ͗ϱϱĂ͘ŵ͘      ϳ           ϲ      ϳϱϰ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ               E>ůĂƐƚϱϳͺϭͺϮϵͺϮϬϭϱ                   ϭͬϮϵͬϭϱ   ϭϬ͗ϱϬĂ͘ŵ͘   ϭͬϮϵͬϭϱ                  ϱ            ϰ      ϳϱϱ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐϮ              WĞŶĚŝŶŐ&ŝůĞƵƐƚŽŵĞƌWϮ               ϭͬϮϵͬϭϱ   ϳ͗ϮϮƉ͘ŵ͘    ϮͬϮͬϭϱ    ϲ͗ϮϵƉ͘ŵ͘     ϭϴϯ          ϭϭϵ     ϳϱϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺũĂŶĚƚŽĞĐϮϬϭϯDdƚŽ,/   YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝ       ϭͬϮϵͬϭϱ   ϭϬ͗ϭϭƉ͘ŵ͘   Ϯͬϭϯͬϭϱ   ϮͬϭϯͬϮϬϭϱ    ϭϭ͕ϬϮϭ       ϭϬ͕ϵϲϭ   ϳϱϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝϮ
h<ͺƌĞĚŝƚͺůĂƐƚ               E>ůĂƐƚϱϴͺϭͺϯϬͺϮϬϭϱ                   ϭͬϯϬͬϭϱ   ϭϬ͗ϬϵĂ͘ŵ͘   ϭͬϯϬͬϭϱ   ϭϬ͗ϭϮĂ͘ŵ͘      ϳ           ϲ      ϳϱϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^tĞůĐŽŵĞ^ƉĂŶŝƐŚ             W^tĞůĐŽŵĞĂůůͺ^ƉĂŶŝƐŚϭͺϮϳ            ϭͬϯϭͬϭϱ    ϵ͗ϮϵĂ͘ŵ͘   ϭͬϯϭͬϭϱ   ϯ͗ϭϳƉ͘ŵ͘     ϴϱ           ϭϭ     ϳϲϭ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ


                                                                   /ŶƉƌŽŐƌĞƐƐ
WĂƵƐĞĚ                        ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ   WƵůůZĞƉŽƌƚ ^ƚŽƉƉĞĚ
                              hƉĚĂƚĞĚŽŶϮͬϲͬϮϬϭϱΛϮ͗ϱϮƉ͘ŵ͘
                                                  Case 3:15-cv-01857-SI                         Document 409-12                             Filed 10/15/20                    Page 9 of 24
       February-2015

ĂŵƉĂŝŐŶEĂŵĞ               ŽŶƚĂĐƚ>ŝƐƚ                             ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ    ŶĚĂƚĞ   ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ :Žď/       :Žď^ƚĂƚƵƐ       ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚƐϱϵͺϮͺϯͺϮϬϭϱ                        Ϯͬϯͬϭϱ     ϭϭ͗ϱϲĂ͘ŵ͘     Ϯͬϯͬϭϱ    ϭϭ͗ϱϴĂ͘ŵ͘          ϵ                    ϱ          ϳϲϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ       :ĂŶƵĂƌǇϱƚŚϭϮĂŶĚϭϵƚŚ/ŶǀĂůŝĚǆƉŝƌĞĚ          Ϯͬϯͬϭϱ     ϭϮ͗ϰϬƉ͘ŵ͘     Ϯͬϱͬϭϱ    ϱ͗ϰϯƉ͘ŵ͘          ϯϲϰ                  ϯϱϵ         ϳϲϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ             tŝŶďĂĐŬ>ĂƐƚŽƌĚĞƌĂƚĞͺϮϬϭϰ^ƉĂŶŝƐŚWϯ         Ϯͬϯͬϭϱ      ϱ͗ϬϰƉ͘ŵ͘     Ϯͬϵͬϭϱ    ϭ͗ϰϵƉ͘ŵ͘          ϮϬϴ                  ϭϰϳ         ϳϲϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůƐͺ:ĂŶϮϲͲϮϵ                   Ϯͬϯͬϭϱ      ϲ͗ϬϬƉ͘ŵ͘     Ϯͬϰͬϭϱ    ϭ͗ϮϯƉ͘ŵ͘          ϭϮϮ                   ϵϲ         ϳϲϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϲϲ                                      Ϯͬϰͬϭϱ     ϭϬ͗ϱϴĂ͘ŵ͘     Ϯͬϰͬϭϱ    ϭϭ͗ϬϬĂ͘ŵ͘           ϯ                    ϯ         ϳϳϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚƐϲϬͺϮͺϰͺϮϬϭϱ                        Ϯͬϰͬϭϱ     ϭϭ͗ϬϬĂ͘ŵ͘     Ϯͬϰͬϭϱ    ϭϭ͗ϬϮĂ͘ŵ͘          ϳ                    ϳ          ϳϳϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϲϳͺϮͺϱͺϮϬϭϱ                             Ϯͬϱͬϭϱ      ϵ͗ϱϳĂ͘ŵ͘     Ϯͬϱͬϭϱ    ϵ͗ϱϵĂ͘ŵ͘            ϱ                    ϰ         ϳϳϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϭͺϮͺϱͺϮϬϭϱ                         Ϯͬϱͬϭϱ      ϵ͗ϱϴĂ͘ŵ͘     Ϯͬϱͬϭϱ    ϭϬ͗ϬϬĂ͘ŵ͘          ϯ                    ϯ          ϳϳϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^tĞůĐŽŵĞ^ƉĂŶŝƐŚ           W^tĞůĐŽŵĞĂůůƐͺ:ĂŶϮϲͲ&Ğďϭ^ƉĂŶŝƐŚ         Ϯͬϱͬϭϱ      ϭ͗ϭϬƉ͘ŵ͘     Ϯͬϱͬϭϱ    ϭ͗ϰϮƉ͘ŵ͘           ϴϵ                   ϭϭ         ϳϳϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^tĞůĐŽŵĞ'ĞƌŵĂŶǇ           W^tĞůĐŽŵĞĂůů:ĂŶƵĂƌǇͺ'ĞƌŵĂŶ               Ϯͬϱͬϭϱ      ϭ͗ϰϯƉ͘ŵ͘     Ϯͬϵͬϭϱ    ϭ͗ϭϯƉ͘ŵ͘           ϯϯ                   ϯϬ         ϳϳϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůƐͺ:ĂŶϮϵͲ&Ğďϭ                 Ϯͬϱͬϭϱ      ϲ͗ϮϭƉ͘ŵ͘     Ϯͬϵͬϭϱ    Ϯ͗ϭϴƉ͘ŵ͘          Ϯϵϳ                  Ϯϱϲ         ϳϴϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϮͺϮͺϲͺϮϬϭϱ                         Ϯͬϲͬϭϱ     ϭϬ͗ϯϭĂ͘ŵ͘     Ϯͬϲͬϭϱ    ϭϬ͗ϯϮĂ͘ŵ͘          ϱ                    ϱ          ϳϴϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                                                                                                                                                                           :Žď/ηϳϴϴ͕ϳϵϭ͕ϳϵϯͲ
                                                                                                                                                                                           ϳϵϱ͕ϳϵϲ͕ϳϵϵ͕ϴϬϭ͕ϴϬϮ͕ϴϬϯ͕ϴϬϰ͕ϴϬϵ͕ϴϭϬ͕ϴϭϯ͕ϴϭϱ͕ϴϭ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů             KĐƚϮϬϭϰͺtŝŶďĂĐŬ                           Ϯͬϲͬϭϯ       ϯ͗ϬϬƉ͘ŵ͘     Ϯͬϵͬϭϱ    ϯ͗ϰϮƉ͘ŵ͘         ϭϱ͕ϵϱϴ             ϭϱ͕Ϯϭϴ         ϳϴϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ ϳ͕ϴϭϵ͕ϴϮϬ͕ϴϮϭ͕ϴϮϱ͕ϴϮϲ͕ϴϮϵ͕ϴϯϬ͕ϴϯϭ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ             KĐƚϮϬϭϰtŝŶďĂĐŬ^ƉĂŶŝƐŚ                     Ϯͬϵͬϭϱ       ϭ͗ϱϬƉ͘ŵ͘    ϮͬϭϬͬϭϱ    Ϯ͗ϮϯƉ͘ŵ͘         ϭϱ͕ϵϱϴ               Ϯϳϳ          ϳϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ KĐƚϮϬϭϰtŝŶďĂĐŬ^ƉĂŶŝƐŚWϮ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯ          YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞ      Ϯͬϵͬϭϱ       ϯ͗ϯϱƉ͘ŵ͘    ϮͬϭϮͬϭϱ    ϴ͗ϱϱƉ͘ŵ͘         ϳϲ͕ϴϲϱ             ϳϮ͕Ϭϰϰ         ϳϴϲ     DĂƵĂůůǇdĞƌŵŝŶĂƚĞĚ YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞWϮ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůƐͺ&ĞďϮƚŽϰƚŚ                 Ϯͬϵͬϭϱ       ϳ͗ϭϮƉ͘ŵ͘    ϮͬϭϮͬϭϱ    ϳ͗ϰϰƉ͘ŵ͘           ϳϳ                 ϰϵ           ϳϴϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵϬϭƚŽDŝĚŶŝŐŚƚ             ϮͬϭϬͬϭϱ       ϵ͗ϬϬĂ͘ŵ͘    ϮͬϭϬͬϭϱ    ϭϮ͗ϬϬWD            ϯϳϲ                ϯϳϰ          ϳϴϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ KĐƚϮϬϭϰͺtŝŶďĂĐŬϵϬϭƚŽDŝĚŶŝŐŚƚWϮ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϯͺϮͺϭϬͺϮϬϭϱ                       ϮͬϭϬͬϭϱ     ϭϭ͗ϯϳĂ͘ŵ͘     ϮͬϭϬͬϭϱ   ϭϭ͗ϯϵĂ͘ŵ͘           ϲ                  ϲ           ϳϵϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵƚŽEŽŽŶ                   ϮͬϭϬͬϭϱ      ϭϮ͗ϬϬƉ͘ŵ͘    ϮͬϭϬͬϭϱ    Ϯ͗ϬϱƉ͘ŵ͘         Ϯ͕ϰϭϬ              ϭ͕ϵϭϵ          ϳϵϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ KĐƚϮϬϭϰͺtŝŶďĂĐŬϵƚŽEŽŽŶWϮ
&ƵĞů<ŝƚ                     &ƵĞů<ŝƚhƉŐƌĂĚĞͺ:ĂŶϮϬϭϱ                   ϮͬϭϬͬϭϱ       ϭ͗ϬϭƉ͘ŵ͘     ϯͬϲͬϭϱ    ϯ͗ϬϯW͘D͘         ϲϲ͕ϲϱϭ             ϲϰ͕ϭϳϵ         ϳϵϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ &ƵĞů<ŝƚhƉŐƌĂĚĞͺ:ĂŶϮϬϭϱWϮ
tŝŶďĂĐŬͺϬϬϯ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϭϮϬϭƚŽϯƉ͘ŵ͘               ϮͬϭϬͬϭϱ       ϯ͗ϬϬƉ͘ŵ͘    ϮͬϭϬͬϭϱ     ϲ͗ϬϬƉ͘ŵ͘         ϰ͕ϵϳϯ              ϰ͕Ϭϵϯ         ϳϵϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ KĐƚϮϬϭϰͺtŝŶďĂĐŬϭϮϬϭƚŽϯƉ͘ŵ͘WϮ
tŝŶďĂĐŬͺϬϬϰ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϯϬϭƚŽϲƉ͘ŵ͘                ϮͬϭϬͬϭϱ       ϲ͗ϬϭƉ͘ŵ͘    Ϯͬϭϭͬϭϱ     ϲ͗ϰϮƉ͘ŵ͘         Ϯ͕ϴϲϳ              Ϯ͕ϯϮϰ         ϳϵϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ KĐƚϮϬϭϰͺtŝŶďĂĐŬϯϬϭƚŽϲƉ͘ŵ͘WϮ
tŝŶďĂĐŬͺϬϬϱ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϲϬϭƚŽϵƉ͘ŵ͘                ϮͬϭϬͬϭϱ       ϵ͗ϬϭƉ͘ŵ͘    Ϯͬϭϭͬϭϱ     ϲ͗ϰϯƉ͘ŵ͘         ϰ͕ϰϵϮ              ϰ͕Ϭϯϴ         ϳϵϱ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ KĐƚϮϬϭϰͺtŝŶďĂĐŬϲϬϭƚŽϵƉ͘ŵ͘WϮ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϰͺϮͺϭϭͺϮϬϭϱ                       Ϯͬϭϭͬϭϱ      ϵ͗ϮϰĂ͘ŵ͘     Ϯͬϭϭͬϭϱ    ϵ͗ϮϲĂ͘ŵ͘           ϵ                  ϲ           ϳϵϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ             KĐƚϮϬϭϰtŝŶďĂĐŬ^ƉĂŶŝƐŚWϮ                  Ϯͬϭϭͬϭϱ       ϭ͗ϬϮƉ͘ŵ͘    Ϯͬϭϭͬϭϱ    ϱ͗ϬϳƉ͘ŵ͘           Ϯϳϳ                ϭϯϵ          ϴϬϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϲϬϭƚŽϵƉ͘ŵ͘WϮ              Ϯͬϭϭͬϭϱ       ϵ͗ϬϬD      Ϯͬϭϭͬϭϱ    ϭϬ͗ϭϯĂ͘ŵ͘         ϰ͕Ϭϯϴ               ϯϳϯ          ϳϵϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵϬϭƚŽDŝĚŶŝŐŚƚWϮ           Ϯͬϭϭͬϭϱ       ϭϮ͗ϬϭWD     Ϯͬϭϭͬϭϱ     ϯ͗ϬϮƉ͘ŵ͘          ϯϳϰ                ϮϵϬ          ϳϵϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵƚŽEŽŽŶWϮ                 Ϯͬϭϭͬϭϱ       ϯ͗ϬϭƉ͘ŵ͘    Ϯͬϭϭͬϭϱ     ϱ͗ϮϬƉ͘ŵ͘         ϭ͕ϵϭϵ              ϭ͕ϲϳϮ         ϴϬϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϭϮϬϭƚŽϯƉ͘ŵ͘WϮ             Ϯͬϭϭͬϭϱ      ϲ͗Ϭϭ͗Ɖ͘ŵ͘    Ϯͬϭϭͬϭϱ    ϭϬ͗ϬϮƉ͘ŵ͘         ϰ͕Ϭϵϯ              ϰ͕Ϭϳϱ         ϴϬϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϱ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϯϬϭƚŽϲƉ͘ŵ͘WϮ              Ϯͬϭϭͬϭϱ       ϵ͗ϬϭƉ͘ŵ͘    ϮͬϭϮͬϭϱ     ϲ͗ϱϮĂ͘ŵ͘         Ϯ͕ϯϮϰ              ϭ͕ϴϴϴ         ϴϬϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϲϴͺϮͺϭϮͺϮϬϭϱ                           ϮͬϭϮͬϭϱ     ϭϭ͗ϰϭĂ͘ŵ͘     ϮͬϭϮͬϭϱ   ϭϭ͗ϰϮĂ͘ŵ͘            ϰ                 Ϯ           ϴϬϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϱͺϮͺϭϮͺϮϬϭϱ                       ϮͬϭϮͬϭϱ     ϭϭ͗ϰϮĂ͘ŵ͘    ϮͬϭϮͬϭϱ   ϭϭ͗ϰϯĂ͘ŵ͘           ϰ                  ϯ           ϴϬϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϯϬϭƚŽϲƉ͘ŵ͘Wϯ              ϮͬϭϮͬϭϱ       ϵ͗ϬϬĂ͘ŵ͘    ϮͬϭϮͬϭϱ    ϭϬ͗ϬϵĂ͘ŵ͘         ϭ͕ϴϴϴ               ϯϰϴ          ϴϬϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϲϬϭƚŽϵƉ͘ŵ͘Wϯ              ϮͬϭϮͬϭϱ      ϭϮ͗ϬϭƉ͘ŵ͘    ϮͬϭϮͬϭϱ    ϭ͗ϮϭƉ͘ŵ͘           ϯϳϯ                ϯϯϳ          ϴϬϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵϬϭƚŽDŝĚŶŝŐŚƚWϯ           ϮͬϭϮͬϭϱ       ϯ͗ϬϭƉ͘ŵ͘    ϮͬϭϮͬϭϱ    ϱ͗ϭϮƉ͘ŵ͘           ϮϵϬ                Ϯϴϭ          ϴϭϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵƚŽEŽŽŶWϯ                 ϮͬϭϮͬϭϱ       ϲ͗ϬϭƉ͘ŵ͘    ϮͬϭϮͬϭϱ     ϵ͗ϬϭƉ͘ŵ͘         ϭ͕ϲϳϮ              ϭ͕ϭϲϴ         ϴϭϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϱ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϭϮϬϭƚŽϯƉ͘ŵ͘Wϯ             ϮͬϭϮͬϭϱ       ϵ͗ϬϭƉ͘ŵ͘    Ϯͬϭϯͬϭϱ     ϳ͗ϬϯĂ͘ŵ͘         ϰ͕Ϭϳϱ              ϯ͕Ϭϲϳ         ϴϭϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůͺ&ĞďϱƚŚͺϴƚŚŶŐůŝƐŚ         ϮͬϭϮͬϭϱ       ϴ͗ϬϮƉ͘ŵ͘    Ϯͬϭϰͬϭϱ    ϯ͗ϱϭƉ͘ŵ͘           ϭϭϳ                ϭϬϯ          ϴϭϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺůĞŶĚĞĚ             tŝŶďĂĐŬͺ>ĂƐƚKƌĚĞƌĂƚĞͺ^ĞƉϮϬϭϰWϲ          Ϯͬϭϯͬϭϱ       ϵ͗ϭϭĂ͘ŵ͘    Ϯͬϭϯͬϭϱ    ϯ͗ϮϳƉ͘ŵ͘          ϳ͕ϮϮϮ             ϲ͕ϲϰϵ          ϴϭϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϭϮϬϭƚŽϯƉ͘ŵ͘Wϰ             Ϯͬϭϯͬϭϱ       ϵ͗ϬϬĂ͘ŵ͘    Ϯͬϭϯͬϭϱ     ϵ͗ϭϬĂ͘ŵ͘         ϯ͕Ϭϲϳ                ϵϭ          ϴϭϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϯϬϭƚŽϲƉ͘ŵ͘Wϰ              ϮͬϭϯͬϮϭϱ     ϭϮ͗ϬϭƉ͘ŵ͘    Ϯͬϭϯͬϭϱ    ϭ͗ϭϯƉ͘ŵ͘           ϯϰϴ                ϯϭϱ          ϴϭϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϲϬϭƚŽϵƉ͘ŵ͘Wϰ              Ϯͬϭϯͬϭϱ       ϯ͗ϬϭƉ͘ŵ͘    Ϯͬϭϯͬϭϱ    ϰ͗ϰϵƉ͘ŵ͘           ϯϯϳ                ϯϬϳ          ϴϭϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵϬϭƚŽDŝĚŶŝŐŚƚWϰ           ϮͬϭϯͬϮϭϲ      ϲ͗ϬϭƉ͘ŵ͘    Ϯͬϭϯͬϭϱ     ϵ͗ϬϭƉ͘ŵ͘          Ϯϴϭ                Ϯϳϳ          ϴϮϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϱ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵƚŽEŽŽŶWϰ                 Ϯͬϭϯͬϭϱ       ϵ͗ϬϭƉ͘ŵ͘    Ϯͬϭϰͬϭϱ     ϵ͗ϬϭĂ͘ŵ͘         ϭ͕ϭϲϴ               ϳϳϬ          ϴϮϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ ĂůůŝŶŐKƵƚƐŝĚĞŽĨdŝŵĞŽŶĞ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD        YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞWϮ   Ϯͬϭϯͬϭϱ      ϭϮ͗ϰϭƉ͘ŵ͘    Ϯͬϭϳͬϭϱ     ϲ͗ϮϱƉ͘ŵ͘        ϳϮ͕Ϭϰϰ             ϲϱ͕Ϭϳϴ         ϴϭϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞWϯ
tŝŶďĂĐŬͺ:ĂŶĚĞĐϮϬϭϯDdƚŽ,/   YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝWϮ        Ϯͬϭϯͬϭϱ       ϵ͗ϰϯƉ͘ŵ͘    Ϯͬϭϵͬϭϱ     ϱ͗ϭϰƉ͘ŵ͘        ϭϬ͕ϵϲϭ              ϴ͕ϴϰϱ         ϴϮϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝWϯ
^ƉĞĐŝĂůWƌŽũĞĐƚ             WĞŶĚŝŶŐ&ŝůĞƵƐƚŽŵĞƌͺϮͺϭϯͺϮϬϭϱ            Ϯͬϭϰͬϭϱ       ϵ͗ϮϴĂ͘ŵ͘    Ϯͬϭϳͬϭϱ    ϯ͗ϱϭƉ͘ŵ͘           ϭϮϳ                ϭϮϳ          ϴϮϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵƚŽEŽŽŶWϱ                 Ϯͬϭϲͬϭϱ       ϵ͗ϬϬĂ͘ŵ͘    Ϯͬϭϲͬϭϱ     ϵ͗ϭϲĂ͘ŵ͘          ϳϳϬ                 ϳϲ          ϴϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϭϮϬϭƚŽϯƉ͘ŵ͘Wϱ             Ϯͬϭϲͬϭϱ      ϭϮ͗ϬϭƉ͘ŵ͘    Ϯͬϭϲͬϭϱ    ϭϮ͗ϭϰƉ͘ŵ͘          ϵϭ                 ϳϴ           ϴϮϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϯϬϭƚŽϲƉ͘ŵ͘Wϱ              Ϯͬϭϲͬϭϱ       ϯ͗ϬϭƉ͘ŵ͘    ϮͬϭϲͬϮϭϱ   ϰ͗ϬϳƉ͘ŵ͘           ϯϭϱ                Ϯϵϰ          ϴϮϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϲϬϭƚŽϵƉ͘ŵ͘Wϱ              Ϯͬϭϲͬϭϱ       ϲ͗ϬϭƉ͘ŵ͘    Ϯͬϭϲͬϭϱ    ϳ͗ϭϬƉ͘ŵ͘           ϯϬϳ                ϮϴϮ          ϴϯϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬϵϬϭƚŽDŝĚŶŝŐŚƚWϱ           Ϯͬϭϲͬϭϱ       ϵ͗ϬϭƉ͘ŵ͘    Ϯͬϭϴͬϭϱ    ϱ͗ϯϲƉ͘ŵ͘           Ϯϳϳ                Ϯϲϳ          ϴϯϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϲϵͺϮͺϭϲͺϮϬϭϱ                           Ϯͬϭϳͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘     Ϯͬϭϳͬϭϱ   ϭϮ͗ϬϮƉ͘ŵ͘           ϭϵ                ϭϳ           ϴϯϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϲͺϮͺϭϲͺϮϬϭϱ                       Ϯͬϭϳͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘     Ϯͬϭϳͬϭϱ   ϭϮ͗ϬϮƉ͘ŵ͘           ϳ                  ϱ           ϴϯϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ       &ĞďƌƵĂƌǇϱƚŚϮϬϭϱĞĐůŝŶĞƐ                  Ϯͬϭϳͬϭϱ       ϱ͗ϬϬƉ͘ŵ͘    Ϯͬϭϴͬϭϱ    ϱ͗ϮϰƉ͘ŵ͘          ϭ͕ϬϬϬ               ϮϱϮ          ϴϯϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůͺ&ĞďϵƚŚƚŽϭϭŶŐůŝƐŚ         Ϯͬϭϳͬϭϱ       ϲ͗ϬϬƉ͘ŵ͘    Ϯͬϭϵͬϭϱ    ϴ͗ϰϵƉ͘ŵ͘           ϭϬϵ                ϵϰ           ϴϯϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ       YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞWϯ   Ϯͬϭϴͬϭϱ       ϵ͗ϮϲĂ͘ŵ͘    Ϯͬϭϵͬϭϱ     ϰ͗ϮϭƉ͘ŵ͘        ϲϱ͕Ϭϳϴ             ϱϯ͕ϯϵϰ         ϴϯϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞWϰ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ             KĐƚϮϬϭϰtŝŶďĂĐŬ^ƉĂŶŝƐŚWϯ                  Ϯͬϭϴͬϭϱ      ϭϬ͗ϬϯĂ͘ŵ͘    Ϯͬϭϴͬϭϱ    ϭϮ͗ϭϰƉ͘ŵ͘          ϭϯϵ                ϵϬ           ϴϯϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϳϬͺϮͺϭϴͺϮϬϭϱ                           Ϯͬϭϴͬϭϱ     ϭϬ͗ϱϵĂ͘ŵ͘     Ϯͬϭϴͬϭϱ   ϭϭ͗ϬϮĂ͘ŵ͘            ϰ                 Ϯ           ϴϰϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϳͺϮͺϭϴͺϮϬϭϱ                       Ϯͬϭϴͬϭϱ     ϭϬ͗ϱϵĂ͘ŵ͘     Ϯͬϭϴͬϭϱ   ϭϭ͗ϬϮĂ͘ŵ͘          ϰϰ                 ϯϰ           ϴϰϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^tĞůĐŽŵĞ'ĞƌŵĂŶǇ           W^tĞůĐŽŵĞĂůůͺ&ĞďϵƚŚƚŽϭϭ'ĞƌŵĂŶ          Ϯͬϭϴͬϭϱ      ϭϮ͗ϱϬƉ͘ŵ͘    Ϯͬϭϴͬϭϱ    ϭ͗ϬϴƉ͘ŵ͘            ϯ                  ϯ                   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϳϭͺϮͺϭϵͺϮϬϭϱ                           Ϯͬϭϵͬϭϱ     ϭϮ͗ϬϳƉ͘ŵ͘     Ϯͬϭϵͬϭϱ   ϭϮ͗ϬϵƉ͘ŵ͘            ϴ                 ϱ           ϴϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϴͺϮͺϭϵͺϮϬϭϱ                       Ϯͬϭϵͬϭϱ     ϭϮ͗ϬϴƉ͘ŵ͘     Ϯͬϭϵͬϭϱ   ϭϮ͗ϭϬƉ͘ŵ͘          ϭϭ                  ϵ           ϴϰϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                                  Case 3:15-cv-01857-SI                                  Document 409-12                    Filed 10/15/20          Page 10 of 24
         February-2015

ǁŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬWϲ                             Ϯͬϭϵͬϭϱ           ϰ͗ϭϰƉ͘ŵ͘     Ϯͬϭϵͬϭϱ      ϴ͗ϰϮƉ͘ŵ͘   ϭϱ͕Ϯϭϴ      ϭϬ͕ϰϴϲ   ϴϰϰ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĚĞĐϮϬϭϯDdƚŽ,/   YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝWϯ             Ϯͬϭϵͬϭϱ           ϴ͗ϯϵƉ͘ŵ͘     ϮͬϮϰͬϭϱ     ϱ͗ϬϮƉ͘ŵ͘    ϴ͕ϴϰϱ        ϳ͕ϲϲϳ   ϴϰϱ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝWϰ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD        YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶĂŶĚĞŶƚƌĂůƚŝŵĞWϰ        ϮͬϮϬͬϭϱ           ϴ͗ϯϰĂ͘ŵ͘     ϮͬϮϲͬϭϱ     ϭϮ͗ϮϮƉ͘ŵ͘   ϱϯ͕ϯϵϰ      ϰϳ͕ϰϲϵ   ϴϰϲ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽ,ĂǁĂŝŝWϱ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϳϮͺϮͺϮϬͺϮϬϭϱ                               ϮͬϮϬͬϭϱ           ϭ͗ϯϰƉ͘ŵ͘     ϮͬϮϬͬϭϱ      ϭ͗ϯϲƉ͘ŵ͘      ϲ           ϲ     ϴϰϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϲϵͺϮͺϮϬͺϮϬϭϱ                           ϮͬϮϬͬϭϱ           ϭ͗ϯϰƉ͘ŵ͘     ϮͬϮϬͬϭϱ      ϭ͗ϯϳƉ͘ŵ͘     ϮϮ          ϮϬ     ϴϰϴ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ       &ĞďƌƵĂƌǇϭϮƚŚϮϬϭϱĞĐůŝŶĞƐ                      ϮͬϮϬͬϭϱ          ϱ͗ϭϯƉ͘ŵ͘      ϮͬϮϱͬϭϱ     ϵ͗ϰϵƉ͘ŵ͘    ϭ͕ϬϬϬ         ϰϬϬ    ϴϰϵ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůͺ&ĞďϭϮƚŽϭϱŶŐůŝƐŚ               ϮͬϮϬͬϭϱ           ϲ͗ϬϬƉ͘ŵ͘     ϮͬϮϭͬϭϱ     ϯ͗ϭϱƉ͘ŵ͘      ϭϬϳ         ϭϬϯ    ϴϱϬ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^tĞůĐŽŵĞ^ƉĂŶŝƐŚ           W^tĞůĐŽŵĞĂůůͺ&ĞďϱƚŚƚŽϭϱ^ƉĂŶŝƐŚ              ϮͬϮϭͬϭϱ           ϵ͗ϬϬĂ͘ŵ͘     ϮͬϮϯͬϭϱ     ϭϭ͗ϱϲĂ͘ŵ͘     ϭϱ          ϭϰ     ϴϱϭ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ             EŽǀϮϬϭϰtŝŶďĂĐŬ^ƉĂŶŝƐŚ                         ϮͬϮϯͬϭϱ          ϯ͗ϬϬƉ͘ŵ͘      ϮͬϮϱͬϭϱ      ϱ͗ϬϰD       ϭϴϮ         ϭϴϮ    ϴϱϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů             EŽǀϮϬϭϰͺtŝŶďĂĐŬ                               ϮͬϮϯͬϭϱ           ϰ͗ϬϭƉ͘ŵ͘     ϮͬϮϯͬϭϱ     ϳ͗ϮϳƉ͘ŵ͘    ϭϬ͕ϯϵϳ       ϵ͕ϵϴϴ   ϴϱϯ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   EŽǀϮϬϭϰͺtŝŶďĂĐŬWϮ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞͺ&ĞďϭϲƚŽϭϴŶŐůŝƐŚ                   ϮͬϮϯͬϭϱ           ϲ͗ϬϬƉ͘ŵ͘     ϮͬϮϳͬϭϱ     ϵ͗ϯϱƉ͘ŵ͘      ϭϬϬ         ϵϵ     ϴϱϰ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                 EŽǀϮϬϭϰͺtŝŶďĂĐŬWϮ                             ϮͬϮϰͬϭϱ          ϭϬ͗ϯϭĂ͘ŵ͘     ϮͬϮϰͬϭϱ      ϰ͗ϱϳƉ͘ŵ͘    ϵ͕ϵϴϴ      ϵ͕ϭϰϬ    ϴϱϲ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   EŽǀϮϬϭϰͺtŝŶďĂĐŬWϯ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϳϬͺϮͺϮϰͺϮϬϭϱ                           ϮͬϮϰͬϭϱ          ϭϭ͗ϯϰĂ͘ŵ͘     ϮͬϮϰͬϭϱ     ϭϭ͗ϯϲĂ͘ŵ͘      ϱ           ϱ     ϴϱϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϳϯͺϮͺϮϰͺϮϬϭϱ                               ϮͬϮϰͬϭϱ          ϭϭ͗ϰϯĂ͘ŵ͘     ϮͬϮϰͬϭϱ     ϭϭ͗ϰϱĂ͘ŵ͘      ϲ           ϰ     ϴϲϬ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĚĞĐϮϬϭϯDdƚŽ,/   YϰϮϬϭϯͺ:ĂŶƚŽĞĐDŽƵŶƚĂŝŶƚŽ,ĂǁĂŝŝWϰ             ϮͬϮϰͬϭϱ           ϴ͗ϰϵƉ͘ŵ͘     ϮͬϮϳͬϭϱ     ϲ͗ϮϮƉ͘ŵ͘    ϳ͕ϲϲϳ        ϲ͕ϳϭϱ   ϴϲϭ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽ,ĂǁĂŝŝWϱ
tŝŶďĂĐŬͺϬϬϯ                 EŽǀϮϬϭϰͺtŝŶďĂĐŬWϯ                             ϮͬϮϱͬϭϱ           ϵ͗ϮϴĂ͘ŵ͘     ϮͬϮϱͬϭϱ      ϯ͗ϬϭƉ͘ŵ͘    ϵ͕ϭϰϬ      ϳ͕ϳϱϴ    ϴϲϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    EŽǀϮϬϭϰͺtŝŶďĂĐŬWϰ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϳϭͺϮͺϮϱͺϮϬϭϱ                           ϮͬϮϱͬϭϱ           ϵ͗ϱϱĂ͘ŵ͘     ϮͬϮϱͬϭϱ      ϵ͗ϱϳĂ͘ŵ͘     ϭϲ          ϭϮ     ϴϲϰ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ             &ĞďƌƵĂƌǇϱƚŚϭϮƚŚĂŶĚϭϵĞĐůŝŶĞƐůĂƐƚŶŐůŝƐŚ      ϮͬϮϱͬϭϱ          ϭϬ͗ϱϵƉ͘ŵ͘     ϮͬϮϱͬϭϱ     ϲ͗ϬϭƉ͘ŵ͘    Ϯ͕ϯϭϯ       Ϯ͕ϭϲϲ    ϴϲϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             &ĞďƌƵĂƌǇϱƚŚϭϮƚŚĂŶĚϭϵĞĐůŝŶĞƐůĂƐƚh<           ϮͬϮϱͬϭϱ          ϭϭ͗ϯϱƉ͘ŵ͘     ϮͬϮϱͬϭϱ     ϭϭ͗ϰϰĂ͘ŵ͘     ϯϮϬ         ϭϵϵ    ϴϲϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                 KĐƚϮϬϭϰͺtŝŶďĂĐŬWϳ                             ϮͬϮϱͬϭϱ           Ϯ͗ϱϬƉ͘ŵ͘     ϮͬϮϱͬϭϱ      ϲ͗ϱϵƉ͘ŵ͘   ϭϬ͕ϰϴϲ      ϵ͕ϳϱϯ    ϴϲϴ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ       YϯϮϬϭϯWĂƌƚϮ                                   ϮͬϮϲͬϭϱ          ϭϬ͗ϭϳĂ͘ŵ͘      ϯͬϯͬϭϱ      ϵ͗ϯϲĂ͘ŵ͘   ϵϳ͕ϲϱϵ      ϴϱ͕ϳϵϱ   ϴϲϵ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϯϮϬϭϯWĂƌƚϯ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϳϰͺϮͺϮϲͺϮϬϭϱ                               ϮͬϮϲͬϭϱ          ϭϬ͗ϯϰĂ͘ŵ͘     ϮͬϮϲͬϭϱ     ϭϬ͗ϯϲĂ͘ŵ͘      ϴ           ϱ     ϴϳϮ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϳϮͺϮͺϮϲͺϮϬϭϱ                           ϮͬϮϲͬϭϱ          ϭϬ͖ϯϰĂ͘ŵ͘     ϮͬϮϲͬϭϱ     ϭϬ͗ϯϲĂ͘ŵ͘      ϳ           ϱ     ϴϳϯ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ       &ĞďƌƵĂƌǇϱƚŚĂŶĚϭϮƚŚĞĐůŝŶĞƐ                    ϮͬϮϲͬϭϱ          ϰ͗ϰϭƉ͘ŵ͘       ϯͬϯͬϭϱ     Ϯ͗ϱϬƉ͘ŵ͘    ϭ͕ϳϵϴ         ϱϴϵ    ϴϳϰ   DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ               'ϳϱͺϮͺϮϳͺϮϬϭϱ                               ϮͬϮϳͬϭϱ          ϭϬ͗ϮϵĂ͘ŵ͘     ϮͬϮϳͬϭϱ     ϭϬ͗ϯϬĂ͘ŵ       ϰ           ϯ     ϴϳϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ             E>ůĂƐƚϳϯͺϮͺϮϳͺϮϬϭϱ                           ϮͬϮϳͬϭϱ          ϭϬ͗ϯϬĂ͘ŵ͘     ϮͬϮϳͬϭϱ     ϭϬ͗ϯϭĂ͘ŵ͘      ϲ           ϲ     ϴϳϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ                 W^tĞůĐŽŵĞĂůůͺ&ĞďϭϵƚŽϮϮŶĚŶŐůŝƐŚ             ϮͬϮϴͬϭϱ           ϵ͗ϬϭĂ͘ŵ͘      ϯͬϮͬϭϱ     ϭϭ͗ϬϮƉ͘ŵ͘     ϭϮϴ         ϭϮϳ    ϴϳϴ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ


                                                                                                          EĞĞĚƚŽ
                                                                       /ŶƉƌŽŐƌĞƐƐWƵůů                 ůŽĂĚĞĚƚŽ
WĂƵƐĞĚ                      ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ              ZĞƉŽƌƚ         ĨƵƚƵƌĞũŽďƐ     WKD
                            hƉĚĂƚĞĚŽŶϯͬϵͬϮϬϭϱΛϴ͗ϱϰĂ͘ŵ
                                                   Case 3:15-cv-01857-SI                               Document 409-12                          Filed 10/15/20                      Page 11 of 24
         March-2015

ĂŵƉĂŝŐŶEĂŵĞ           ŽŶƚĂĐƚ>ŝƐƚ                             ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ ŶĚĂƚĞ     ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/       :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϳϰͺϯͺϮͺϮϬϭϱ                         ϯͬϮͬϭϱ      ϵ͗ϱϲĂ͘ŵ͘   ϯͬϮͬϭϱ      ϵ͗ϱϴĂ͘ŵ͘       ϲ                  ϯ           ϴϴϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺũĂŶĞĐϮϬϭϯsD    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϲ                  ϯͬϮͬϭϱ      ϱ͗ϯϬƉ͘ŵ͘   ϯͬϯͬϭϱ     ϲ͗ϱϰƉ͘ŵ͘     Ϯϳ͕ϯϵϵ             Ϯϱ͕Ϯϭϯ         ϴϴϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϳ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϳϲͺϯͺϯͺϮϬϭϱ                             ϯͬϯͬϭϱ     ϭϮ͗ϰϵƉ͘ŵ͘   ϯͬϯͬϭϱ     ϭϮ͗ϱϭƉ͘ŵ͘       ϰ                  ϰ           ϴϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϳϱͺϯͺϯͺϮϬϭϱ                         ϯͬϯͬϭϱ     ϭϮ͗ϱϬƉ͘ŵ͘   ϯͬϯͬϭϱ     ϭϮ͗ϱϭƉ͘ŵ͘       ϳ                  ϱ           ϴϴϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ   &ĞďƌƵĂƌǇϱƚŚϭϮƚŚĂŶĚϭϵŝŶǀĂůŝĚǆƉŝƌĞĚ         ϯͬϯͬϭϱ     ϯ͗ϬϰƉ͘ŵ͘   ϯͬϭϭͬϭϱ     ϯ͗ϭϯƉ͘ŵ͘     ϯ͕ϬϬϬ                ϵϲϲ          ϴϴϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
W^ͺWƌĞǀŝĞǁ             W^tĞůĐŽŵĞĂůůͺ&ĞďϮϯƚŽϮϱŶŐůŝƐŚ            ϯͬϯͬϭϱ      ϲ͗ϬϬƉ͘ŵ͘  ϯͬϭϭͬϭϱ     ϱ͗ϱϭƉ͘ŵ͘       ϭϮϴ                ϭϮϰ          ϴϴϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϱ           ϯͬϯͬϭϱ      ϲ͗ϬϬƉ͘ŵ͘   ϯͬϵͬϭϱ     ϱ͗ϬϳƉ͘ŵ͘     ϱϰ͕ϭϴϰ             ϰϴ͕Ϭϯϰ         ϴϴϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϲ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů         ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬ                       ϯͬϰͬϭϱ      ϰ͗ϱϬƉ͘ŵ͘   ϯͬϱͬϭϱ      ϵ͗ϭϲĂ͘ŵ͘    ϳ͕ϴϳϴ               ϳ͕ϱϯϯ         ϴϵϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϮ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϳϳͺϯͺϰͺϮϬϭϱ                             ϯͬϱͬϭϱ      ϱ͗ϬϬĂ͘ŵ͘   ϯͬϱͬϭϱ      ϱ͗ϬϮĂ͘ŵ͘       ϰ                  ϰ           ϴϵϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϳϲͺϯͺϰͺϮϬϭϱ                         ϯͬϱͬϭϱ      ϱ͗ϬϬĂ͘ŵ͘   ϯͬϱͬϭϱ      ϱ͗ϬϭĂ͘ŵ͘       Ϯ                  Ϯ           ϴϵϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ             ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϮ                     ϯͬϱͬϭϱ     ϭϭ͗ϯϬĂ͘ŵ͘   ϯͬϱͬϭϱ      ϯ͗ϭϬƉ͘ŵ͘    ϳ͕ϱϯϯ              ϲ͕ϴϴϬ          ϴϵϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϯ
tŝŶďĂĐŬͺϬϬϰ             EŽǀϮϬϭϰͺtŝŶďĂĐŬWϰ                          ϯͬϱͬϭϱ      ϰ͗ϬϬƉ͘ŵ͘   ϯͬϱͬϭϱ     ϴ͗ϭϭƉ͘ŵ͘     ϳ͕ϳϱϴ               ϳ͕ϭϬϱ         ϴϵϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    EŽǀϮϬϭϰͺtŝŶďĂĐŬWϱ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ        WĞŶĚŝŶŐĨŝůĞƵƐƚŽŵĞƌƐϯͺϲͺϮϬϭϱ            ϯͬϲͬϭϱ      Ϯ͗ϯϬƉ͘ŵ͘  ϯͬϭϬͬϭϱ     Ϯ͗ϰϳƉ͘ŵ͘       ϳϯ                 ϳϭ           ϴϵϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD    YϯϮϬϭϯWϯ                                   ϯͬϵͬϭϱ      ϭ͗ϰϮƉ͘ŵ͘  ϯͬϭϭͬϭϱ      ϴ͗ϬϯƉ͘ŵ͘    ϴϱ͕ϳϵϱ             ϳϴ͕ϰϳϬ         ϴϵϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϯϮϬϭϯWϰ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϳϳ                                 ϯͬϭϬͬϭϱ     ϭϮ͗ϭϲƉ͘ŵ͘  ϯͬϭϬͬϭϱ     ϭϮ͗ϭϴƉ͘ŵ͘      ϭϬ                  ϴ           ϴϵϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϳϴ                                     ϯͬϭϬͬϭϱ     ϭϮ͗ϭϲƉ͘ŵ͘  ϯͬϭϬͬϭϱ     ϭϮ͗ϭϳƉ͘ŵ͘       ϯ                  Ϯ           ϴϵϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϳϴ                                 ϯͬϭϭͬϭϱ      ϵ͗ϯϯĂ͘ŵ͘  ϯͬϭϭͬϭϱ      ϵ͗ϯϱĂ͘ŵ͘       ϰ                  ϰ           ϵϬϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϳ                 ϯͬϭϭͬϭϱ      ϱ͗ϮϱƉ͘ŵ͘  ϯͬϭϯͬϭϱ     ϭϮ͗ϮϲĂ͘ŵ͘    Ϯϱ͕Ϯϭϯ             Ϯϯ͕ϬϳϬ         ϵϬϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϴ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϳϵ                                     ϯͬϭϮͬϭϱ     ϭϭ͗ϮϳĂ͘ŵ͘  ϯͬϭϮͬϭϱ     ϭϭ͗ϮϵĂ͘ŵ͘       ϱ                  ϱ           ϵϬϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϳϵ                                 ϯͬϭϮͬϭϱ     ϭϭ͗ϮϴĂ͘ŵ͘  ϯͬϭϮͬϭϱ     ϭϭ͗ϯϬĂ͘ŵ͘       ϳ                  ϱ           ϵϬϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁϮ            W^tĞůĐŽŵĞĂůůͺ&ĞďϮϲƚŽDĂƌĐŚϭŶŐůŝƐŚ       ϯͬϭϮͬϭϱ      ϱ͗ϬϬƉ͘ŵ͘  ϯͬϭϵͬϭϱ     ϰ͗ϯϱƉ͘ŵ͘       ϯϯϯ                ϯϬϳ          ϵϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ             EŽǀϮϬϭϰͺtŝŶďĂĐŬWϱ                         ϯͬϭϮͬϭϱ      ϴ͗ϬϬƉ͘ŵ͘  ϯͬϭϯͬϭϱ      ϰ͗ϬϮƉ͘ŵ͘     ϳ͕ϭϬϱ             ϲ͕Ϯϵϭ          ϵϬϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    EŽǀϮϬϭϰͺtŝŶďĂĐŬWϲ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϬ                                     ϯͬϭϯͬϭϱ     ϭϬ͗ϬϯĂ͘ŵ͘  ϯͬϭϯͬϭϱ     ϭϬ͗ϬϲĂ͘ŵ͘       ϳ                  ϱ           ϵϭϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϬ                                 ϯͬϭϯͬϭϱ     ϭϬ͗ϬϰĂ͘ŵ͘  ϯͬϭϯͬϭϱ     ϭϬ͗ϬϲĂ͘ŵ͘       ϰ                  ϯ           ϵϭϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ             ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϯ                    ϯͬϭϯͬϭϯ      ϭ͗ϬϬƉ͘ŵ͘  ϯͬϭϯͬϭϱ      ϱ͗ϯϮƉ͘ŵ͘    ϲ͕ϴϴϬ              ϱ͕ϵϮϭ          ϵϭϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϰ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϲ          ϯͬϭϯͬϭϱ      ϲ͗ϬϬƉ͘ŵ͘  ϯͬϭϴͬϭϱ      ϵ͗ϭϲĂ͘ŵ͘    ϰϴ͕Ϭϯϰ             ϰϯ͕ϱϭϰ         ϵϭϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϳ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϭ                                     ϯͬϭϲͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘  ϯͬϭϲͬϭϱ     ϭϮ͗ϬϮƉ͘ŵ͘       ϲ                  ϲ           ϵϭϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϭ                                 ϯͬϭϲͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘  ϯͬϭϲͬϭϱ     ϭϮ͗ϬϯƉ͘ŵ͘      ϭϲ                 ϭϰ           ϵϭϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
&ƵĞů<ŝƚ                 &ƵĞů<ŝƚhƉŐƌĂĚĞͺ&ĞďƌƵĂƌǇϮϬϭϱ               ϯͬϭϳͬϭϱ     ϭϬ͗ϬϬĂ͘ŵ͘   ϰͬϵͬϭϱ      ϳ͗ϰϯƉ͘ŵ͘    ϲϵ͕ϭϵϰ             ϲϭ͕ϳϵϱ         ϵϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϮ                                     ϯͬϭϳͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘  ϯͬϭϳͬϭϱ     ϭϮ͗ϬϮƉ͘ŵ͘       ϱ                  ϯ           ϵϮϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϮ                                 ϯͬϭϳͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘  ϯͬϭϳͬϭϱ     ϭϮ͗ϬϮƉ͘ŵ͘       ϳ                  ϱ           ϵϮϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬ:ĂŶĞĐϮϬϭϯsD    YϯϮϬϭϯWϰ                                  ϯͬϭϳͬϭϱ      ϱ͗ϬϬƉ͘ŵ͘  ϯͬϮϬͬϭϱ      ϵ͗ϯϭĂ͘ŵ͘    ϳϴ͕ϰϳϬ             ϳϮ͕ϬϳϮ         ϵϮϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϯϮϬϭϯWϱ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϯ                                     ϯͬϭϴͬϭϱ     ϭϭ͗ϮϯĂ͘ŵ͘  ϯͬϭϴͬϭϱ     ϭϭ͗ϮϱĂ͘ŵ͘       ϱ                  ϱ           ϵϮϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϯ                                 ϯͬϭϴͬϭϱ     ϭϭ͗ϮϰĂ͘ŵ͘  ϯͬϭϴͬϭϱ     ϭϭ͗ϮϱĂ͘ŵ͘       ϴ                  ϳ           ϵϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϰ                                     ϯͬϭϵͬϭϱ     ϵ͗ϬϯĂ͘ŵ͘  ϯͬϭϵͬϭϱ      ϵ͗ϬϰĂ͘ŵ͘       ϰ                  ϰ           ϵϮϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϰ                                 ϯͬϭϵͬϭϱ      ϵ͗ϬϯĂ͘ŵ͘  ϯͬϭϵͬϭϱ      ϵ͗ϬϱĂ͘ŵ͘       ϭϬ                 ϵ           ϵϮϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁϯ            W^tĞůĐŽŵĞĂůůͺDĂƌĐŚϮŶĚƚŽϴƚŚŶŐůŝƐŚ       ϯͬϭϵͬϭϱ     ϭϮ͗ϬϲƉ͘ŵ͘  ϯͬϮϰͬϭϱ      ϵ͗ϮϭĂ͘ŵ͘      ϭϴϵ                ϭϴϴ          ϵϯϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϴ                 ϯͬϭϵͬϭϱ      ϱ͗ϮϰƉ͘ŵ͘  ϯͬϭϵͬϭϱ     ϭ͗ϰϰƉ͘ŵ͘     Ϯϯ͕ϬϳϬ             Ϯϭ͕Ϯϭϱ         ϵϯϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϵ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ   DĂƌĐŚϱƚŚĞĐůŝŶĞƐ                          ϯͬϭϵͬϭϱ      ϱ͗ϯϳƉ͘ŵ͘  ϯͬϮϳͬϭϱ     ϯ͗ϭϳƉ͘ŵ͘     ϭ͕ϬϬϬ                ϰϬϰ          ϵϯϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϱ                                 ϯͬϮϬͬϭϱ     ϭϬ͗ϬϮĂ͘ŵ͘  ϯͬϮϬͬϭϱ     ϭϬ͗ϬϰĂ͘ŵ͘       ϲ                  ϲ           ϵϯϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ             ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϰ                    ϯͬϮϬͬϭϱ      Ϯ͗ϭϵƉ͘ŵ͘  ϯͬϮϯͬϭϱ     ϭϬ͗ϬϬĂ͘ŵ͘    ϱ͕ϵϮϭ              ϰ͕ϯϰϭ          ϵϯϱ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬWϱ
tŝŶďĂĐŬͺϬϬϭ            EŽǀϮϬϭϰͺtŝŶďĂĐŬWϲ                         ϯͬϮϬͬϭϱ      ϴ͗ϬϬƉ͘ŵ͘  ϯͬϮϯͬϭϱ      ϳ͗ϭϮƉ͘ŵ͘     ϲ͕Ϯϵϭ             ϱ͕ϭϵϭ          ϵϯϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    EŽǀϮϬϭϰͺtŝŶďĂĐŬWϳ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ        E^dZĞŐŝŽŶĂů>ĞĂĚĞƌŽĂƌĚͺϯͺϭϵͺϮϬϭϱ          ϯͬϮϯͬϭϱ     ϭϬ͗ϯϱĂ͘ŵ͘  ϯͬϮϯͬϭϱ     ϱ͗ϮϱƉ͘ŵ͘       ϯϲϭ                ϭϱϳ          ϵϯϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϱ                                     ϯͬϮϯͬϭϱ     ϭϭ͗ϬϳĂ͘ŵ͘  ϯͬϮϯͬϭϱ     ϭϭ͗ϬϵĂ͘ŵ͘       ϰ                  ϯ           ϵϯϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϲ                                 ϯͬϮϯͬϭϱ     ϭϭ͗ϬϴĂ͘ŵ͘  ϯͬϮϯͬϭϱ     ϭϭ͗ϭϬĂ͘ŵ͘       ϱ                  ϱ           ϵϰϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD    YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϳ          ϯͬϮϯͬϭϱ      ϭ͗ϬϳƉ͘ŵ͘  ϯͬϮϰͬϭϱ     ϴ͗ϭϭƉ͘ŵ͘     ϰϯ͕ϱϭϰ             ϯϵ͕ϮϬϰ         ϵϰϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϴ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϵ                ϯͬϮϰͬϭϱ      ϭ͗ϯϮƉ͘ŵ͘  ϯͬϮϱͬϭϱ     ϭϬ͗ϱϰĂ͘ŵ͘    Ϯϭ͕Ϯϭϱ             ϮϬ͕Ϯϰϳ         ϵϰϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϭϬ
W^ͺWƌĞǀŝĞǁϰ            W^tĞůĐŽŵĞĂůůͺDĂƌĐŚϵƚŚƚŽϭϭƚŚŶŐůŝƐŚ      ϯͬϮϰͬϭϱ      ϰ͗ϯϬƉ͘ŵ͘   ϯͬϮϱͬϭϱ     ϭϭ͗ϭϯĂ͘ŵ͘      ϵϯ                 ϵϯ           ϵϱϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬ:ĂŶĞĐϮϬϭϯsD    YϯϮϬϭϯWϱ                                 ϯͬϮϱͬϭϱ     ϭϬ͗ϱϬĂ͘ŵ͘  ϯͬϯϭͬϭϱ      Ϯ͗ϰϮƉ͘ŵ͘    ϳϮ͕ϬϳϮ             ϲϴ͕ϱϭϯ         ϵϱϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   YϯϮϬϭϯWϲ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϲ                                     ϯͬϮϱͬϭϱ     ϭϭ͗ϭϭĂ͘ŵ͘  ϯͬϮϱͬϭϱ     ϭϭ͗ϭϮĂ͘ŵ͘       ϯ                  Ϯ           ϵϲϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϳ                                 ϯͬϮϱͬϭϱ     ϭϭ͗ϭϭĂ͘ŵ͘  ϯͬϮϱͬϭϱ     ϭϭ͗ϭϯĂ͘ŵ͘       ϭϭ                 ϭϭ          ϵϲϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ             W^tĞůĐŽŵĞͺDĂƌĐŚϭϮƚŽϭϱŶŐůŝƐŚ             ϯͬϮϱͬϭϱ     ϭϭ͗ϮϰĂ͘ŵ͘  ϯͬϮϳͬϭϱ     ϭϬ͗ϱϳƉ͘ŵ͘      ϭϰϱ                ϭϰϰ          ϵϲϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sK/>^d              EĞǁWƌŽŵŽƚĞƌƐͺĞĐE^dZĞŐŝƐƚƌƚŝŽŶ            ϯͬϮϱͬϭϱ      ϰ͗ϬϰƉ͘ŵ͘  ϯͬϮϱͬϭϱ      ϲ͗ϯϯƉ͘ŵ͘     ϲ͕ϴϬϱ             ϰ͕ϭϰϬ          ϵϳϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ           'ϴϳ                                     ϯͬϮϲͬϭϱ     ϭϬ͗ϯϰĂ͘ŵ͘  ϯͬϮϲͬϭϱ     ϭϬ͗ϯϲĂ͘ŵ͘       ϵ                  ϵ           ϵϳϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϴ                                 ϯͬϮϲͬϭϱ     ϭϬ͗ϯϰĂ͘ŵ͘  ϯͬϮϲͬϭϱ     ϭϬ͗ϯϲĂ͘ŵ͘       ϳ                  ϱ           ϵϳϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sK/>^d              :ŝůůŝĂŶZĞƚƵƌŶůĂƐƚϭϬϵϵ                    ϯͬϮϲͬϭϱ     ϭϭ͗ϬϬĂ͘ŵ͘  ϯͬϮϲͬϭϱ     ϭϭ͗ϬϲĂ͘ŵ͘      ϭϱϰ                ϭϱϬ          ϵϴϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sK/>^d              :ŝůůŝĂŶZĞƚƵƌŶůĂƐƚdϰ                      ϯͬϮϲͬϭϱ     ϭϭ͗ϭϭĂ͘ŵ͘  ϯͬϮϲͬϭϱ     ϭϭ͗ϭϮĂ͘ŵ͘       ϰ                  ϰ           ϵϴϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁϮ            W^tĞůĐŽŵĞĂůůͺDĂƌĐŚϭϲƚŚDĂƌĐŚϮϮŶŐůŝƐŚ    ϯͬϯϬͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘  ϰͬϭϯͬϭϱ     ϰ͗ϭϱƉ͘ŵ͘       Ϯϰϵ                ϮϮϰ          ϵϴϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϭϬ                ϯͬϯϬͬϭϱ      ϴ͗ϬϬƉ͘ŵ͘  ϯͬϯϭͬϭϱ      ϲ͗ϯϭƉ͘ŵ     ϮϬ͕Ϯϰϳ             ϭϵ͕ϯϵϭ         ϵϵϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϭϭ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD    YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϴ          ϯͬϯϭͬϭϱ      ϳ͗ϬϰƉ͘ŵ    ϰͬϳͬϭϱ     ϳ͗ϬϬƉ͘ŵ͘     ϯϵ͕ϮϬϰ             ϯϳ͕ϰϱϯ         ϵϵϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽŚĂǁĂŝŝWϵ
                                                                 /ŶƉƌŽŐƌĞƐƐ             EĞĞĚƚŽ
WĂƵƐĞĚ                  ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ       WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ ůŽĂĚĞĚƚŽ                                                                                 hƉĚĂƚĞĚŽŶϰͬϭϰͬϮϬϭϱΛϭϬ͗ϯϴĂ͘ŵ͘
                                          Case 3:15-cv-01857-SI                      Document 409-12                       Filed 10/15/20                Page 12 of 24
         April-2015

ĂŵƉĂŝŐŶEĂŵĞ           ŽŶƚĂĐƚ>ŝƐƚ                                ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ   ŶĚĂƚĞ   ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ :Žď/       :Žď^ƚĂƚƵƐ      ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů         :ĂƐŽŶKdŽŽůĞͺtŝŶďĂĐŬ                           ϰͬϭͬϭϱ     ϭ͗ϬϬƉ͘ŵ͘    ϰͬϭϬͬϭϱ    ϰ͗ϬϱƉ͘ŵ͘         ϲϳ͕ϳϮϴ               ϲϭ͕Ϭϴϴ       ϵϵϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ         ĞĐĞŵďĞƌϮϬϭϰͺtŝŶďĂĐŬ^ƉĂŶŝƐŚ                   ϰͬϲͬϭϱ     ϭϬ͗ϭϳĂ͘ŵ͘     ϰͬϲͬϭϱ   ϭϮ͗ϭϵƉ͘ŵ͘          ϭϭϯ                 ϭϬϵ         ϭϬϬϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ             :ĂŶϮϬϭϱͺtŝŶďĂĐŬ                               ϰͬϳͬϭϱ     ϳ͗ϰϰƉ͘ŵ͘    ϰͬϭϯͬϭϱ    ϳ͗ϭϳƉ͘ŵ͘         ϭϲ͕ϮϬϬ               ϭϰ͕ϰϴϳ       ϭϬϬϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮ
&ƵĞů<ŝƚ                 &ƵĞů<ŝƚhƉŐƌĂĚĞͺDĂƌĐŚϮϬϭϱh^                 ϰͬϭϬͬϭϱ     ϭϭ͗ϬϳĂ͘ŵ͘     ϱͬϭͬϭϱ   ϲ͗ϱϱϵƉ͘ŵ͘        ϲϳ͕ϮϵϮ               ϲϭ͕ϳϴϰ       ϭϬϬϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϴϵ                                    ϰͬϭϯͬϭϱ      ϴ͗ϯϯĂ͘ŵ͘   ϰͬϭϯͬϭϱ     ϴ͗ϯϱĂ͘ŵ͘            ϱ                   ϱ         ϭϬϬϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD    YϮϮϬϭϯͺϭƚŽϳϱ<sŽŝĐĞŵĂŝůƐWϭϭ                   ϰͬϭϯͬϭϱ     ϭϭ͗ϬϬĂ͘ŵ͘   ϰͬϭϯͬϭϱ    ϴ͗ϰϵƉ͘ŵ͘         ϭϵ͕ϯϵϭ               ϭϴ͕ϰϱϳ       ϭϬϭϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ            EŽǀϮϬϭϰͺtŝŶďĂĐŬWϳ                            ϰͬϭϯͬϭϱ      ϴ͗ϮϮƉ͘ŵ     ϰͬϭϰͬϭϱ    ϱ͗ϬϭƉ͘ŵ͘         ϱ͕ϭϵϭ               ϰ͕ϵϱϯ        ϭϬϭϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsD    YϯϮϬϭϯWϲ                                     ϰͬϭϰͬϭϱ     ϭ͗ϯϳƉ͘ŵ͘     ϰͬϮϯͬϭϱ   ϭϬ͗ϱϬĂ͘ŵ͘        ϲϴ͕ϱϭϯ               ϱϵ͕Ϯϳϭ       ϭϬϭϮ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϵϬ                                    ϰͬϭϱͬϭϱ      ϵ͗ϬϮĂ͘ŵ͘   ϰͬϭϱͬϭϱ     ϵ͗ϬϯĂ͘ŵ͘            ϴ                   ϳ         ϭϬϭϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϮ        ZǇĂŶzŽŬŽŵĞͺ:ĂŶϮϬϭϱEĞŽŶ                       ϰͬϭϱͬϭϱ     ϭϬ͗ϬϮĂ͘ŵ͘   ϰͬϮϭͬϭϱ    ϯ͗ϭϵƉ͘ŵ͘          ϭ͕ϵϮϯ               ϭ͕ϳϲϰ        ϭϬϭϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϱ        dŝŶĂ>ĞǁŝƐĂĐŬEĞŽŶ^ĂůĞƐ                      ϰͬϮϬͬϭϱ     ϰ͗ϯϭƉ͘ŵ͘    ϰͬϮϰͬϭϱ    ϭϮ͗ϯϲƉ͘ŵ͘         ϰ͕ϴϰϭ               ϰ͕Ϯϭϯ        ϭϬϮϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶƌĞĚŝƚ           'ϴϴ                                        ϰͬϮϭͬϭϱ     ϭϬ͗ϬϭĂ͘ŵ͘   ϰͬϮϭͬϭϱ    ϭϬ͗ϬϮĂ͘ŵ͘            ϲ                   ϲ         ϭϬϮϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϵϭ                                    ϰͬϮϭͬϭϱ     ϭϬ͗ϬϮĂ͘ŵ͘   ϰͬϮϭͬϮϬϭ   ϭϬ͗ϬϰĂ͘ŵ͘           Ϯϰ                  ϮϮ         ϭϬϮϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϰ        DĂƌŬWŽǁĞůůtŝŶďĂĐŬĂŶĚEĞŽŶ                     ϰͬϮϭͬϭϱ     ϰ͗ϯϭƉ͘ŵ͘    ϰͬϮϮͬϭϱ    ϭϮ͗ϮϵƉ͘ŵ͘          ϳϭϴ                 ϳϬϭ         ϭϬϮϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ        WĞŶĚŝŶŐ&ŝůĞƵƐƚŽŵĞƌƐϰϮϭϮϬϭϱ             ϰͬϮϮͬϭϱ     ϭϬ͗ϭϬĂ͘ŵ͘   ϰͬϮϯͬϮϭϱ   ϯ͗ϬϲƉ͘ŵ͘           ϭϳϳ                 ϭϯϱ         ϭϬϮϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϵϮ                                    ϰͬϮϮͬϭϱ     ϭϬ͗ϯϲĂ͘ŵ͘   ϰͬϮϮͬϭϱ    ϭϬ͗ϯϴƉ͘ŵ͘            ϵ                   ϵ         ϭϬϮϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϰ        DĂƌŬWŽǁĞůůEĞŽŶKŶůǇ                           ϰͬϮϯͬϭϱ      ϵ͗ϱϮĂ͘ŵ͘   ϰͬϮϯͬϭϱ    ϭ͗ϬϵƉ͘ŵ͘            ϱϲ                  ϱϯ         ϭϬϮϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ         <WEĞŽŶWƌŽŵŽƚĞƌƐh^^ƉĂŶŝƐŚ                    ϰͬϮϯͬϭϱ     ϭ͗ϬϴƉ͘ŵ͘    ϰͬϮϳͬϭϱ    ϭϮ͗ϮϮƉ͘ŵ͘          ϭϭϳ                 ϭϭϲ         ϭϬϯϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϯ        <WEĞŽŶWƌŽŵŽƚĞƌƐh^                           ϰͬϮϯͬϭϱ     ϭ͗ϬϵƉ͘ŵ͘     ϰͬϮϵͬϭϱ    ϱ͗ϰϴƉ͘ŵ         ϭϰ͕Ϭϱϵ               ϭϯ͕Ϯϭϲ       ϭϬϯϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ         E>ůĂƐƚϵϯ                                    ϰͬϮϰͬϭϱ      ϵ͗ϯϯĂ͘ŵ͘   ϰͬϮϰͬϭϱ     ϵ͗ϯϱĂ͘ŵ͘           ϭϯ                  ϭϯ         ϭϬϯϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ        WĞŶĚŝŶŐ&ŝůĞƵƐƚŽŵĞƌƐϰϮϳϮϬϭϱ             ϰͬϮϴͬϭϱ     ϭϭ͗ϰϯĂ͘ŵ͘   ϰͬϮϴͬϭϱ    ϭ͗ϮϬƉ͘ŵ͘            ϴϮ                  ϲϰ         ϭϬϯϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϰ        ŚƌŝƐƚŝZĞǇŶŽůĚƐEŽŶĐƚŝǀĞtŝŶďĂĐŬEĞŽŶ          ϰͬϮϴͬϭϱ     ϭ͗ϯϵƉ͘ŵ͘    ϰͬϮϴͬϭϱ    ϯ͗ϭϭƉ͘ŵ͘           ϯϳϭ                 ϯϰϭ         ϭϬϰϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ:ĂŶĞĐϮϬϭϯsDϮ   YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽ,ĂǁĂŝŝWϵ             ϰͬϮϴͬϭϱ      ϯ͗ϭϬWD                                  ϯϵ͕ϮϬϰ               ϯϱ͕ϭϭϱ       ϭϬϰϮ        /ŶWƌŽŐƌĞƐƐ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϰ        ^ƚĞĂƌƚĐƚŝǀĞWƌŽ                              ϰͬϮϵͬϭϱ     ϭϬ͗ϭϰĂ͘ŵ͘   ϰͬϮϵͬϭϱ ϭϮ͗ϭϭƉ͘ŵ͘              ϴϮ                  ϳϯ         ϭϬϰϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁϯ            W^tĞůĐŽŵĞĂůůͺDĂƌĐŚϮϯƌĚƚŽϮϱƚŚŶŐůŝƐŚ                                                                ϭϭϴ                 ϭϭϳ
W^ͺWƌĞǀŝĞǁϰ            W^tĞůĐŽŵĞĂůůͺDĂƌĐŚϮϲƚŚƚŽϮϵƚŚŶŐůŝƐŚ                                                                ϮϮϲ
W^ͺWƌĞǀŝĞǁ             W^tĞůĐŽŵĞĂůůͺDĂƌĐŚϯϬƚŚƚŽƉƌŝůϭƐƚŶŐůŝƐŚ                                                            ϯϱϵ                ϯϱϯ
W^ͺWƌĞǀŝĞǁϮ            W^tĞůĐŽŵĞĂůůͺƉƌŝůϮŶĚƚŽϱƚŚŶŐůŝƐŚ                                                                   ϳϳ                ϳϳ
                        W^tĞůĐŽŵĞĂůůͺϲƚŚƚŽϭϮŶŐůŝƐŚ                                                                        ϭϯϭ                ϭϮϴ
                        W^tĞůĐŽŵĞĂůůͺƉƌŝůϭϯƚŚƚŽϭϵŶŐůŝƐŚ                                                                  Ϯϱϱ                ϮϱϮ
W^tĞůĐŽŵĞ^ƉĂŶŝƐŚ       W^tĞůĐŽŵĞĂůůͺ&ĞďϭϵƚŽDĂƌĐŚϭƐƚ^ƉĂŶŝƐŚ                                                                 ϱϳ                ϱϲ
W^tĞůĐŽŵĞ&ƌĞŶĐŚ        W^tĞůĐŽŵĞĂůůͺ&ƌĞŶĐŚ:ĂŶƵĂƌǇϭͺϮϵ             Ϯͬϲͬϭϱ      ϭ͗ϬϬƉ͘ŵ͘                                     ϴ                 ϴ
                        W^tĞůĐŽŵĞĂůůͺϭͺϱͺϮϬϭϱWϮ                                                                                              Ϯϯ
                        W^tĞůĐŽŵĞĂůůͺƉƌŝůϮϳƚŚDĂǇϯƌĚŶŐůŝƐŚ                                                               ϰϬϳ                 ϯϴϳ
                                                                                             EĞĞĚƚŽ
                                                                    /ŶƉƌŽŐƌĞƐƐ            ůŽĂĚĞĚƚŽ
WĂƵƐĞĚ                  ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ          WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ   WKD                                                                                         hƉĚĂƚĞĚŽŶϱͬϳͬϮϬϭϱΛϵ͗ϬϲĂ͘ŵ͘
                                            Case 3:15-cv-01857-SI                   Document 409-12                      Filed 10/15/20                 Page 13 of 24
         May-2015

ĂŵƉĂŝŐŶEĂŵĞ       ŽŶƚĂĐƚ>ŝƐƚ                             ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ ŶĚĂƚĞ     ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/       :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬͺϬϬϭ         :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮ                          ϱͬϭͬϭϱ      ϱ͗ϬϲƉ͘ŵ͘   ϱͬϳͬϭϱ      ϵ͗ϭϰĂ͘ŵ͘        ϭϰ͕ϰϴϳ               ϭϯ͕Ϯϱϲ         ϭϬϰϴ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϯ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů     &ĞďƌƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬͺh^ͺ                ϱͬϲͬϭϱ      ϵ͗ϯϯĂ͘ŵ͘   ϱͬϳͬϭϱ     ϭϬ͗ϯϮĂ͘ŵ͘        Ϯϵ͕ϭϱϮ               Ϯϱ͕ϳϴϳ         ϭϬϱϮ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞϯ     Z^dͺŚĂƌůŽƚƚĞͺϮϬϭϱ                         ϱͬϲͬϭϱ     ϭ͗ϭϳƉ͘ŵ͘ ϱͬϭϮͬϭϱ       ϭϮ͗ϯϵƉ͘ŵ͘        ϯ͕ϱϳϴ                Ϯ͕ϴϮϳ          ϭϬϱϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů     &ĞďϮϬϭϱtŝŶďĂĐŬ                             ϱͬϳͬϭϱ     ϭϬ͗ϭϯĂ͘ŵ͘ ϱͬϴͬϭϱ        ϴ͗ϰϱĂ͘ŵ͘        ϭϴ͕ϯϱϭ               ϭϲ͕ϭϲϴ         ϭϬϱϳ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ĞďϮϬϭϱtŝŶďĂĐŬWϮ
tŝŶďĂĐŬͺϬϬϭ         :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϯ                          ϱͬϳͬϭϱ      ϳ͗ϮϮƉ͘ŵ ϱͬϮϬͬϭϱ        ϴ͗ϮϴĂ͘ŵ͘        ϭϯ͕Ϯϱϲ               ϭϮ͕Ϯϴϵ         ϭϬϱϴ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϰ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     h^ͺsŝĞĨǇ                                  ϱͬϴͬϭϱ      ϯ͗ϮϯƉ͘ŵ͘ ϱͬϭϭͬϭϱ      ϭϬ͗ϭϭĂ͘ŵ͘         ϭϱϱ                   ϭϰϳ          ϭϬϱϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶĂĐŬͺϬϬϮ         &ĞďϮϬϭϱtŝŶďĂĐŬWϮ                           ϱͬϴͬϭϱ      ϯ͗ϮϲƉ͘ŵ͘ ϱͬϭϮͬϭϱ      ϭϭ͗ϰϰĂ͘ŵ͘        ϭϲ͕ϭϲϴ               ϭϱ͕ϬϰϮ         ϭϬϲϬ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ŽEŽƚĨŝůƚĞƌ
WƌŽŵŽͺŶŶŽƵŶĐĞϰ     >ƵĐĞƌŽͺϮĂŶĚ:ϮͺtŝŶďĂĐŬ                  ϱͬϭϮͬϭϱ      Ϯ͗ϬϯƉ͘ŵ͘ ϱͬϭϱͬϭϱ       ϯ͗ϬϭƉ͘ŵ͘        ϴ͕Ϭϰϲ                 ϱ͕ϳϳϵ         ϭϬϲϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů     &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬ                       ϱͬϭϮͬϭϱ     ϯ͗ϰϱƉ͘ŵ͘ ϱͬϭϯͬϭϱ       ϭϭ͗ϰϳĂ͘ŵ͘        ϭϬ͕ϲϮϮ               ϳ͕ϲϭϳ          ϭϬϲϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϮ
&ƵĞů<ŝƚ             &ƵĞů<ŝƚhƉŐƌĂĚĞͺƉƌŝůϮϬϭϱh^              ϱͬϭϯͬϭϱ     ϭϭ͗ϰϳĂ͘ŵ͘ ϱͬϭϰͬϭϱ       ϳ͗ϯϲƉ͘ŵ͘        Ϯϲ͕ϭϴϯ               Ϯϰ͕ϰϴϰ         ϭϬϲϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ƵĞů<ŝƚhƉŐƌĂĚĞͺƉƌŝůϮϬϭϱh^WϮ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     WĞŶĚŝŶŐͺ&ŝůĞͺƵƐƚŽŵĞƌƐ                    ϱͬϭϯͬϭϱ     ϭϮ͗ϯϯƉ͘ŵ͘ ϱͬϭϯͬϭϱ      ϯ͗ϱϬƉ͘ŵ͘           ϲϴ                   ϲϴ           ϭϬϲϰ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵϰ                                 ϱͬϭϰͬϭϱ      ϵ͗ϯϴĂ͘ŵ͘ ϱͬϭϰͬϭϱ       ϵ͗ϰϬĂ͘ŵ͘           ϲ                    ϲ           ϭϬϲϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ     &ĞďϮϬϭϱͺtŝŶďĂĐŬ^ƉĂŶŝƐŚ                    ϱͬϭϰͬϭϱ     ϭϭ͗ϱϬĂ͘ŵ͘ ϱͬϭϰͬϭϱ      ϰ͗ϮϱƉ͘ŵ͘          ϭϬϰ                   ϵϵ           ϭϬϲϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďϮϬϭϱͺtŝŶďĂĐŬ^ƉĂŶŝƐŚWϮ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ     &ĞďϮϬϭϱͺtŝŶďĂĐŬ^ƉĂŶŝƐŚWϮ                  ϱͬϭϱͬϭϱ      ϵ͗ϯϳĂ͘ŵ͘ ϱͬϭϱͬϭϱ      ϭϮ͗ϬϲƉ͘ŵ͘          ϵϵ                   ϯϰ           ϭϬϲϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
&ƵĞů<ŝƚͺϮ           &ƵĞů<ŝƚhƉŐƌĂĚĞͺƉƌŝůϮϬϭϱh^WϮ            ϱͬϭϱͬϭϱ     ϭϬ͗ϬϬĂ͘ŵ͘ ϲͬϱͬϭϱ       ϭϮ͗ϬϲƉ͘ŵ͘        Ϯϰ͕ϰϴϰ               ϮϮ͕ϴϭϴ         ϭϬϲϴ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵϱ                                 ϱͬϭϱͬϭϱ     ϭϬ͗ϬϮĂ͘ŵ͘ ϱͬϭϱͬϭϱ      ϭϬ͗ϬϱĂ͘ŵ͘          ϭϰ                    ϭϰ          ϭϬϲϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵϲ                                 ϱͬϭϴͬϭϱ     ϭϬ͗ϰϯĂ͘ŵ͘ ϱͬϭϴͬϭϱ      ϭϬ͗ϰϱĂ͘ŵ͘          ϭϭ                    ϭϭ          ϭϬϳϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶĂĐŬͺϬϬϮ         &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϮ                     ϱͬϭϴͬϭϱ      ϰ͗ϮϲƉ͘ŵ͘ ϱͬϭϵͬϭϱ      ϭϮ͗ϰϯƉ͘ŵ͘        ϳ͕ϲϭϳ                 ϲ͕ϳϭϰ         ϭϬϳϮ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϯ
tŝŶĂĐŬͺϬϬϯ         &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϯ                     ϱͬϭϵͬϭϱ      ϭ͗ϮϵƉ͘ŵ͘ ϱͬϮϬͬϭϱ       ϴ͗ϱϬĂ͘ŵ͘        ϲ͕ϳϭϰ                ϲ͕ϰϰϱ          ϭϬϳϯ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϰ
tŝŶďĂĐŬͺϬϬϰ         :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϰ                     ϱͬϮϬͬϭϱ      ϵ͗ϰϬĂ͘ŵ͘ ϱͬϮϭͬϭϱ       ϭ͗ϰϲƉ͘ŵ͘        ϭϮ͕Ϯϴϵ               ϭϬ͕Ϯϱϵ         ϭϬϳϵ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϱ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵϳ                                 ϱͬϮϬͬϭϱ     ϭϬ͗ϭϴĂ͘ŵ͘ ϱͬϮϬͬϭϱ      ϭϬ͗ϮϬĂ͘ŵ͘           ϲ                    ϲ           ϭϬϴϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ         &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϰ                     ϱͬϮϭͬϭϱ      ϵ͗ϰϵĂ͘ŵ͘   ϲͬϱͬϭϱ      ϴ͗ϯϬĂ͘ŵ͘        ϲ͕ϰϰϱ                ϱ͕ϴϴϰ          ϭϬϴϭ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϱ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵϴ                                 ϱͬϮϭͬϭϱ     ϭϮ͗ϰϰƉ͘ŵ͘ ϱͬϮϭͬϭϱ      ϭϮ͗ϰϲƉ͘ŵ͘          ϵ                     ϵ           ϭϬϴϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞŽŶWŽŝŶƚƐĂůĂŶĐĞh^ŶŐůŝƐŚͺϱͺϮϭͺϮϬϭϱ      ϱͬϮϭͬϭϱ     ϱ͗ϬϱƉ͘ŵ͘ ϱͬϮϲͬϭϱ       ϰ͗ϭϯƉ͘ŵ͘         ϯ͕ϵϴϭ                Ϯ͕ϴϴϲ          ϭϬϴϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϵϵ                                 ϱͬϮϮͬϭϱ      ϵ͗ϱϱĂ͘ŵ͘ ϱͬϮϮͬϭϱ       ϵ͗ϱϳĂ͘ŵ͘           ϱ                    ϱ           ϭϬϴϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϴϵ                                     ϱͬϮϮͬϭϱ      ϭ͗ϬϰƉ͘ŵ͘ ϱͬϮϮͬϬϱ       ϭ͗ϬϲƉ͘ŵ͘           ϰ                    ϯ           ϭϬϴϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞŽŶWŽŝŶƚƐĂůĂŶĐĞh^ŶŐůŝƐŚͺϱͺϮϭͺϮϬϭϱWϮ    ϱͬϮϲͬϭϱ      ϰ͗ϮϰƉ͘ŵ͘ ϱͬϮϳͬϭϱ      ϱ͗ϭϴƉ͘ŵ͘         Ϯ͕ϴϴϲ                 ϭ͕ϳϯϳ         ϭϬϴϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ       'ϵϬ                                     ϱͬϮϳͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘ ϱͬϮϳͬϭϱ       ϵ͗ϬϮĂ͘ŵ͘           ϲ                    ϲ           ϭϬϴϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭϬϬ                                ϱͬϮϳͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘ ϱͬϮϳͬϭϱ       ϵ͗ϬϮĂ͘ŵ͘          ϭϳ                    ϭϲ          ϭϬϴϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞŽŶWŽŝŶƚƐĂůĂŶĐĞh^ŶŐůŝƐŚͺϱͺϮϭͺϮϬϭϱWϯ    ϱͬϮϳͬϭϱ      ϱ͗ϮϰƉ͘ŵ͘              ϰ͗ϬϭƉ͘ŵ͘         ϭ͕ϳϯϳ                 ϭ͕ϭϰϭ         ϭϬϵϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭϬϭ                                ϱͬϮϴͬϭϱ     ϭϮ͗ϭϵƉ͘ŵ͘ ϱͬϮϴͬϭϱ      ϭϮ͗ϮϬƉ͘ŵ͘          ϭϬ                    ϵ           ϭϬϵϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞŽŶWŽŝŶƚƐĂůĂŶĐĞh^ŶŐůŝƐŚͺϱͺϮϭͺϮϬϭϱWϰ    ϱͬϮϴͬϭϱ      ϰ͗ϭϲƉ͘ŵ͘ ϱͬϮϵͬϭϱ       ϯ͗ϬϮƉ͘ŵ͘        ϭ͕ϭϰϭ                  ϴϮϯ          ϭϬϵϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ     E>ůĂƐƚϭϬϮ                                ϱͬϮϵͬϭϱ      ϵ͗ϰϵĂ͘ŵ͘ ϱͬϮϵͬϭϱ       ϵ͗ϱϬĂ͘ŵ͘           ϴ                    ϱ           ϭϬϵϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ     EĞŽŶWŽŝŶƚĂůĂŶĐĞh^^ƉĂŶŝƐŚͺϱͺϮϭͺϮϬϭϱ       ϱͬϮϵͬϭϱ     ϭϭ͗ϰϱƉ͘ŵ͘ ϱͬϮϵͬϭϱ      Ϯ͗ϭϳƉ͘ŵ͘           ϲϰ                   ϰϭ           ϭϬϵϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ     EĞŽŶWŽŝŶƚĂůĂŶĐĞh^^ƉĂŶŝƐŚͺϱͺϮϭͺϮϬϭϱWϮ     ϱͬϮϵͬϭϱ     ϯ͗ϮϰƉ͘ŵ͘ ϱͬϮϵͬϭϱ       ϰ͗ϯϱƉ͘ŵ͘           ϰϭ                   ϯϱ           ϭϬϵϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ     EĞŽŶWŽŝŶƚƐĂůĂŶĐĞh^ŶŐůŝƐŚͺϱͺϮϭͺϮϬϭϱWϱ    ϱͬϮϵͬϭϱ     ϯ͗ϯϱƉ͘ŵ͘    ϲͬϭͬϭϱ     ϯ͗ϬϳƉ͘ŵ͘          ϴϮϯ                   ϱϵϰ          ϭϬϵϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                                                                      EĞĞĚƚŽ
                                                             /ŶƉƌŽŐƌĞƐƐ            ůŽĂĚĞĚƚŽ
WĂƵƐĞĚ              ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ       WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ    WKD                                                                                           hƉĚĂƚĞĚŽŶϲͬϱͬϮϬϭϱΛϴ͗ϯϬĂ͘ŵ͘
                                                        Case 3:15-cv-01857-SI                         Document 409-12                              Filed 10/15/20                    Page 14 of 24
         June-2015

ĂŵƉĂŝŐŶEĂŵĞ      ŽŶƚĂĐƚ>ŝƐƚ                           ^ƚĂƌƚĂƚĞ ^ƚĂƌƚdŝŵĞ ŶĚĂƚĞ ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/        :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬ/ŶŝƚŝĂů   DĂƌϮϬϭϱͺtŝŶďĂĐŬ                          ϲͬϭͬϭϱ       ϰ͗ϬϬWD ϬϲͬϬϮͬϭϱ ϰ͗ϯϯƉ͘ŵ͘    ϭϮ͕ϯϱϯ                ϭϬ͕Ϯϳϳ         ϭϭϬϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   DĂƌϮϬϭϱͺtŝŶďĂĐŬWϮ
tŝŶďĂĐŬͺϬϬϭ        :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϱ                    ϲͬϮͬϭϱ      ϯ͗ϭϵWD ϬϲͬϬϮͬϭϱ ϴ͗ϯϳƉ͘ŵ͘    ϭϬ͕Ϯϱϵ                ϴ͕ϴϬϯ          ϭϭϬϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϲ
tŝŶďĂĐŬͺϬϬϮ        DĂƌϮϬϭϱͺtŝŶďĂĐŬWϮ                        ϲͬϯͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘ ϬϲͬϬϯͬϭϱ ϭϬ͗ϱϱƉ͘ŵ͘ ϭϬ͕Ϯϳϳ                ϵ͕ϮϰϮ          ϭϭϬϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱͺtŝŶďĂĐŬWϯ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   WĞŶĚŝŶŐĨŝůĞĐƵƐƚŽŵĞƌͺϲͺϮ                  ϲͬϯͬϭϱ     ϯ͗ϯϴƉ͘ŵ͘ ϬϲͬϬϰͬϭϱ ϭϮ͗ϬϴƉ͘ŵ͘     ϯϮ                   ϯϭ           ϭϭϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ       :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϲ                    ϲͬϰͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘ ϬϲͬϬϱͬϭϱ ϴ͗ϯϬĂ͘ŵ͘   ϴ͕ϴϬϯ                ϴ͕Ϯϱϱ          ϭϭϬϳ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϳ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ    DĂƌϮϬϭϱͺtŝŶďĂĐŬ^ƉĂŶŝƐŚ                   ϲͬϰͬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘ Ϭϲͬϭϭͬϭϱ ϰ͗ϬϵƉ͘ŵ͘  ϭϮ͕ϯϱϯ                  ϭϭϵ          ϭϭϬϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ        DĂƌϮϬϭϱͺtŝŶďĂĐŬWϯ                        ϲͬϰͬϭϱ      ϰ͗ϬϰƉ͘ŵ͘ Ϭϲͬϭϭͬϭϱ ϭϭ͗ϯϴĂ͘ŵ͘  ϵ͕ϮϰϮ                ϳ͕ϳϰϬ          ϭϭϬϵ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   DĂƌϮϬϭϱͺtŝŶďĂĐŬWϰ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϯ                               ϲͬϱͬϭϱ     ϭϮ͗ϭϳƉ͘ŵ͘ ϬϲͬϬϱͬϭϱ ϭϮ͗ϭϵƉ͘ŵ͘    ϲ                     ϲ           ϭϭϭϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   WĞŶĚŝŶŐĨŝůĞĐƵƐƚŽŵĞƌͺϲͺϯ                  ϲͬϱͬϭϱ      Ϯ͗ϯϮƉ͘ŵ͘ ϬϲͬϬϱͬϭϱ ϯ͗ϬϲƉ͘ŵ͘     ϭϲ                   ϭϲ           ϭϭϭϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϴWϮ
&ƵĞů<ŝƚ            &ƵĞů<ŝƚͺDĂǇϮϬϭϱh^                      ϲͬϱͬϭϱ      ϯ͗ϬϵƉ͘ŵ͘ ϬϲͬϮϮͬϭϱ ϱ͗ϬϰƉ͘ŵ͘  ϲϬ͕Ϯϴϵ                ϱϱ͕ϴϴϴ         ϭϭϭϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ƵĞů<ŝƚͺDĂǇϮϬϭϱh^WϮ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϴ                       ϲͬϴͬϭϱ     ϭϭ͗ϬϬĂ͘ŵ͘ ϬϲͬϬϵͬϭϱ ϰ͗ϭϵƉ͘ŵ͘   ϭ͕ϲϳϱ                ϭ͕ϯϱϴ          ϭϭϭϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϰ                               ϲͬϵͬϭϱ      ϵ͗ϭϲĂ͘ŵ ϬϲͬϬϵͬϭϱ ϵ͗ϭϴĂ͘ŵ͘       ϱ                     ϱ          ϭϭϭϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϴWϮ                     ϲͬϵͬϭϱ      ϰ͗ϯϴƉ͘ŵ͘ ϬϲͬϭϬͬϭϱ ϭ͗ϰϯƉ͘ŵ͘   ϭ͕ϯϱϴ                  ϲϱϯ          ϭϭϭϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϴWϯ
tŝŶďĂĐŬͺϬϬϱ        :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϳ                       ϲͬϭϬͬϭϱ      ϰ͗ϬϱƉ͘ŵ͘ ϬϲͬϭϮͬϭϱ ϵ͗ϯϴĂ͘ŵ͘   ϴ͕Ϯϱϱ                ϳ͕ϯϳϳ          ϭϭϭϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :ĂŶƵĂƌǇϮϬϭϱͺtŝŶďĂĐŬWϴ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϱ                              ϲͬϭϭͬϭϱ      ϵ͗ϰϵĂ͘ŵ͘ Ϭϲͬϭϭͬϭϱ ϵ͗ϱϭĂ͘ŵ͘      ϲ                     ϱ          ϭϭϭϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ        DĂƌϮϬϭϱͺtŝŶďĂĐŬWϰ                       ϲͬϭϮͬϭϱ      ϵ͗ϯϳĂ͘ŵ͘ ϬϲͬϭϮͬϭϱ ϰ͗ϮϲƉ͘ŵ͘   ϳ͕ϳϰϬ                ϲ͕ϲϵϳ          ϭϭϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬW
tŝŶďĂĐŬͺϬϬϮ        :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϴ                       ϲͬϭϱͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘ Ϭϲͬϭϱͬϭϱ ϰ͗ϮϰƉ͘ŵ͘   ϳ͕ϯϳϳ                ϲ͕ϴϮϴ          ϭϭϭϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϵ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϴWϯ                    ϲͬϭϱͬϭϱ      Ϯ͗ϮϭƉ͘ŵ Ϭϲͬϭϳͬϭϱ ϭϮ͗ϯϯƉ͘ŵ͘    ϲϱϯ                   ϯϴϰ          ϭϭϮϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ        DĂƌϮϬϭϱtŝŶďĂĐŬWϰ                       ϲͬϭϱͬϭϱ      ϰ͗ϯϲƉ͘ŵ͘ Ϭϲͬϭϳͬϭϱ ϰ͗ϬϱƉ͘ŵ͘   ϲ͕ϲϵϳ                ϲ͕ϲϮϮ          ϭϭϮϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   DĂƌϮϬϭϱtŝŶďĂĐŬWϱ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϲ                              ϲͬϭϲͬϭϱ      ϴ͗ϬϭĂ͘ŵ͘ Ϭϲͬϭϲͬϭϱ ϴ͗ϬϯĂ͘ŵ͘     ϭϯ                    ϭϬ          ϭϭϮϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϵϭ                                   ϲͬϭϲͬϭϱ      ϴ͗ϬϲƉ͘ŵ͘ Ϭϲͬϭϲͬϭϱ ϴ͗ϬϵĂ͘ŵ͘     ϭϬ                    ϭϬ          ϭϮϮϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϳ                              ϲͬϭϲͬϭϱ ϭϭ͗ϭϬĂ͘ŵ͘ Ϭϲͬϭϲͬϭϱ ϭϭ͗ϭϰĂ͘ŵ͘         ϲ                     ϲ          ϭϭϮϰ     ĐŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϵϮ                                   ϲͬϭϲͬϭϱ ϭϭ͗ϭϭĂ͘ŵ͘ Ϭϲͬϭϲͬϭϱ ϭϭ͗ϭϱĂ͘ŵ͘         ϲ                    ϯ           ϭϭϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϴ                              ϲͬϭϳͬϭϱ ϭϬ͗ϰϵĂ͘ŵ͘ Ϭϲͬϭϳͬϭϱ ϭϬ͗ϱϮĂ͘ŵ͘         ϳ                     ϳ          ϭϭϮϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϵϯ                                   ϲͬϭϳͬϭϱ ϭϬ͗ϱϭĂ͘ŵ͘ Ϭϲͬϭϳͬϭϱ ϭϬ͗ϱϰĂ͘ŵ͘         ϱ                    ϱ           ϭϭϮϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞ     tŝŶďĂĐŬͺ:ĂƐŽŶKdŽŽůĞͺϲͺϭϳͺϮϬϭϱ           ϲͬϭϳͬϭϱ ϭϭ͗ϰϮĂ͘ŵ͘ Ϭϲͬϭϳͬϭϱ ϯ͗ϬϯƉ͘ŵ͘       ϭ͕Ϯϯϳ                 ϭ͕ϬϬϰ         ϭϭϮϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬͺ:ĂƐŽŶKdŽŽůĞͺϲͺϭϳͺϮϬϭϱWϮ
tŝŶďĂĐŬͺϬϬϱ        :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϵ                       ϲͬϭϳͬϭϱ      ϯ͗ϬϰƉ͘ŵ͘ Ϭϲͬϭϴͬϭϱ ϰ͗ϬϴƉ͘ŵ͘   ϲ͕ϴϮϴ                ϲ͕ϯϯϬ          ϭϭϮϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬϭϬ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϬϵ                              ϲͬϭϴͬϭϱ      ϵ͗ϬϱĂ͘ŵ͘ Ϭϲͬϭϴͬϭϱ ϵ͗ϬϳĂ͘ŵ͘      ϵ                    ϵ           ϭϭϯϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞ     tŝŶďĂĐŬͺ:ĂƐŽŶKdŽŽůĞͺϲͺϭϳͺϮϬϭϱWϮ         ϲͬϭϵͬϭϱ      ϰ͗ϭϯƉ͘ŵ͘ ϬϲͬϮϮͬϭϱ ϰ͗ϭϮƉ͘ŵ͘   ϭ͕ϬϬϰ                  ϲϲϰ          ϭϭϯϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϭ        DĂƌϮϬϭϱtŝŶďĂĐŬWϱ                        ϲͬϮϮͬϭϱ      ϰ͗ϭϰƉ͘ŵ͘ ϬϲͬϮϯͬϭϱ ϱ͗ϬϱƉ͘ŵ͘   ϲ͕ϲϮϮ                ϲ͕ϬϮϯ          ϭϭϯϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬƉϲ
tŝŶďĂĐŬͺϬϬϮ        :ĂŶϮϬϭϱͺtŝŶďĂĐŬϭϬ                       ϲͬϮϯͬϭϱ      ϭ͗ϬϭƉ͘ŵ͘ ϬϲͬϮϱͬϭϱ ϵ͗ϭϰƉ͘ŵ͘   ϲ͕ϯϯϬ                ϱ͕ϵϯϴ          ϭϭϯϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   :ĂŶϮϬϭϱͺtŝŶďĂĐŬϭϭ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϮϯ                     ϲͬϮϯͬϭϱ     Ϯ͗ϭϬƉ͘ŵ͘ ϬϲͬϮϰͬϭϱ ϯ͗ϬϴƉ͘ŵ͘    Ϯ͕Ϯϯϭ                ϭ͕ϱϵϴ          ϭϭϯϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϮϯWϮ
ǁŝŶďĂĐŬͺϬϬϯ        DĂƌϮϬϭϱtŝŶďĂĐŬƉϲ                        ϲͬϮϰͬϭϱ ϭϮ͗ϬϬƉ͘ŵ͘ ϬϲͬϮϲͬϭϱ ϴ͗ϮϴĂ͘ŵ͘       ϲ͕ϬϮϯ                ϱ͕ϰϵϳ          ϭϭϯϱ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   DĂƌϮϬϭϱtŝŶďĂĐŬƉϳ
h^ͺƌĞĚŝƚͺďůĂƐƚ    EŝĐŬǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚ                   ϲͬϮϰͬϭϱ ϭϮ͗ϮϴƉ͘ŵ͘ ϬϲͬϮϰͬϭϱ ϭϮ͗ϱϰƉ͘ŵ͘       ϱϭϰ                   ϰϰϰ          ϭϭϯϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϭϬ                              ϲͬϮϱͬϭϱ      ϵ͗ϰϴĂ͘ŵ͘ ϬϲͬϮϱͬϭϱ ϵ͗ϱϭĂ͘ŵ͘     Ϯϭ                    Ϯϭ          ϭϭϯϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ        &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϱ                   ϲͬϮϱͬϭϱ ϭϭ͗ϮϵĂ͘ŵ͘ ϬϲͬϮϲͬϭϱ ϰ͗ϬϴƉ͘ŵ͘       ϱ͕ϴϴϰ                ϰ͕ϵϲϰ          ϭϭϯϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϲ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϲͺϮϯWϮ                   ϲͬϮϲͬϭϱ      ϯ͗ϮϬƉ͘ŵ͘ ϬϲͬϮϵͬϭϱ ϰ͗ϱϵƉ͘ŵ͘   ϭ͕ϱϵϴ                  ϵϮϱ          ϭϭϰϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϭϭ                              ϲͬϮϵͬϭϱ      ϵ͗ϱϱĂ͘ŵ͘ ϲͬϮϵͬϭϱ ϵ͗ϱϳĂ͘ŵ͘       ϵ                    ϴ           ϭϭϰϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϵϰ                                   ϲͬϮϵͬϭϱ ϭϬ͗ϬϴĂ͘ŵ͘ ϲͬϮϵͬϭϱ ϭϬ͗ϭϬĂ͘ŵ͘         Ϯϳ                    Ϯϲ          ϭϭϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ        :ĂŶϮϬϭϱͺtŝŶďĂĐŬϭϭ                       ϲͬϮϵͬϭϱ ϭϭ͗ϮϴĂ͘ŵ͘ ϬϲͬϮϵͬϭϱ ϳ͗ϭϯƉ͘ŵ͘       ϱ͕ϵϯϴ                 ϱ͕ϱϳϰ         ϭϭϰϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ        &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϲ                   ϲͬϯϬͬϭϱ      ϵ͗ϬϬĂ͘ŵ͘ ϬϳͬϬϭͬϭϱ ϵ͗ϬϯĂ͘ŵ͘   ϰ͕ϵϲϰ                ϰ͕ϰϰϮ          ϭϭϰϲ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϳ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϭϮ                              ϲͬϯϬͬϭϱ ϭϬ͗ϰϰĂ͘ŵ͘ ϬϲͬϯϬͬϭϱ ϭϬ͗ϰϲĂ͘ŵ͘         ϲ                     ϲ          ϭϭϰϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ        DĂƌϮϬϭϱtŝŶďĂĐŬƉϳ                        ϲͬϯϬͬϭϱ      ϰ͗ϯϬƉ͘ŵ͘ ϬϳͬϬϭͬϭϱ ϰ͗ϬϮƉ͘ŵ͘   ϱ͕ϰϵϳ                ϱ͕ϭϰϵ          ϭϭϰϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬƉϴ
                                                                                   EĞĞĚƚŽ
                                                          /ŶƉƌŽŐƌĞƐƐ            ůŽĂĚĞĚƚŽ
WĂƵƐĞĚ             ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ     WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ   WKD                                                                                   hƉĚĂƚĞĚŽŶϳͬϬϮͬϮϬϭϱΛϭϬ͗ϬϴĂ͘ŵ͘




                  
                                                    Case 3:15-cv-01857-SI                              Document 409-12                       Filed 10/15/20                 Page 15 of 24
         July-2015

ĂŵƉĂŝŐŶEĂŵĞ            ŽŶƚĂĐƚ>ŝƐƚ                         ^ƚĂƌƚĂƚĞ ^ƚĂƌƚdŝŵĞ    ŶĚĂƚĞ ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/       :Žď^ƚĂƚƵƐ     ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬͺϬϬϯ              :ĂŶϮϬϭϱͺtŝŶďĂĐŬƉϭϮ                    ϳͬϭͬϮϬϭϱ ϰ͗ϬϯƉ͘ŵ͘      ϳͬϮͬϮϬϭϱ ϱ͗ϯϵƉ͘ŵ͘     ϱ͕ϱϳϰ                ϱ͕ϯϮϲ          ϭϭϱϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ :ĂŶϮϬϭϱͺtŝŶďĂĐŬƉϭϯ
                                                                                                                                                                             DĂƌϮϬϭϱtŝŶďĂĐŬƉϵͬtŝŶďĂĐŬ
tŝŶďĂĐŬͺϬϬϰ              DĂƌϮϬϭϱtŝŶďĂĐŬƉϴ                      ϳͬϲͬϮϬϭϱ    ϵ͗ϬϬĂ͘ŵ͘    ϳͬϴͬϮϬϭϱ ϰ͗ϭϬƉ͘ŵ͘      ϱ͕ϭϰϵ             ϰ͕ϴϳϱ          ϭϭϲϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ϮϬϭϱWĂƌƚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϵϱ                                 ϳͬϲͬϮϬϭϱ   ϭϭ͗ϭϬĂ͘ŵ͘    ϳͬϲͬϮϬϭϱ ϭϭ͗ϭϮĂ͘ŵ͘       ϵ                  ϳ           ϭϭϲϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϯ                            ϳͬϲͬϮϬϭϱ   ϭϭ͗ϮϱĂ͘ŵ     ϳͬϲͬϮϬϭϱ ϭϭ͗ϮϳĂ͘ŵ        ϭϬ                 ϵ           ϭϭϲϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů          ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬ                     ϳͬϳͬϮϬϭϱ   ϭϮ͗ϬϬƉ͘ŵ͘    ϳͬϵͬϮϬϭϱ ϵ͗ϮϴĂ͘ŵ͘     ϭϮ͕ϴϱϵ             ϭϬ͕ϳϱϭ         ϭϭϲϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϮ
tŝŶďĂĐŬͺϬϬϱ              :ĂŶϮϬϭϱͺtŝŶďĂĐŬƉϭϯ                    ϳͬϵͬϮϬϭϱ    ϵ͗ϬϱĂ͘ŵ͘   ϳͬϭϬͬϮϬϭϱ ϲ͗ϯϯƉ͘ŵ͘      ϱ͕ϯϮϲ             ϱ͕ϭϬϲ          ϭϭϲϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϭϰ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϰ                            ϳͬϵͬϮϬϭϱ    ϵ͗ϮϬĂ͘ŵ͘    ϳͬϵͬϮϬϭϱ ϵ͗ϮϯĂ͘ŵ͘        ϭϯ                ϭϭ           ϭϭϲϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          WƌŽĚƵĐƚƌĞĚŝƚͺ:ƵůǇϴƚŚ                 ϳͬϵͬϮϬϭϱ    ϯ͗ϯϲƉ͘ŵ͘   ϳͬϭϯͬϮϬϭϱ ϯ͗ϭϭƉ͘ŵ͘       ϯϲϰ               Ϯϴϳ           ϭϭϲϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϱ                           ϳͬϭϬͬϮϬϭϱ    ϵ͗ϬϱĂ͘ŵ͘   ϳͬϭϬͬϮϬϭϱ ϵ͗ϬϵĂ͘ŵ͘        ϭϲ                ϭϭ           ϭϭϲϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ              ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϮ                  ϳͬϭϯͬϮϬϭϱ    ϵ͗ϬϬĂ͘ŵ͘   ϳͬϭϰͬϮϬϭϱ ϳ͗ϬϭƉ͘ŵ͘     ϭϬ͕ϳϱϭ             ϵ͕ϱϲϱ          ϭϭϳϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϯ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϲ                           ϳͬϭϯͬϮϬϭϱ   ϭϬ͗ϬϭĂ͘ŵ͘   ϳͬϭϯͬϮϬϭϱ ϭϬ͗ϬϯĂ͘ŵ͘       ϰ                  ϰ           ϭϭϳϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϵϲ                                ϳͬϭϯͬϮϬϭϱ   ϭϬ͗ϬϭĂ͘ŵ͘   ϳͬϭϯͬϮϬϭϱ ϭϬ͗ϬϰĂ͘ŵ͘       Ϯϱ                Ϯϱ           ϭϭϳϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
ĨƵĞů<ŝƚ                  &ƵĞů<ŝƚhƉŐƌĂĚĞͺũƵŶĞh^              ϳͬϭϰͬϮϬϭϱ    ϵ͗ϰϳĂ͘ŵ͘   ϳͬϮϴͬϮϬϭϱ ϱ͗ϮϲƉ͘ŵ͘     ϲϮ͕ϭϰϳ             ϱϭ͕ϱϵϮ         ϭϭϳϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϳ                           ϳͬϭϰͬϮϬϭϱ   ϭϭ͗ϬϮĂ͘ŵ͘   ϳͬϭϰͬϮϬϭϱ ϭϭ͗ϬϯĂ͘ŵ͘       ϵ                  ϵ           ϭϭϳϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϵϳ                                ϳͬϭϰͬϮϬϭϱ   ϭϭ͗ϭϬĂ͘ŵ͘   ϳͬϭϰͬϮϬϭϱ ϭϭ͗ϭϮĂ͘ŵ͘       ϭϳ                ϭϯ           ϭϭϳϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ          ǆƉŝƌĞĚŚĂůůĞŶŐĞĂŵƉĂŝŐŶ             ϳͬϭϰͬϮϬϭϱ    ϯ͗ϰϰƉ͘ŵ͘   ϵͬϮϴͬϮϬϭϱ ϭϮ͗ϬϳƉ͘ŵ͘     ϱ͕ϵϮϬ             ϰ͕ϱϬϯ          ϭϭϳϲ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ
tŝŶďĂĐŬͺϬϬϯ              :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϭϰ                ϳͬϭϲͬϮϬϭϱ    ϵ͗ϭϳĂ͘ŵ͘   ϳͬϭϲͬϮϬϭϱ ϲ͗ϬϯƉ͘ŵ͘      ϱ͕ϭϬϲ             ϰ͕ϴϴϴ          ϭϭϳϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ              ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϯ                  ϳͬϭϳͬϮϬϭϱ   ϭϬ͗ϮϱĂ͘ŵ͘   ϳͬϮϬͬϮϬϭϱ ϯ͗ϱϭƉ͘ŵ͘      ϵ͕ϱϲϱ             ϴ͕ϯϬϲ          ϭϭϳϴ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϰ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϴ                           ϳͬϮϬͬϮϬϭϱ    ϴ͗ϮϰĂ͘ŵ͘   ϳͬϮϬͬϮϬϭϱ ϴ͗ϮϲĂ͘ŵ͘        Ϯϱ                ϮϮ           ϭϭϳϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϵϴ                                ϳͬϮϬͬϮϬϭϱ    ϴ͗ϯϯĂ͘ŵ͘   ϳͬϮϬͬϮϬϭϱ ϴ͗ϯϱĂ͘ŵ͘        ϭϲ                ϭϱ           ϭϭϴϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϵϵ                                ϳͬϮϬͬϮϬϭϱ    ϭ͗ϬϬƉ͘ŵ͘   ϳͬϮϬͬϮϬϭϱ ϭ͗ϬϮƉ͘ŵ͘        ϭϭ                 ϵ           ϭϭϴϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϭϵ                           ϳͬϮϮͬϮϬϭϱ   ϭϭ͗ϰϲĂ͘ŵ͘   ϳͬϮϮͬϮϬϭϱ ϭϭ͗ϰϲĂ͘ŵ͘       ϳ                  ϰ           ϭϭϴϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϭϬϬ                               ϳͬϮϮͬϮϬϭϱ   ϭϭ͗ϱϭĂ͘ŵ͘   ϳͬϮϮͬϮϬϭϱ ϭϭ͗ϱϮĂ͘ŵ͘       ϲ                  ϱ           ϭϭϴϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ              ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϰ                  ϳͬϮϮͬϮϬϭϱ   ϭϮ͗ϬϬƉ͘ŵ͘   ϳͬϮϳͬϮϬϭϱ ϭϬ͗ϭϭĂ͘ŵ      ϴ͕ϯϬϲ             ϳ͕ϳϱϱ          ϭϭϴϰ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϱ
tŝŶďĂĐŬͺϬϬϭ              :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϭϱ                ϳͬϮϰͬϮϬϭϱ    ϱ͗ϬϬƉ͘ŵ͘   ϳͬϮϳͬϮϬϭϱ ϭϮ͗ϰϮƉ͘ŵ͘     ϰ͕ϴϴϴ             ϰ͕ϳϮϲ          ϭϭϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϭϲ
tŝŶďĂĐŬͺϬϬϮ              DĂƌϮϬϭϱtŝŶďĂĐŬƉϵ                     ϳͬϮϳͬϮϬϭϱ   ϭϬ͘ϯϱĂ͘ŵ    ϳͬϮϳͬϮϬϭϱ ϰ͗ϭϬƉ͘ŵ͘      ϰ͕ϴϳϱ              ϳϬϰ           ϭϭϴϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ DĂƌϮϬϭϱtŝŶďĂĐŬWϭϬ
h<ͺƌĞĚŝƚͺůĂƐƚ          E>ůĂƐƚϭϮϬ                           ϳͬϮϳͬϮϬϭϱ    ϭ͗ϬϳƉ͘ŵ͘   ϳͬϮϳͬϮϬϭϱ ϭ͗ϬϵƉ͘ŵ͘        ϭϯ                ϭϯ           ϭϭϴϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ            'ϭϬϭ                               ϳͬϮϳͬϮϬϭϱ    ϭ͗ϭϯƉ͘ŵ͘   ϳͬϮϳͬϮϬϭϱ ϭ͗ϭϱƉ͘ŵ͘        ϭϳ                ϭϲ           ϭϭϴϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ              DĂƌϮϬϭϱtŝŶďĂĐŬWĂƌƚ                  ϳͬϮϳͬϮϬϭϱ    Ϯ͗ϬϬƉ͘ŵ͘   ϳͬϮϳͬϮϬϭϱ ϱ͗ϯϭƉ͘ŵ͘      ϯ͕ϵϱϮ             ϯ͕ϵϯϬ          ϭϭϴϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ DĂƌϮϬϭϱtŝŶďĂĐŬWϭϬ
tŝŶďĂĐŬͺϬϬϰ              ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϱ                  ϳͬϮϴͬϮϬϭϱ    ϵ͗ϬϬĂ͘ŵ͘   ϳͬϮϴͬϮϬϭϱ ϰ͗ϯϭƉ͘ŵ͘      ϳ͕ϳϱϱ             ϲ͕ϱϯϲ          ϭϭϵϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϲ
tŝŶďĂĐŬͺϬϬϱ              DĂƌϮϬϭϱtŝŶďĂĐŬWϭϬ                    ϳͬϮϴͬϮϬϭϱ    ϰ͗ϰϰƉ͘ŵ͘    ϴͬϰͬϮϬϭϱ ϴ͗ϯϰĂ͘ŵ͘      ϰ͕ϲϯϰ             ϰ͕ϯϵϰ          ϭϭϵϭ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ DĂƌϮϬϭϱtŝŶďĂĐŬWϭϭ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐ    :ƵůǇϮϬϭϱĞĐůŝŶĞƐ                     ϳͬϮϵͬϮϬϭϱ    ϭ͗ϬϬƉ͘ŵ͘   ϳͬϯϭͬϮϬϭϱ ϭϭ͗ϬϬĂ͘ŵ͘    Ϯϱ͕ϲϬϴ             ϯ͕Ϯϴϴ          ϭϭϵϮ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ
h^ͺĂŶĂĚĂͺŽůůĞĐƚŝŽŶƐϮ   :ƵůǇϱƚŚϭϮƚŚĂŶĚϭϵƚŚĞĐůŝŶĞƐ           ϳͬϯϭͬϮϬϭϱ   ϭϭ͗ϬϬĂ͘ŵ͘   ϴͬϭϭͬϮϬϭϱ ϵ͗ϱϰĂ͘ŵ͘     Ϯϲ͕ϴϮϯ             ϯ͕ϵϱϵ          ϭϭϵϯ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ          :ƵůǇϱƚŚϭϮƚŚĂŶĚϭϵƚŚĞĐůŝŶĞƐ           ϳͬϯϭͬϮϬϭϱ   ϭϮ͗ϭϴƉ͘ŵ͘   ϳͬϯϭͬϮϬϭϱ ϰ͗ϭϳƉ͘ŵ͘     Ϯϲ͕ϴϮϯ             ϯ͕ϵϱϵ          ϭϭϵϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ďůĂƐƚ
h^ͺŶŐůŝƐŚͺƌĞĚŝƚ        :ƵůǇϮϬϭϱĞǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚ            ϳͬϯϭͬϮϬϭϱ   ϭϮ͗ϰϲƉ͘ŵ͘   ϳͬϯϭͬϮϬϭϱ ϰ͗ϮϱƉ͘ŵ͘      ϴ͕ϳϴϳ             ϯ͕ϬϲϮ          ϭϭϵϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ďůĂƐƚ
h^ͺƌĞĚŝƚͺůĂƐƚ          :ƵůǇϱƚŚϭϮƚŚĂŶĚϭϵƚŚĞĐůŝŶĞƐ           ϳͬϯϭͬϮϬϭϱ    ϳ͗ϬϬƉ͘ŵ͘   ϳͬϯϭͬϮϬϭϱ ϳ͗ϬϭƉ͘ŵ͘      ϯ͕ϵϱϵ             ϯ͕ϵϱϵ          ϭϭϵϵ      DĂŶƵĂůůǇ^ƚŽƉƉĞĚ
h^ͺŶŐůŝƐŚͺƌĞĚŝƚ        :ƵůǇϮϬϭϱĞǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚ            ϳͬϯϭͬϮϬϭϱ    ϳ͗ϬϬƉ͘ŵ͘    ϴͬϭͬϮϬϭϱ ϰ͗ϬϭƉ͘ŵ͘      ϯ͕ϬϲϮ             ϯ͕ϬϲϮ          ϭϮϬϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
W^ͺWƌĞǀŝĞǁ              W^tĞůĐŽŵĞDĂǇϭϴƚŚƚŽϮϰƚŚŶŐůŝƐŚ                                                                            ϭϲϭ
W^ͺWƌĞǀŝĞǁϮ             W^tĞůĐŽŵĞDĂǇϮϱƚŚƚŽϯϭƚŚŶŐůŝƐŚ                                                         ϰϯϯ                ϰϮϴ
                                                                                       EĞĞĚƚŽ
                                                              /ŶƉƌŽŐƌĞƐƐ            ůŽĂĚĞĚƚŽ                                                                            hƉĚĂƚĞĚŽŶϴͬϰͬϮϬϭϱΛϵ͗ϬϬ
WĂƵƐĞĚ                   ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ   WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ   WKD                                                                                 Ă͘ŵ͘




                         
                                       Case 3:15-cv-01857-SI                      Document 409-12                Filed 10/15/20                Page 16 of 24
     August-2015

ĂŵƉĂŝŐŶEĂŵĞ      ŽŶƚĂĐƚ>ŝƐƚ                         ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ  ŶĚĂƚĞ     ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ    :Žď/       :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬͺϬϬϭ        :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϭϲ                 ϴͬϯͬϮϬϭϱ    ϭϬ͗ϰϮĂ͘ŵ͘  ϴͬϯͬϮϬϭϱ    ϱ͗ϱϲƉ͘ŵ͘      ϰ͕ϳϮϲ                 ϰ͕ϲϲϭ          ϭϮϬϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϭϳ
tŝŶďĂĐŬͺϬϬϮ        &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϳ                 ϴͬϰͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘  ϴͬϱͬϮϬϭϱ    ϯ͗ϯϳƉ͘ŵ͘      ϰ͕ϰϰϮ                 ϰ͕ϬϭϮ          ϭϮϭϰ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϴ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϭ                            ϴͬϰͬϮϬϭϱ     ϵ͗ϮϱĂ͘ŵ͘  ϴͬϰͬϮϬϭϱ     ϵ͗ϮϳĂ͘ŵ͘       ϭϮ                   ϭϬ            ϭϮϭϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϭϬϮ                                ϴͬϰͬϮϬϭϱ     ϵ͗ϯϲĂ͘ŵ͘  ϴͬϰͬϮϬϭϱ     ϵ͗ϯϳĂ͘ŵ͘       ϭϬ                    ϵ            ϭϮϭϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ        DĂƌϮϬϭϱtŝŶďĂĐŬWϭϭ                     ϴͬϰͬϮϬϭϱ    ϭϮ͗ϮϲƉ͘ŵ͘  ϴͬϰͬϮϬϭϱ    ϱ͗ϮϲƉ͘ŵ͘      ϰ͕ϯϵϰ                 ϰ͕ϭϴϭ          ϭϮϭϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬWϭϮ
tŝŶďĂĐŬͺϬϬϰ        ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϲ                   ϴͬϰͬϮϬϭϱ    ϱ͗ϬϲƉ͘ŵ͘   ϴͬϱͬϮϬϭϱ    ϰ͗ϬϳƉ͘ŵ͘      ϲ͕ϱϯϲ                 ϱ͕ϴϲϴ          ϭϮϮϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϳ
tŝŶďĂĐŬͺϬϬϱ        :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϭϳ                 ϴͬϱͬϮϬϭϱ    ϭ͗ϬϰƉ͘ŵ͘   ϴͬϱͬϮϬϭϱ    ϰ͗ϯϭƉ͘ŵ͘      ϰ͕ϲϲϭ                 ϰ͕ϯϮϲ          ϭϮϮϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϭϴ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů    DĂǇϮϬϭϱͺtŝŶďĂĐŬ                       ϴͬϱͬϮϬϭϱ    ϰ͗ϯϲƉ͘ŵ͘   ϴͬϳͬϮϬϭϱ    Ϯ͗ϰϯƉ͘ŵ͘      ϭϵ͕ϯϯϴ               ϭϲ͕Ϯϯϲ          ϭϮϮϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂǇϮϬϭϱͺtŝŶďĂĐŬWϮ
tŝŶďĂĐŬͺϬϬϭ        DĂǇϮϬϭϱͺtŝŶďĂĐŬƉϮ                    ϴͬϭϬͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϴͬϮϰͬϮϬϭϱ    ϭ͗ϮϳƉ͘ŵ͘      ϭϲ͕Ϯϯϲ               ϭϰ͕ϯϵϱ          ϭϮϮϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂǇϮϬϭϱͺtŝŶďĂĐŬƉϯ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϮ                           ϴͬϭϬͬϮϬϭϱ    ϭϬ͗ϬϲĂ͘ŵ͘ ϴͬϭϬͬϮϬϭϱ     ϴ͗ϬϴĂ͘ŵ͘       ϵ                     ϴ            ϭϮϮϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϰ   tŝŶďĂĐŬͺDŽũŽƐ>ĞŐĂĐǇͺEĞďƌĂƐŬĂ         ϴͬϭϭͬϮϬϭϱ    ϭϮ͗ϬϭƉ͘ŵ͘ ϴͬϮϰͬϮϬϭϱ    ϭ͗ϰϮƉ͘ŵ͘                            Ϯ͕ϴϵϵ          ϭϮϮϵ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
&ƵĞů<ŝƚ            &ƵĞů<ŝƚhƉŐƌĂĚĞͺ:ƵůǇh^              ϴͬϭϭͬϮϬϭϱ    ϯ͗ϬϬƉ͘ŵ͘   ϵͬϭͬϮϬϭϱ    ϭ͗ϬϰƉ͘ŵ͘      ϱϳ͕ϲϱϬ               ϭϲ͕ϳϲϰ          ϭϮϯϭ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐϮ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϴͺϭϭ                  ϴͬϭϭͬϮϬϭϱ    ϯ͗ϰϴƉ͘ŵ͘  ϴͬϭϴͬϮϬϭϱ    ϰ͗ϮϴƉ͘ŵ͘      Ϯ͕ϵϲϭ                 Ϯ͕ϲϴϯ          ϭϮϯϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϯ                            ϴͬϭϮͬϮϬϱ    ϭ͗ϱϴƉ͘ŵ͘  ϴͬϭϮͬϮϬϭϱ    Ϯ͗ϬϬƉ͘ŵ͘        ϴ                     ϴ            ϭϮϯϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϰ                           ϴͬϭϳͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϴͬϭϳͬϮϬϭϱ     ϵ͗ϬϭĂ͘ŵ͘       ϵ                     ϳ            ϭϮϰϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϭϬϯ                               ϴͬϭϳͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϴͬϭϳͬϮϬϭϱ     ϵ͗ϬϮĂ͘ŵ͘       ϭϬ                    ϴ            ϭϮϰϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sŝƐĂůƵƐŐĞŶƚŽƉƚϭ   WƌĞƐƐϭŽŶƚĂĐƚĞĐůŝŶĞƐƵŐͺϭϮ          ϴͬϭϴͬϮϬϭϱ    ϭϮ͗ϯϬƉ͘ŵ͘ ϴͬϭϴͬϮϬϭϱ    ϯ͗ϬϯƉ͘ŵ͘      ϯ͕ϮϮϱ                 ϭ͕ϰϵϲ          ϭϮϲϯ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϭϬϰ                               ϴͬϭϵͬϮϬϭϱ    ϭϮ͗ϰϱƉ͘ŵ͘ ϴͬϭϵͬϮϬϭϱ    ϭϮ͗ϰϳƉ͘ŵ͘       ϲ                     ϲ            ϭϮϲϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϱ                           ϴͬϭϵͬϮϬϭϱ    ϭϮ͗ϰϲƉ͘ŵ͘ ϴͬϭϵͬϮϬϭϱ    ϭϮ͗ϰϴƉ͘ŵ͘       ϭϬ                   ϭϬ            ϭϮϳϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϭϬϱ                               ϴͬϭϵͬϮϬϭϱ    ϭϮ͗ϱϲƉ͘ŵ͘ ϴͬϭϵͬϮϬϭϱ    ϭϮ͗ϱϴƉ͘ŵ͘       ϲ                     ϲ            ϭϮϳϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϭϬϲ                               ϴͬϮϬͬϮϬϭϱ    ϭϭ͗ϱϵĂ͘ŵ͘ ϴͬϮϬͬϮϬϭϱ    ϭϮ͗ϬϭƉ͘ŵ͘       ϭϭ                   ϭϬ            ϭϮϳϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sŝƐĂůƵƐŐĞŶƚŽƉƚϭ   ƵŐƵƐƚϭϵƚŚĞĐůŝŶĞƐůĂƐƚ              ϴͬϮϭͬϮϬϭϱ    ϰ͗ϰϲƉ͘ŵ͘  ϴͬϮϰͬϮϬϭϱ    ϰ͗ϬϭƉ͘ŵ͘       ϴϮϯϵ                 ϱϵϯϱ           ϭϮϴϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϲ                           ϴͬϮϰͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϴͬϮϰͬϮϬϭϱ     ϵ͗ϬϭĂ͘ŵ͘       ϲ                     ϲ            ϭϮϴϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů    ƵŐƵƐƚϮϬϭϱǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚͺt       ϴͬϮϰͬϮϬϭϱ    ϭ͗ϮϵƉ͘ŵ͘  ϴͬϮϱͬϮϬϭϱ    ϭϮ͗ϯϮƉ͘ŵ͘     ϭ͕ϰϱϴ                  ϵϬϰ           ϭϮϴϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶŝďĂĐŬͺϬϬϮ       ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϳ                  ϴͬϮϱͬϮϬϭϱ    ϭϬ͗ϱϵĂ͘ŵ͘ ϴͬϮϱͬϮϬϭϱ    ϱ͗ϭϬƉ͘ŵ͘      ϱ͕ϴϲϴ                 ϱ͕ϯϱϬ          ϭϮϴϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϴ
h<ͺƌĞĚŝƚͺůĂƐƚ    E>ůĂƐƚϭϮϳ                           ϴͬϮϱͬϮϬϭϱ    ϭϭ͗ϮϬĂ͘ŵ͘ ϴͬϮϱͬϮϬϭϱ    ϭϭ͗ϮϮĂ͘ŵ͘       ϴ                     ϴ            ϭϮϴϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sŝƐĂůƵƐŐĞŶƚŽƉƚϭ   ƵŐƵƐƚϭϵƚŚĞĐůŝŶĞƐůĂƐƚWϮ            ϴͬϮϱͬϮϬϭϱ    Ϯ͗ϬϬƉ͘ŵ͘  ϴͬϮϲͬϮϬϭϱ    ϭϬ͗ϰϱĂ͘ŵ͘     ϱ͕ϵϯϱ                 ϰ͕ϭϱϳ          ϭϮϴϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů    ƵŐƵƐƚϮϬϭϱǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚͺtWϮ     ϴͬϮϱͬϮϬϭϱ    ϱ͗ϭϵƉ͘ŵ͘  ϴͬϮϲͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ       ϵϬϰ                   ϰϳϱ           ϭϮϴϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sŝƐĂůƵƐŐĞŶƚŽƉƚϭ   WƌĞƐƐϭƵŐƵƐƚϱƚŚĂŶĚϭϮĞĐůŝŶĞƐ         ϴͬϮϲͬϮϬϭϱ    ϭ͗ϮϯƉ͘ŵ͘  ϴͬϮϲͬϮϬϭϱ    ϰ͗ϭϳƉ͘ŵ͘      ϴ͕ϵϬϬ                 Ϯ͕ϰϰϰ          ϭϮϵϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ      'ϭϬϳ                               ϴͬϮϳͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϴͬϮϳͬϮϬϭϱ     ϵ͗ϬϮĂ͘ŵ͘       ϭϱ                   ϭϱ            ϭϮϵϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ        DĂǇϮϬϭϱͺtŝŶďĂĐŬWϯ                    ϴͬϮϳͬϮϬϭϱ    ϭϬ͗ϯϬĂ͘ŵ͘  ϵͬϭͬϮϬϭϱ     ϵ͗ϮϲĂ͘ŵ͘     ϭϰ͕ϯϵϱ               ϭϭ͕ϯϭϬ          ϭϮϵϱ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   DĂǇϮϬϭϱͺtŝŶďĂĐŬWϰ
^ƉĞĐŝĂůWƌŽũĞĐƚƐϮ   EĞǁƵƐƚŽŵĞƌ>ŝƐƚͺh^ͺ                ϴͬϮϴͬϮϬϭϱ    ϰ͗ϬϬƉ͘ŵ͘  ϵͬϭϲͬϮϬϭϱ    Ϯ͗ϬϬƉ͘ŵ͘      ϭ͕ϱϵϵ                 ϭ͕ϱϳϬ          ϭϮϵϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
sŝƐĂůƵƐŐĞŶƚŽƉƚϭ   WƌĞƐƐϭƵŐƵƐƚůůĂƚĞƐͺh^            ϴͬϯϭͬϮϬϭϱ    ϱ͗ϭϬƉ͘ŵ͘  ϴͬϯϭͬϮϬϭϱ    ϳ͗ϬϬƉ͘ŵ͘      ϭ͕ϱϳϯ                 ϭ͕ϭϯϲ          ϭϮϵϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                                        /ŶƉƌŽŐƌĞƐƐ              ůŽĂĚƚŽ
WĂƵƐĞĚ             ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ   WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ    WKD                                                                                         ϵͬϮͬϮϬϭϱϭϬ͗ϮϲĂ͘ŵ͘
                   




                   




                                                                                                 
                                               Case 3:15-cv-01857-SI                         Document 409-12                  Filed 10/15/20                      Page 17 of 24
         September-2015

ĂŵƉĂŝŐŶEĂŵĞ              ŽŶƚĂĐƚ>ŝƐƚ                            ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ  ŶĚĂƚĞ    ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/        :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϮϴ                              ϵͬϭͬϮϬϭϱ     ϭϭ͗ϱϵĂ͘ŵ͘  ϵͬϭͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘      ϱ                     ϱ           ϭϯϬϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϴ                   ϵͬϭͬϮϬϭϱ      ϭ͗ϬϬƉ͘ŵ͘  ϵͬϮͬϮϬϭϱ     Ϯ͗ϬϵƉ͘ŵ͘    ϰ͕ϬϭϮ                 ϯ͕ϳϬϭ         ϭϯϬϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϵ
WƌĞƐƐϭͺtŝŶďĂĐŬ             DĂƌϮϬϭϱtŝŶďĂĐŬWϭϮ                       ϵͬϭͬϮϬϭϱ      ϱ͗ϰϯW͘ŵ͘ ϵͬϭϭͬϮϬϭϱ     ϰ͗ϬϭƉ͘ŵ͘    ϰ͕ϭϴϭ                 ϰ͕ϬϮϯ         ϭϯϬϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬWϭϯ
WƌĞƐƐϭĞĐůŝŶĞ              WƌĞƐƐϭͺƵŐƵƐƚǆƉŝƌĞĚŝŶǀůŝĚ              ϵͬϮͬϮϬϭϱ     ϭϮ͗ϬϬƉ͘ŵ͘ ϵͬϭϭͬϮϬϭϱ     ϯ͗ϬϯƉ͘ŵ͘    Ϯϲ͕Ϯϲϱ                ϯ͕ϱϳϰ         ϭϯϬϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺϬϬϱ                :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϭϴ                   ϵͬϮͬϮϬϭϱ      ϯ͗ϬϬƉ͘ŵ͘  ϵͬϯͬϮϬϭϱ     ϰ͗ϭϴƉ͘ŵ͘    ϰ͕ϯϮϲ                 ϰ͕Ϭϴϳ         ϭϯϭϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϭϵ
WƌĞƐƐϭŶĞŽŶ                 ŝĚEŽƚƵǇEĞŽŶzĞƚ                        ϵͬϮͬϮϬϭϱ      ϰ͗ϯϳƉ͘ŵ͘ ϭϭͬϭϴͬϮϬϭϱ    Ϯ͗ϬϵƉ͘ŵ͘   ϭϬϲ͕ϳϭϬ               ϵϮ͕ϲϭϭ         ϭϯϭϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů            tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱ                      ϵͬϯͬϮϬϭϱ     ϭϭ͗ϯϯĂ͘ŵ͘  ϵͬϵͬϮϬϭϱ     ϭ͗ϬϲƉ͘ŵ͘    ϭϬ͕ϱϳϬ                ϴ͕ϭϲϬ         ϭϯϭϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϮ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϮϵ                              ϵͬϴͬϮϬϭϱ     ϭϭ͗ϬϱĂ͘ŵ͘  ϵͬϴͬϮϬϭϱ    ϭϭ͗ϬϳĂ͘ŵ͘      ϱ                     ϰ           ϭϯϭϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ            ƵŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϵͺϵͺϮϬϭϱ          ϵͬϵͬϮϬϭϱ     ϭϮ͗ϱϵƉ͘ŵ͘  ϵͬϵͬϮϬϭϱ     ϭ͗ϬϭƉ͘ŵ͘      ϮϮ                   ϮϬ           ϭϯϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϴ                     ϵͬϵͬϮϬϭϱ      ϭ͗ϬϳƉ͘ŵ͘ ϵͬϭϬͬϮϬϭϱ     ϰ͗ϬϭƉ͘ŵ͘    ϱ͕ϯϱϬ                 ϰ͕ϵϬϱ         ϭϯϭϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϵ
h<ͺƌĞĚŝƚͺůĂƐƚ            ƵŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhͺϵͺϵͺϮϬϭϱ          ϵͬϵͬϮϬϭϱ      ϭ͗ϮϵƉ͘ŵ͘  ϵͬϵͬϮϬϭϱ     ϭ͗ϯϬƉ͘ŵ͘      ϲ                     ϲ           ϭϯϮϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^ͺƌĞĚŝƚͺůĂƐƚ            ƵŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϵͺϭϬͺϮϬϭϱ         ϵͬϭϬͬϮϬϭϱ     ϯ͗ϭϭƉ͘ŵ͘ ϵͬϭϬͬϮϬϭϱ     ϯ͗ϭϯƉ͘ŵ͘      ϭϵ                   ϭϴ           ϭϯϮϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ            hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhͺϵͺϭϬͺϮϬϭϱ         ϵͬϭϬͬϮϬϭϱ     ϯ͗ϯϱƉ͘ŵ͘ ϵͬϭϬͬϮϬϭϱ     ϯ͗ϯϳƉ͘ŵ͘      Ϯϵ                   Ϯϴ           ϭϯϮϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ                DĂǇϮϬϭϱͺtŝŶďĂĐŬWϰ                       ϵͬϭϬͬϮϬϭϱ     ϰ͗ϬϬƉ͘ŵ͘ ϵͬϭϳͬϮϬϭϱ    ϭϮ͗ϮϳƉ͘ŵ͘    ϭϭ͕ϯϭϬ                ϵ͕Ϯϵϲ         ϭϯϮϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂǇϮϬϭϱͺtŝŶďĂĐŬWϱ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ    hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϵͺϭϭͺϮϬϭϱ         ϵͬϭϭͬϮϬϭϱ    ϭϮ͗ϱϮƉ͘ŵ͘ ϵͬϭϭͬϮϬϭϱ    ϭϮ͗ϱϰƉ͘ŵ͘      ϮϮ                   ϮϮ           ϭϯϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ       hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϵͺϭϭͺϮϬϭϱ          ϵͬϭϭͬϮϬϭϱ     ϭ͗ϬϴƉ͘ŵ͘ ϵͬϭϭͬϮϬϭϱ     ϭ͗ϭϬƉ͘ŵ͘      ϱ                     ϱ           ϭϯϮϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭ&ƵĞů                 WƌĞƐƐϭ&ƵĞů^ĞƉƚϭϵ                        ϵͬϭϮͬϮϬϭϱ    ϭϭ͗ϮϭĂ͘ŵ͘ ϵͬϮϯͬϮϬϭϱ     ϵ͗ϮϴĂ͘ŵ͘    ϭϬ͕ϵϵϳ               ϭϬ͕ϮϲϮ         ϭϯϮϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ              WƌĞƐƐϭ^ĞƉƚϱƚŚϮϬϭϱ/ŶǀĂůŝĚǆƉŝƌĞĚ         ϵͬϭϮͬϮϬϭϱ     ϯ͗ϯϭƉ͘ŵ͘ ϵͬϭϮͬϮϬϭϱ    ϱ͗ϬϱƉ͘ŵ͘    ϭϬ͕ϬϬϬ                 ϵϭϵ          ϭϯϯϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ    hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐͺϵͺϭϰͺϮϬϭϱ           ϵͬϭϰͬϮϬϭϱ    ϭϭ͗ϯϵĂ͘ŵ͘ ϵͬϭϰͬϮϬϭϱ    ϭϮ͗ϬϭƉ͘ŵ͘      ϭϰ                   ϭϰ           ϭϯϯϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ              'ϭϬϴ                                  ϵͬϭϰͬϮϬϭϱ    ϭϮ͗ϭϬƉ͘ŵ͘ ϵͬϭϰͬϮϬϭϱ    ϭϮ͗ϭϮƉ͘ŵ͘      ϭϬ                    ϵ           ϭϯϯϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϯϬ                              ϵͬϭϰͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ͘ ϵͬϭϰͬϮϬϭϱ    ϭϮ͗ϮϬƉ͘ŵ͘      ϭϯ                   ϭϭ           ϭϯϯϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
&ƵĞů<ŝƚ                    &ƵĞů<ŝƚhƉŐƌĂĚĞͺƵŐƵƐƚϮϬϭϱ               ϵͬϭϱͬϮϬϭϱ     ϰ͗ϮϵƉ͘ŵ͘ ϭϬͬϭͬϮϬϭϱ    ϭϭ͗ϮϲĂ͘ŵ͘    ϯϰ͕Ϯϵϱ               ϭϮ͕ϲϱϬ         ϭϯϯϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϯϭ                              ϵͬϭϲͬϮϬϭϱ     ϭ͗ϭϳƉ͘ŵ͘ ϵͬϭϲͬϮϬϭϱ     ϭ͗ϭϵƉ͘ŵ͘      ϵ                     ϵ           ϭϯϯϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ              'ϭϬϵ                                  ϵͬϭϲͬϮϬϭϱ     ϭ͗ϮϰƉ͘ŵ͘ ϵͬϭϲͬϮϬϭϱ     ϭ͗ϮϲƉ͘ŵ͘      ϯϬ                   Ϯϲ           ϭϯϯϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
^ƉĞĐŝĂůWƌŽũĞĐƚƐϮ           EĞǁƵƐƚŽŵĞƌƐh^ͺƵŐϭϳͺϮϲͺϮϬϭϱ          ϵͬϭϲͬϮϬϭϱ     ϯ͗ϬϯƉ͘ŵ͘ ϭϬͬϭͬϮϬϭϱ    ϭϭ͗ϮϲĂ͘ŵ͘    Ϯ͕ϴϳϴ                 Ϯ͕Ϭϰϯ         ϭϯϯϴ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ       hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhͺϵͺϭϳͺϮϬϭϱ         ϵͬϭϳͬϮϬϭϱ     ϵ͗ϬϳĂ͘ŵ͘ ϵͬϭϳͬϮϬϭϱ     ϵ͗ϬϵĂ͘ŵ͘      ϵ                     ϵ           ϭϯϯϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ    hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϵͺϭϳͺϮϬϭϱ         ϵͬϭϳͬϮϬϭϱ     ϵ͗ϭϰĂ͘ŵ͘ ϵͬϭϳͬϮϬϭϱ     ϰ͗ϬϭƉ͘ŵ͘      Ϯϳ                   Ϯϱ           ϭϯϰϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϮ                    ϵͬϭϳͬϮϬϭϱ    ϭϮ͗ϯϭƉ͘ŵ͘ ϵͬϮϭͬϮϬϭϱ     ϰ͗ϬϮƉ͘ŵ͘    ϴ͕ϭϲϬ                 ϲ͕ϰϰϰ         ϭϯϰϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϯ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ    hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϵͺϭϳͺϮϬϭϱ         ϵͬϭϴͬϮϬϭϱ     ϭ͗ϱϲƉ͘ŵ͘ ϵͬϭϴͬϮϬϭϱ     ϭ͗ϱϳƉ͘ŵ͘      ϭϴ                   ϭϳ           ϭϯϰϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϯϰϭ                             ϵͬϮϭͬϮϬϭϱ    ϭϭ͗ϯϲĂ͘ŵ͘ ϵͬϮϭͬϮϬϭϱ    ϭϭ͗ϯϴĂ͘ŵ͘      ϴ                     ϴ           ϭϯϰϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ              'ϭϭϬ                                  ϵͬϮϭͬϮϬϭϱ    ϭϭ͗ϯϳĂ͘ŵ͘ ϵͬϮϭͬϮϬϭϱ    ϭϭ͗ϯϵĂ͘ŵ͘      ϭϯ                   ϭϯ           ϭϯϰϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϯϯ                              ϵͬϮϮͬϮϬϭϱ    ϭϮ͗ϱϲƉ͘ŵ͘ ϵͬϮϮͬϮϬϭϱ    ϭϮ͗ϱϳƉ͘ŵ͘      ϱ                     ϱ           ϭϯϰϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ                :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϭϵ                   ϵͬϮϮͬϮϬϭϱ     ϰ͗ϰϯƉ͘ŵ͘ ϵͬϮϯͬϮϬϭϱ     ϰ͗ϭϳƉ͘ŵ͘    ϰ͕Ϭϴϳ                 ϯ͕ϴϭϰ         ϭϯϰϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϮϬ
^ƉĂŶŝƐŚͺtŝŶďĂĐŬ            DĂǇϮϬϭϱͺtŝŶďĂĐŬ^ƉĂŶŝƐŚ                  ϵͬϮϯͬϮϬϭϱ     ϵ͗ϭϵĂ͘ŵ͘ ϵͬϮϴͬϮϬϭϱ     ϭ͗ϭϰƉ͘ŵ͘     Ϯϱϴ                   ϮϬϳ          ϭϯϰϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ    hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ϵͺϮϮĂŶĚϮϯͺϮϬϭϱ   ϵͬϮϯͬϮϬϭϱ    ϭϮ͗ϭϱƉ͘ŵ͘ ϵͬϮϯͬϮϬϭϱ     ϰ͗ϮϭƉ͘ŵ͘      ϯϭ                   Ϯϴ           ϭϯϰϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ       hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϵͺϮϮĂŶĚϮϯͺϮϬϭϱ     ϵͬϮϯͬϮϬϭϱ    ϭϮ͗ϭϳƉ͘ŵ͘ ϵͬϮϯͬϮϬϭϱ    ϭϮ͗ϭϵƉ͘ŵ͘      ϰ                     ϰ           ϭϯϰϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϵ                     ϵͬϮϰͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϵͬϮϰͬϮϬϭϱ     ϱ͗ϱϴƉ͘ŵ͘    ϰ͕ϵϬϱ                 ϰ͕ϱϰϱ         ϭϯϱϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϬ
WƌĞƐƐϭĞĐůŝŶĞ              WƌĞƐƐϭͺ^ĞƉƚͺ/ŶǀĂůŝĚǆƉŝƌĞĚ              ϵͬϮϱͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘ ϵͬϮϱͬϮϬϭϱ     ϰ͗ϬϯƉ͘ŵ͘    ϰ͕ϰϮϳ                 ϭ͕ϵϭϵ         ϭϯϱϭ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
WƌĞƐƐϭtŝŶďĂĐŬ              YϰϮϬϭϯͺ:ĂŶƚŽĞĐĂƐƚĞƌŶƚŽ,ĂǁĂŝŝWϵ       ϵͬϮϱͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘ ϵͬϯϬͬϮϬϭϱ     ϰ͗ϬϭƉ͘ŵ͘    ϯϱ͕Ϯϯϯ               ϯϰ͕ϱϮϰ         ϭϯϱϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ                tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱͺWϯ                   ϵͬϮϱͬϮϬϭϱ     ϭ͗ϬϬƉ͘ŵ͘ ϵͬϮϴͬϮϬϭϱ     ϰ͗ϭϵƉ͘ŵ͘    ϲ͕ϰϰϰ                 ϱ͕ϰϰϰ         ϭϯϱϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱͺWϰ
hŶhƐĞĚWƌŽĚƵĐƚWd^ͺƌĞĚŝƚƐ   hŶhƐĞĚϯĨĨWŽŝŶƚƐϵͺϮϯͺϮϬϭϱ                ϵͬϮϱͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘ ϭϬͬϭͬϮϬϭϱ    ϭϭ͗ϮϲĂ͘ŵ͘    ϯ͕ϴϮϯ                 ϯ͕ϰϮϲ         ϭϯϱϰ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   hƐĞWKͺ^ĂůĞƐĨŽƌĂŐĞŶƚ^ŬŝůůƐĞƚ
WƌĞƐƐϭĞĐůŝŶĞ              WƌĞƐƐϭͺ^ĞƉƚϱƚŚϮŶĚZƵŶͺ/ŶǀĂůŝĚͺǆƉŝƌĞĚ    ϵͬϮϱͬϮϬϭϱ     ϰ͗ϮϭƉ͘ŵ͘ ϵͬϮϱͬϮϬϭϱ     ϰ͗ϱϰƉ͘ŵ͘    ϰ͕ϵϭϲ                  ϴϭϵ          ϭϯϱϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ              'ϭϭϭ                                  ϵͬϮϴͬϮϬϭϱ     ϳ͗ϬϬĂ͘ŵ͘ ϵͬϮϴͬϮϬϭϱ     ϳ͗ϬϭĂ͘ŵ͘      ϲ                     ϲ           ϭϯϱϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ              'ϭϭϮ                                  ϵͬϮϴͬϮϬϭϱ    ϭϭ͗ϰϬĂ͘ŵ͘ ϵͬϮϴͬϮϬϭϱ    ϭϭ͗ϰϮĂ͘ŵ͘      ϭϱ                   ϭϯ           ϭϯϱϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ            E>ůĂƐƚϭϯϰ                              ϵͬϮϴͬϮϬϭϱ    ϭϭ͗ϰϵĂ͘ŵ͘ ϵͬϮϴͬϮϬϭϱ    ϭϭ͗ϱϭĂ͘ŵ͘      ϴ                     ϳ           ϭϯϱϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ              WƌĞƐƐϭ^ĞƉƚϭϮ/ŶǀĂůŝĚǆƉŝƌĞĚ              ϵͬϮϴͬϮϬϭϱ    ϭϮ͗ϭϲƉ͘ŵ͘ ϵͬϮϴͬϮϬϭϱ    ϭϮ͗ϯϵƉ͘ŵ͘    Ϯ͕ϰϲϬ                  ϯϴϴ          ϭϯϲϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ                tŝŶďĂĐŬǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚ^ĞƉƚ            ϵͬϮϴͬϮϬϭϱ     ϭ͗ϱϱƉ͘ŵ͘ ϵͬϮϵͬϮϬϭϱ     ϵ͗ϭϰĂ͘ŵ͘    ϱ͕ϵϰϳ                 ϭ͕ϱϱϯ         ϭϯϲϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ^ĞƉƚĨŝŶĂů/WϮ
tŝŶďĂĐŬͺϬϬϮ                tŝŶďĂĐŬǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚ^ĞƉƚϭϮ          ϵͬϮϵͬϮϬϭϱ     ϵ͗ϮϱĂ͘ŵ͘ ϵͬϮϵͬϮϬϭϱ    ϭϮ͗ϮϬƉ͘ŵ͘     ϭϵϯϴ                  Ϯϳϲ          ϭϯϲϮ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   ^ĞƉƚĨŝŶĂů/WϮ
tŝŶďĂĐŬͺϬϬϯ                YϯϮϬϭϯWϲ                               ϵͬϮϵͬϮϬϭϱ    ϭϬ͗ϮϬĂ͘ŵ͘ ϭϬͬϲͬϮϬϭϱ    ϭϮ͗ϭϲƉ͘ŵ͘    ϱϵ͕ϰϳϮ               ϱϴ͕Ϯϲϳ         ϭϯϲϯ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ              'ϭϭϯ                                  ϵͬϮϵͬϮϬϭϱ    ϭϬ͗ϱϲĂ͘ŵ͘ ϵͬϮϵͬϮϬϭϱ    ϭϬ͗ϱϴĂ͘ŵ͘      ϱ                     ϱ           ϭϯϲϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ              WƌĞƐƐϭ^ĞƉƚĨŝŶĂů/                      ϵͬϮϵͬϮϬϭϱ    ϭϮ͗ϭϮƉ͘ŵ͘ ϵͬϯϬͬϮϬϭϱ     ϱ͗ϭϭĂ͘ŵ͘    Ϯϲ͕ϯϰϵ                ϱ͕Ϯϵϲ         ϭϯϲϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ^ĞƉƚĨŝŶĂů/WϮ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ    hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϵͺϯϬͺϮϬϭϱ       ϵͬϯϬͬϮϬϭϱ    ϭϮ͗ϯϵƉ͘ŵ͘ ϵͬϯϬͬϮϬϭϱ    ϭϮ͗ϰϵƉ͘ŵ͘     ϭϬϵ                   ϵϵ           ϭϯϲϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ       hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhͺϵͺϯϬͺϮϬϭϱ         ϵͬϯϬͬϮϬϭϱ    ϭϮ͗ϯϵƉ͘ŵ͘ ϵͬϯϬͬϮϬϭϱ    ϭϮ͗ϰϭƉ͘ŵ͘      ϵ                     ϵ           ϭϯϲϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ                &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϵ                   ϵͬϯϬͬϮϬϭϱ     Ϯ͗ϱϯƉ͘ŵ͘ ϵͬϯϬͬϮϬϭϱ     ϳ͗ϰϯƉ͘ŵ͘    ϯ͕ϳϬϭ                 ϯ͕ϮϮϬ         ϭϯϲϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϭϬ
WƌŽŵŽͺŶŶŽƵŶĐĞϯ            tŚŽƌĞĨĞƌƌĞĚzŽƵͺϵͺϮϵͺϮϬϭϱ                ϵͬϯϬͬϮϬϭϱ     ϯ͗ϰϱƉ͘ŵ͘ ϭϬͬϮͬϮϬϭϱ     ϵ͗ϭϰĂ͘ŵ͘     ϭϭϭ                   ϭϬϵ          ϭϯϳϬ     DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ   >ĂŶĐĞĐŽŵƉůĞƚĞĚŵĂŶƵĂůůǇ
                                                                   /ŶƉƌŽŐƌĞƐƐ              ůŽĂĚƚŽ
WĂƵƐĞĚ                     ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ      WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ    WKD                                                                                        ϭϬͬϬϭͬϭϱϭϭ͗ϮϴĂ͘ŵ͘               
                                                Case 3:15-cv-01857-SI                      Document 409-12                       Filed 10/15/20                       Page 18 of 24
      October-2015

ĂŵƉĂŝŐŶEĂŵĞ             ŽŶƚĂĐƚ>ŝƐƚ                               ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ     ŶĚĂƚĞ   ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/         :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
WƌĞƐƐϭtŝŶďĂĐŬ             YϭϮϬϭϰtŝŶďĂĐŬ                              ϭϬͬϭͬϮϬϭϱ     ϵ͗ϰϱĂ͘ŵ͘   ϭϬͬϭϯͬϮϬϭϱ    ϳ͗ϬϭƉ͘ŵ͘    ϴϱ͕ϲϯϴ               ϳϴ͕ϬϳϮ         ϭϯϳϭ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               DĂƌϮϬϭϱtŝŶďĂĐŬWϭϯ                          ϭϬͬϮͬϮϬϭϱ    ϭϬ͗ϬϯĂ͘ŵ͘    ϭϬͬϮͬϮϬϭϱ    ϰ͗ϭϴƉ͘ŵ͘    ϰ͕ϬϮϯ                ϰ͕ϬϬϳ          ϭϯϳϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     DĂƌϮϬϭϱtŝŶďĂĐŬWϭϰ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϭϬͺϱͺϮϬϭϱ          ϭϬͬϲͬϮϬϭϱ     ϴ͗ϱϱĂ͘ŵ͘   ϭϬͬϲͬϮϬϭϱ    ϭϮ͗ϬϭƉ͘ŵ͘       ϳϬ                  ϲϳ           ϭϯϳϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱͺWϰ                      ϭϬͬϲͬϮϬϭϱ     ϵ͗ϭϬĂ͘ŵ͘   ϭϬͬϲͬϮϬϭϱ     ϰ͗ϮϬƉ͘ŵ͘     ϱ͕ϰϰϰ                ϰ͕ϴϰϴ         ϭϯϳϰ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱͺWϱ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϬͺϱͺϮϬϭϱ             ϭϬͬϲͬϮϬϭϱ     ϵ͗ϯϭĂ͘ŵ͘   ϭϬͬϲͬϮϬϭϱ     ϵ͗ϯϮĂ͘ŵ͘       ϲ                    ϲ           ϭϯϳϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϭϰ                                     ϭϬͬϲͬϮϬϭϱ    ϭϭ͗ϱϲĂ͘ŵ͘    ϭϬͬϲͬϮϬϭϱ   ϭϭ͗ϱϳĂ͘ŵ͘        ϱ                   ϱ           ϭϯϳϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϬ                       ϭϬͬϲͬϮϬϭϱ     ϯ͗ϮϱƉ͘ŵ͘   ϭϬͬϲͬϮϬϭϱ     ϲ͗ϭϬƉ͘ŵ͘     ϰ͕ϱϰϱ                ϰ͕Ϯϲϳ         ϭϯϳϳ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϭ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϭϬͺϲͺϮϬϭϱ          ϭϬͬϲͬϮϬϭϱ     ϰ͗ϭϭƉ͘ŵ͘   ϭϬͬϲͬϮϬϭϱ    ϰ͗ϭϯƉ͘ŵ͘       ϭϱ                   ϭϱ           ϭϯϳϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϯϱ                                 ϭϬͬϳͬϮϬϭϱ     ϳ͗ϬϬĂ͘ŵ͘    ϭϬͬϳͬϮϬϭϱ    ϳ͗ϬϭĂ͘ŵ͘       ϭϭ                   ϵ           ϭϯϳϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϭϬ                     ϭϬͬϳͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘   ϭϬͬϳͬϮϬϭϱ     ϰ͗ϭϰƉ͘ŵ͘     ϯ͕ϮϮϬ                ϯ͕ϭϮϯ         ϭϯϴϬ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϭϭ
tŝŶďĂĐŬͺϬϬϰ               ^ĞƉƚĨŝŶĂů/ƉϮ                            ϭϬͬϳͬϮϬϭϱ      ϭ͗ϮϱƉ͘ŵ͘   ϭϬͬϵͬϮϬϭϱ     ϴ͗ϮϴĂ͘ŵ͘    ϳ͕ϭϮϱ                ϱ͕ϰϲϭ          ϭϯϴϭ     DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ϭϬͺϴͺϮϬϭϱ           ϭϬͬϴͬϮϬϭϱ    ϭϭ͗ϱϯĂ͘ŵ͘    ϭϬͬϴͬϮϬϭϱ    ϯ͗ϬϬƉ͘ŵ͘       ϯϮ                  ϯϮ           ϭϯϴϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϬͺϴͺϮϬϭϱ             ϭϬͬϴͬϮϬϭϱ    ϭϮ͗ϬϰƉ͘ŵ͘   ϭϬͬϴͬϮϬϭϱ    ϭϮ͗ϬϰƉ͘ŵ͘      ϭϭ                   ϭϬ           ϭϯϴϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů           tŝŶďĂĐŬĨŽƌKĐƚϮϬϭϱ                          ϭϬͬϴͬϮϬϭϱ     ϭ͗ϮϭƉ͘ŵ͘   ϭϬͬϭϬͬϮϬϭϱ    ϵ͗ϭϮĂ͘ŵ͘    ϭϬ͕ϬϱϬ                ϴ͕ϲϳϭ         ϭϯϴϰ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌKĐƚϮϬϭϱWϮ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ϭϬͺϵͺϮϬϭϱ           ϭϬͬϵͬϮϬϭϱ     ϭ͗ϬϬƉ͘ŵ͘   ϭϬͬϵͬϮϬϭϱ    ϯ͗ϬϬƉ͘ŵ͘       Ϯϯ                   Ϯϯ           ϭϯϴϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ             KĐƚŽďĞƌϱƚŚǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚ                ϭϬͬϵͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ    ϴ͗ϭϳĂ͘ŵ͘     ϳ͕ϲϮϬ                 ϵϴϳ          ϭϯϴϲ     DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϯϲ                                ϭϬͬϭϮͬϮϬϭϱ     ϲ͗ϮϬĂ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ    ϲ͗ϮϭĂ͘ŵ͘      ϭϭ                   ϭϭ           ϭϯϴϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϭϱ                                    ϭϬͬϭϮͬϮϬϭϱ     ϲ͗ϮϱĂ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ    ϲ͗ϮϲĂ͘ŵ͘        ϳ                   ϳ           ϭϯϴϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϮϬ                     ϭϬͬϭϮͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ    ϰ͗ϬϮƉ͘ŵ͘     ϯ͕ϴϭϰ                ϯ͕ϲϯϴ         ϭϯϴϵ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWĂƌƚϮϭ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϭϲ                                    ϭϬͬϭϮͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ   ϭϮ͗ϮϬƉ͘ŵ͘       ϭϱ                  ϭϱ           ϭϯϵϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϯϳ                                ϭϬͬϭϮͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ   ϭϮ͗ϮϭƉ͘ŵ͘      ϭϯ                   ϭϮ           ϭϯϵϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϭ                      ϭϬͬϭϮͬϮϬϭϱ    ϭϮ͗ϰϬƉ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ    ϰ͗ϬϮƉ͘ŵ͘    ϰ͕Ϯϲϳ                ϰ͕ϬϯϬ          ϭϯϵϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϮ
WƌĞƐƐϭĞĐůŝŶĞ             KĐƚŽďĞƌϱƚŚĞĐůŝŶĞƐϭƐƚWƵůů                 ϭϬͬϭϮͬϮϬϭϱ     Ϯ͗ϬϱƉ͘ŵ͘   ϭϬͬϭϮͬϮϬϭϱ    ϳ͗ϬϭƉ͘ŵ͘     ϭ͕ϵϳϱ                ϭ͕ϱϴϬ         ϭϯϵϰ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ               DĂƌϮϬϭϱtŝŶďĂĐŬWϭϰ                         ϭϬͬϭϮͬϮϬϭϱ     ϰ͗ϭϭƉ͘ŵ͘   ϭϬͬϭϯͬϮϬϭϱ    ϰ͗ϭϭƉ͘ŵ͘     ϰ͕ϬϬϳ                ϯ͕ϳϳϯ         ϭϯϵϱ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬWϭϱ
tŝŶďĂĐŬͺϬϬϯ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱͺWϱ                     ϭϬͬϭϯͬϮϬϭϱ     ϭ͗ϬϯƉ͘ŵ͘   ϭϬͬϭϯͬϮϬϭϱ    ϰ͗ϬϴƉ͘ŵ͘    ϰ͕ϴϰϴ                ϰ͕ϰϬϰ          ϭϯϵϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϲ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ͺϭϬͺϭϮͺϮϬϭϱ        ϭϬͬϭϯͬϮϬϭϱ     Ϯ͗ϬϬƉ͘ŵ͘   ϭϬͬϭϯͬϮϬϭϱ   Ϯ͗ϬϰƉ͘ŵ͘       ϱϳ                   ϱϬ           ϭϯϵϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϬͺϭϮͺϮϬϭϱ           ϭϬͬϭϯͬϮϬϭϱ     Ϯ͗ϬϰƉ͘ŵ    ϭϬͬϭϯͬϮϬϭϱ   Ϯ͗ϭϮƉ͘ŵ͘        ϯϭ                  ϯϬ           ϭϯϵϴ     DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ
tŝŶďĂĐŬͺϬϬϰ               &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϭϭ                    ϭϬͬϭϯͬϮϬϭϱ     ϰ͗ϭϴƉ͘ŵ͘   ϭϬͬϭϰͬϮϬϭϱ   ϭϭ͗ϮϰĂ͘ŵ͘    ϯ͕ϭϮϯ                Ϯ͕ϵϮϲ          ϭϯϵϵ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     &ĞďŽƌƌĞĐƚĞĚtŝŶďĂĐŬWϭϮ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϭϳ                                    ϭϬͬϭϰͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ͘   ϭϬͬϭϰͬϮϬϭϱ    ϲ͗ϬϭĂ͘ŵ         ϴ                   ϴ           ϭϰϬϬ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϯϴ                                ϭϬͬϭϰͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ͘   ϭϬͬϭϰͬϮϬϭϱ    ϲ͗ϬϭĂ͘ŵ         Ϯ                   Ϯ           ϭϰϬϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               DĂǇϮϬϭϱͺtŝŶďĂĐŬWϱ                         ϭϬͬϭϰͬϮϬϭϱ    ϭϭ͗ϯϱĂ͘ŵ͘   ϭϬͬϭϰͬϮϬϭϱ    ϱ͗ϬϴƉ͘ŵ͘    ϵ͕Ϯϵϲ                ϳ͕ϲϵϱ          ϭϰϬϮ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     DĂǇϮϬϭϱͺtŝŶďĂĐŬWϲ
WƌĞƐƐϭtŝŶďĂĐŬ             tŝŶďĂĐŬ:ĂŶƚŽDĂǇϮϬϭϱ                       ϭϬͬϭϰͬϮϬϭϱ    ϭϮ͗ϬϬĂ͘ŵ͘   ϭϬͬϮϴͬϮϬϭϱ    ϴ͗ϬϯĂ͘ŵ͘    ϱϳ͕Ϭϯϯ               ϰϰ͕ϴϬϱ         ϭϰϬϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               tŝŶďĂĐŬĨŽƌKĐƚϮϬϭϱWϮ                       ϭϬͬϭϱͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘   ϭϬͬϭϱͬϮϬϭϱ    ϰ͗ϬϱƉ͘ŵ͘     ϴ͕ϲϳϭ                ϳ͕ϯϳϲ         ϭϰϬϰ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌKĐƚϮϬϭϱWϯ
WƌĞƐƐϭ&ƵĞů                sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶϮϬϭϱ                 ϭϬͬϭϱͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ    Ϯ͗ϱϳƉ͘ŵ͘    ϭϭ͕ϬϬϲ                ϵ͕ϱϯϰ         ϭϰϬϱ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶϮϬϭϱWϮ
tŝŶďĂĐŬͺϬϬϮ               :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϮϭ                     ϭϬͬϭϱͬϮϬϭϱ     ϰ͗ϯϮƉ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ    ϱ͗ϭϯƉ͘ŵ͘    ϯ͕ϲϯϴ                ϯ͕ϱϰϴ          ϭϰϬϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     :ĂŶϮϬϭϱͺǁŝŶďĂĐŬWĂƌƚϮϮ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϯϵ                                ϭϬͬϭϲͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ    ϲ͗ϬϭĂ͘ŵ         ϳ                   ϲ           ϭϰϬϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           KĐƚďĞƌϭϮhKƚŚĞƌůĂƐƚ                      ϭϬͬϭϲͬϮϬϭϱ    ϭϭ͗ϱϬĂ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ   ϭϭ͗ϱϳĂ͘ŵ͘     ϭ͕Ϯϰϳ                 ϮϬϱ          ϭϰϬϴ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ             KĐƚŽďĞƌϭϮƚŚϭƐƚWƵůůǆƉŝƌĞĚ/ŶǀĂůŝĚ          ϭϬͬϭϲͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ    ϯ͗ϬϭƉ͘ŵ͘     ϭ͕Ϯϰϳ                 ϯϳϬ          ϭϰϬϵ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϬ                                ϭϬͬϭϲͬϮϬϭϱ     ϭ͗ϯϳƉ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ    ϭ͗ϰϬƉ͘ŵ͘       ϳ                    ϲ           ϭϰϭϬ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭ&ƵĞů                sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶEŽŶƐǁĞƌĂŶĚsŵĂŝů     ϭϬͬϭϲͬϮϬϭϱ     ϰ͗ϯϭƉ͘ŵ͘   ϭϬͬϭϲͬϮϬϭϱ   ϰ͗ϯϱ͘Ɖ͘ŵ͘       ϳϲ                   ϰϬ           ϭϰϭϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶEŽŶƐǁĞƌĂŶĚsŵĂŝůWϮ
WƌĞƐƐϭ&ƵĞů                sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶϮϬϭϱWϮ               ϭϬͬϭϲͬϮϬϭϱ     ϱ͗ϬϮƉ͘ŵ͘   ϭϬͬϮϬͬϮϬϭϱ    ϴ͗ϱϱĂ͘ŵ͘     ϵ͕ϱϯϰ                ϲ͕ϭϴϬ         ϭϰϭϮ     DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ   sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶϮϬϭϱWϯ
ǁŝŶďĂĐŬͺϬϬϯ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϮ                      ϭϬͬϭϵͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘   ϭϬͬϭϵͬϮϬϭϱ    ϰ͗ϮϰƉ͘ŵ͘    ϰ͕ϬϯϬ                ϯ͕ϲϲϮ          ϭϰϭϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϯ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ϭϬͺϭϵͺϮϬϭϱ         ϭϬͬϭϵͬϮϬϭϱ     ϯ͗ϰϯƉ͘ŵ͘   ϭϬͬϭϵͬϮϬϭϱ   ϯ͗ϰϵƉ͘ŵ͘       ϱϲ                   ϱϬ           ϭϰϭϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ               DĂƌϮϬϭϱtŝŶďĂĐŬWϭϱ                         ϭϬͬϭϵͬϮϬϭϱ     ϰ͗ϬϵƉ͘ŵ͘   ϭϬͬϮϬͬϮϬϭϱ    ϰ͗ϬϯƉ͘ŵ͘    ϯ͕ϳϳϯ                ϯ͕ϲϱϲ          ϭϰϭϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     DĂƌϮϬϭϱtŝŶďĂĐŬWϭϲ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϬͺϭϮͺϮϬϭϱ           ϭϬͬϮϬͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ͘   ϭϬͬϮϬͬϮϬϭϱ    ϲ͗ϬϭĂ͘ŵ͘       ϴ                    ϴ           ϭϰϭϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭ&ƵĞů                sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶEŽŶƐǁĞƌĂŶĚsŵĂŝůWϮ   ϭϬͬϮϬͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘   ϭϬͬϮϬͬϮϬϭϱ   ϭϮ͗ϬϮƉ͘ŵ͘      ϰϬ                   ϮϬ           ϭϰϭϴ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϲ                      ϭϬͬϮϬͬϮϬϭϱ     ϭ͗ϮϮƉ͘ŵ͘   ϭϬͬϮϭͬϮϬϭϱ    ϱ͗ϮϭƉ͘ŵ͘     ϰ͕ϰϬϰ                ϯ͕ϵϯϳ         ϭϰϭϵ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϳ
WƌĞƐƐϭĨƵĞů                sŝƚĂůŝƚǇZĞŐŝƐƚƌĂƚŝŽŶϮϬϭϱWϯ               ϭϬͬϮϬͬϮϬϭϱ     ϯ͗ϮϬƉ͘ŵ͘   ϭϬͬϮϭͬϮϬϭϱ    ϳ͗ϯϮĂ͘ŵ͘     ϲ͕ϭϴϬ                ϱ͕Ϭϰϯ         ϭϰϮϬ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϭ                                ϭϬͬϮϭͬϮϬϭϱ     ϲ͗ϯϬĂ͘ŵ͘   ϭϬͬϮϭͬϮϬϭϱ    ϲ͗ϯϭĂ͘ŵ͘       ϳ                    ϳ           ϭϰϮϭ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               tŝŶďĂĐŬĨŽƌKĐƚϮϬϭϱWϯ                       ϭϬͬϮϭͬϮϬϭϱ    ϭϬ͗ϮϮĂ͘ŵ͘   ϭϬͬϮϮͬϮϬϭϱ    ϭ͗ϮϮƉ͘ŵ͘     ϳ͕ϯϳϲ                ϲ͕Ϯϲϯ         ϭϰϮϮ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌKĐƚϮϬϭϱWϰ
tŝŶďĂĐŬͺϬϬϮ               DĂǇϮϬϭϱͺtŝŶďĂĐŬWϲ                         ϭϬͬϮϮͬϮϬϭϱ    ϭϬ͗ϬϬĂ͘ŵ͘   ϭϬͬϮϲͬϮϬϭϱ    ϰ͗ϬϭƉ͘ŵ͘    ϳ͕ϲϵϱ                ϲ͕ϵϲϱ          ϭϰϮϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     DĂǇϮϬϭϱͺtŝŶďĂĐŬWϳ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϮ                                ϭϬͬϮϮͬϮϬϭϱ    ϭϭ͗ϬϬĂ͘ŵ͘   ϭϬͬϮϮͬϮϬϭϱ   ϭϭ͗ϬϭĂ͘ŵ͘       ϲ                    ϲ           ϭϰϮϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ             EŝĐŬsŝƚĂůŝƚŝƚǇ>ŝƐƚ                        ϭϬͬϮϮͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘   ϭϬͬϮϯͬϮϬϭϱ   ϲ͗ϰϱƉ͘ŵ͘     ϭϴ͕ϭϭϵ               ϭϳ͕ϰϮϯ         ϭϰϮϱ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϯ                                ϭϬͬϮϯͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ͘   ϭϬͬϮϯͬϮϬϭϱ   ϭϮ͗ϮϭƉ͘ŵ͘      ϭϵ                   ϭϴ           ϭϰϮϲ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ϭϬͺϮϮϮϯͺϮϬϭϱ       ϭϬͬϮϯͬϮϬϭϱ     ϯ͗ϭϮƉ͘ŵ    ϭϬͬϮϯͬϮϬϭϱ   ϯ͗ϮϭƉ͘ŵ͘        ϴϴ                  ϴϰ           ϭϰϮϳ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϬͺϮϬϮϯͺϮϬϭϱ         ϭϬͬϮϲͬϮϬϭϱ     ϲ͗ϯϬĂ͘ŵ͘   ϭϬͬϮϲͬϮϬϭϱ    ϲ͗ϯϭĂ͘ŵ         ϵ                   ϵ           ϭϰϯϬ      ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů           KĐƚŽďĞƌϭϵƚŚĞĐůŝŶĞǆƉƌŝĞĚĂŶĚ/ŶǀĂůŝĚ       ϭϬͬϮϲͬϮϬϭϱ    ϭϮ͗ϰϭƉ͘ŵ͘   ϭϬͬϮϲͬϮϬϭϱ    ϱ͗ϬϱƉ͘ŵ͘     ϰ͕ϵϵϳ                ϭ͕ϮϰϮ         ϭϰϯϭ     DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ
WƌĞƐƐϭĞĐůŝŶĞ             KĐƚŽďĞƌϭϵǆƉŝƌĞĚĂŶĚ/ŶǀĂůŝĚϭƚŽϮŵŽŶƚŚƐ      ϭϬͬϮϲͬϮϬϭϱ     ϭ͗ϬϬƉ͘ŵ͘   ϭϬͬϮϲͬϮϬϭϱ    ϱ͗ϬϱƉ͘ŵ͘     ϰ͕ϵϵϳ                ϭ͕ϬϲϮ         ϭϰϯϮ     DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϰ                                ϭϬͬϮϲͬϮϬϭϱ     ϭ͗ϰϰƉ͘ŵ͘   ϭϬͬϮϲͬϮϬϭϱ    ϭ͗ϰϰƉ͘ŵ͘      ϮϮ                   ϭϵ           ϭϰϯϯ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϮ                        ϭϬͬϮϲͬϮϬϭϱ     ϰ͗ϬϲƉ͘ŵ͘   ϭϬͬϮϳͬϮϬϭϱ    ϰ͖ϭϵƉ͘ŵ͘    ϯ͕ϱϰϴ                ϯ͕ϰϰϬ          ϭϰϯϰ     ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϯ
                                               Case 3:15-cv-01857-SI                            Document 409-12                       Filed 10/15/20       Page 19 of 24
      October-2015

tŝŶďĂĐŬͺϬϬϰ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϮ                    ϭϬͬϮϳͬϮϬϭϱ          ϭϮ͗ϰϲƉ͘ŵ͘    ϭϬͬϮϴͬϮϬϭϱ   ϰ͗ϬϱƉ͘ŵ͘   Ϯ͕ϵϮϲ         Ϯ͕ϴϰϭ   ϭϰϯϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϯ
ŐĞƌŵĂŶͺƌĞĚŝƚ             'ϭϭϴ                                  ϭϬͬϮϳͬϮϬϭϱ           Ϯ͗ϭϯƉ͘ŵ     ϭϬͬϮϳͬϮϬϭϱ   Ϯ͗ϭϱƉ͘ŵ       ϴ            ϲ     ϭϰϯϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϱ                               ϭϬͬϮϳͬϮϬϭϱ           Ϯ͗ϭϴƉ͘ŵ     ϭϬͬϮϳͬϮϬϭϱ   Ϯ͗ϮϬƉ͘ŵ      ϵ             ϳ     ϭϰϯϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐh^ϭϬͺϮϳͺϮϬϭϱ        ϭϬͬϮϳͬϮϬϭϱ           Ϯ͗ϮϱƉ͘ŵ     ϭϬͬϮϳͬϮϬϭϱ   Ϯ͗ϮϳƉ͘ŵ      Ϯϱ           ϮϮ     ϭϰϯϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϯ                     ϭϬͬϮϴͬϮϬϭϱ          ϭϬ͗ϯϴĂ͘ŵ͘    ϭϬͬϮϴͬϮϬϭϱ   ϳ͗ϱϬƉ͘ŵ͘   ϯ͕ϲϲϮ         ϯ͕ϱϭϴ   ϭϰϯϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϰ
WƌŽŵŽͺŶŶŽƵŶĐĞϯ           EĞǁƵƐƚŽŵĞƌ>ŝƐƚKĐƚŽďĞƌϮϴ                 ϭϬͬϮϴͬϮϬϭϱ          ϭϮ͗ϭϮƉ͘ŵ͘    ϭϬͬϮϴͬϮϬϭϱ   ϯ͗ϬϮƉ͘ŵ͘     ϴϳ           ϲϭ     ϭϰϰϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϳ                     ϭϬͬϮϵͬϮϬϭϱ           ϵ͗ϬϬĂ͘ŵ͘    ϭϬͬϮϵͬϮϬϭϱ   ϱ͗ϮϮƉ͘ŵ͘   ϯ͕ϵϯϳ         ϯ͕ϲϲϴ   ϭϰϰϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϴ
WƌĞƐƐϭtŝŶďĂĐŬ             DĂƌϮϬϭϱtŝŶďĂĐŬWϭϲ                        ϭϬͬϮϵͬϮϬϭϱ          ϭϮ͗ϯϵƉ͘ŵ͘    ϭϬͬϮϵͬϮϬϭϱ   ϰ͗ϬϭƉ͘ŵ͘   ϯ͕ϲϱϲ         ϯ͕ϯϱϬ   ϭϰϰϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ     DĂƌϮϬϭϱtŝŶďĂĐŬWϭϳ
tŝŶďĂĐŬͺϬϬϮ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϰ                  ϭϬͬϮϵͬϮϬϭϱ          ϯ͗ϭϬƉ͘ŵ͘     ϭϭͬϮͬϮϬϭϱ    ϰ͗ϭϭƉ͘ŵ͘   ϲ͕Ϯϲϯ         ϱ͕ϲϭϳ   ϭϰϰϰ    DĂŶƵĂůůǇdĞƌŵŝŶƚĂƚĞĚ   tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϱ
                                                                   /ŶƉƌŽŐƌĞƐƐWƵůů                  ůŽĂĚƚŽ
         WĂƵƐĞĚ               ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ        ZĞƉŽƌƚ         ĨƵƚƵƌĞũŽďƐ     WKD                                                                         ϭϭͬϮͬϮϬϭϱϳ͗ϱϯƉ͘ŵ͘
                                       Case 3:15-cv-01857-SI                     Document 409-12                       Filed 10/15/20              Page 20 of 24
     Nov-2015

ĂŵƉĂŝŐŶEĂŵĞ             ŽŶƚĂĐƚ>ŝƐƚ                        ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ     ŶĚĂƚĞ    ŶĚdŝŵĞ     ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/       :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϲ                          ϭϭͬϮͬϮϬϭϱ    ϭϬ͗ϮϵĂ͘ŵ͘    ϭϭͬϮͬϮϬϭϱ    ϭϬ͗ϯϬĂ͘ŵ͘          Ϯϭ                   ϮϬ           ϭϰϰϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϬͺϯϬͺϮϬϭϱ          ϭϭͬϮͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘    ϭϭͬϮͬϮϬϭϱ    ϭϮ͗ϬϮƉ͘ŵ͘          ϲϱ                   ϲϭ           ϭϰϰϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϯ                  ϭϭͬϮͬϮϬϭϱ    ϭϮ͗ϮϬƉ͘ŵ͘    ϭϭͬϯͬϮϬϭϱ     ϴ͗ϯϱƉ͘ŵ͘        ϯ͕ϰϰϬ                 ϯ͕ϯϰϯ         ϭϰϰϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϰ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚϭϭͺϮͺϮϬϭϱ             ϭϭͬϮͬϮϬϭϱ     ϰ͗ϬϵƉ͘ŵ͘    ϭϭͬϮͬϮϬϭϱ     ϰ͗ϭϭƉ͘ŵ͘          ϭϬ                   ϭϬ           ϭϰϰϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϯ               ϭϭͬϯͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘    ϭϭͬϯͬϮϬϭϱ     ϯ͗ϯϱƉ͘ŵ͘        Ϯ͕ϴϰϭ                 Ϯ͕ϳϮϭ         ϭϰϰϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϰ
WƌĞƐƐϭtŝŶďĂĐŬ             DĂǇϮϬϭϱͺtŝŶďĂĐŬWϳ                   ϭϭͬϯͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘   ϭϭͬϭϲͬϮϬϭϱ     ϯ͗ϮϱƉ͘ŵ͘        ϲ͕ϵϲϱ                 ϲ͕ϰϲϴ         ϭϰϱϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂǇϮϬϭϱͺtŝŶďĂĐŬWϴ
WƌŽŵŽͺŶŶŽƵŶĐĞͺϯ          EĞǁƵƐƚŽŵĞƌ>ŝƐƚKĐƚŽďĞƌϮϴWϮ          ϭϭͬϯͬϮϬϭϱ     ϯ͗ϭϱƉ͘ŵ͘    ϭϭͬϯͬϮϬϭϱ     ϱ͗ϯϱƉ͘ŵ͘         ϭϭϲ                   ϭϭϭ          ϭϰϱϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϰ                 ϭϭͬϯͬϮϬϭϱ    ϯ͗ϬϬƉ͘ŵ͘    ϭϭͬϰͬϮϬϭϱ     ϯ͗ϬϯƉ͘ŵ͘        ϯ͕ϱϭϴ                 ϯ͕ϯϰϱ         ϭϰϱϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϱ
tŝŶďĂĐŬͺϬϬϭ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϴ                 ϭϭͬϰͬϮϬϭϱ    ϯ͗ϬϳƉ͘ŵ͘    ϭϭͬϱͬϮϬϭϱ     Ϯ͗ϮϲƉ͘ŵ͘        ϯ͕ϲϲϴ                 ϯ͕ϰϲϴ         ϭϰϱϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϵ
tŝŶďĂĐŬͺϬϬϮ               DĂƌϮϬϭϱtŝŶďĂĐŬWϭϳ                    ϭϭͬϱͬϮϬϭϱ   ϭϭ͗ϯϬĂ͘ŵ͘    ϭϭͬϱͬϮϬϭϱ     ϰ͗ϭϮƉ͘ŵ͘        ϯ͕ϯϱϬ                 ϯ͕ϭϯϯ         ϭϰϱϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬWϭϴ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϳ                           ϭϭͬϱͬϮϬϭϱ   ϭϮ͗ϰϱƉ͘ŵ      ϭϭͬϱͬϮϬϭϱ   ϭϮ͗ϰϳƉ͘ŵ           ϭϭ                   ϭϭ           ϭϰϱϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϱͺϮϬϭϱ            ϭϭͬϱͬϮϬϭϱ    Ϯ͗ϬϴƉ͘ŵ      ϭϭͬϱͬϮϬϭϱ    ϯ͗ϬϬƉ͘ŵ͘          ϰϳ                   ϰϯ           ϭϰϱϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϱ              ϭϭͬϱͬϮϬϭϱ    ϰ͗ϭϳƉ͘ŵ͘     ϭϭͬϳͬϮϬϭϱ    ϭ͗ϱϳƉ͘ŵ͘        ϱ͕ϲϭϳ                 ϱ͕ϭϭϱ         ϭϰϱϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϲ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϭͺϱͺϮϬϭϱ       ϭϭͬϲͬϮϬϭϱ    ϲ͗ϬϬĂ͘ŵ      ϭϭͬϲͬϮϬϭϱ    ϲ͗ϬϭĂ͘ŵ͘          ϭϬ                    ϵ           ϭϰϲϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϰ                   ϭϭͬϵͬϮϬϭϱ    ϵ͗ϬϬĂ͘ŵ͘     ϭϭͬϵͬϮϬϭϱ    ϰ͗ϱϵƉ͘ŵ͘        ϯ͕ϯϰϯ                 ϯ͕ϮϬϴ         ϭϰϲϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϱ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϴ                           ϭϭͬϵͬϮϬϭϱ    ϵ͗ϰϯĂ͘ŵ͘     ϭϭͬϵͬϮϬϭϱ    ϵ͗ϰϰĂ͘ŵ͘          ϲ                     ϲ           ϭϰϲϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϵͺϮϬϭϱ            ϭϭͬϵͬϮϬϭϱ    Ϯ͗ϰϯƉ͘ŵ      ϭϭͬϵͬϮϬϭϱ    Ϯ͗ϰϱƉ͘ŵ           ϯϮ                   ϯϭ           ϭϰϲϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϰ                ϭϭͬϵͬϮϬϭϱ    ϱ͗ϬϭƉ͘ŵ͘   ϭϭͬϭϬͬϮϬϭϱ     ϯ͗ϬϳƉ͘ŵ͘        Ϯ͕ϳϮϭ                 Ϯ͕ϲϲϬ         ϭϰϲϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϱ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ                                         ϭϭͬϭϬͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ    ϭϭͬϭϬͬϮϬϭϱ     ϲ͗ϬϭƉ͘ŵ͘          ϰ                     ϰ           ϭϰϲϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϰϵ                         ϭϭͬϭϬͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ͘   ϭϭͬϭϬͬϮϬϭϱ    ϭϮ͗ϭϵƉ͘ŵ͘          ϰ                     ϰ           ϭϰϲϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               DĂƌϮϬϭϱtŝŶďĂĐŬWϭϴ                  ϭϭͬϭϬͬϮϬϭϱ     ϭ͗ϬϯƉ͘ŵ͘   ϭϭͬϭϭͬϮϬϭϱ     ϵ͗ϯϴĂ͘ŵ͘        ϯ͕ϭϯϯ                 ϯ͕Ϭϯϵ         ϭϰϲϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬWϭϵ
WƌĞƐƐϭĞĐůŝŶĞ             EŽǀϱƚŚϮϬϭϱǆƉŝƌĞĚ/ŶǀĂůŝĚĞĐůŝŶĞĚ   ϭϭͬϭϬͬϮϬϭϱ     ϯ͗ϮϵƉ͘ŵ͘   ϭϭͬϭϭͬϮϬϭϱ     ϲ͗ϬϬƉ͘ŵ͘        ϭϬ͕ϬϬϬ                ϱ͕ϲϵϭ         ϭϰϲϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϱ               ϭϭͬϭϭͬϮϬϭϱ     ϵ͗ϰϰĂ͘ŵ͘   ϭϭͬϭϭͬϮϬϭϱ     ϰ͗ϬϬƉ͘ŵ͘        ϯ͕ϯϰϱ                 ϯ͕Ϯϯϵ         ϭϰϲϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϲ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϬ                         ϭϭͬϭϭͬϮϬϭϱ     ϭ͗ϬϱƉ͘ŵ͘   ϭϭͬϭϭͬϮϬϭϱ     ϭ͗ϬϳƉ͘ŵ͘          ϭϬ                   ϭϬ           ϭϰϳϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϭϵ                             ϭϭͬϭϭͬϮϬϭϱ     ϭ͗ϬϵƉ͘ŵ͘   ϭϭͬϭϭͬϮϬϭϱ     ϭ͗ϭϭƉ͘ŵ͘          ϲ                     ϲ           ϭϰϳϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϵ               ϭϭͬϭϭͬϮϬϭϱ     ϰ͗ϬϰƉ͘ŵ͘   ϭϭͬϭϮͬϮϬϭϱ     ϱ͗ϬϰƉ͘ŵ͘        ϯ͕ϰϲϴ                 ϯ͕Ϯϳϲ         ϭϰϳϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϬ
tŝŶďĂĐŬͺϬϬϰ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϲ            ϭϭͬϭϮͬϮϬϭϱ    ϭϮ͗ϯϬƉ͘ŵ͘   ϭϭͬϭϯͬϮϬϭϱ     ϯ͗ϬϭƉ͘ŵ͘        ϱ͕ϭϭϱ                 ϰ͕ϵϯϬ         ϭϰϳϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϳ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϭ                         ϭϭͬϭϯͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ    ϭϭͬϭϯͬϮϬϭϱ     ϲ͗ϬϭƉ͘ŵ͘          ϭϰ                   ϭϰ           ϭϰϳϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϭͺϭϮͺϮϬϭϱ    ϭϭͬϭϯͬϮϬϭϱ     ϭ͗ϯϲƉ͘ŵ͘   ϭϭͬϭϯͬϮϬϭϱ     ϭ͗ϰϬƉ͘ŵ͘          ϳ                     ϳ           ϭϰϳϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϭϮͺϮϬϭϱ         ϭϭͬϭϯͬϮϬϭϱ     Ϯ͗ϬϬƉ͘ŵ͘   ϭϭͬϭϯͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘          ϰϱ                   ϰϯ           ϭϰϳϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϱ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϱ                 ϭϭͬϭϯͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘   ϭϭͬϭϲͬϮϬϭϱ     ϯ͗ϭϱƉ͘ŵ͘        ϯ͕ϮϬϴ                 ϯ͕ϭϮϵ         ϭϰϳϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϲ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϮ                         ϭϭͬϭϲͬϮϬϭϱ    ϭϭ͗ϱϱĂ͘ŵ͘   ϭϭͬϭϲͬϮϬϭϱ    ϭϭ͗ϱϳĂ͘ŵ͘          ϱ                     ϱ           ϭϰϳϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϮϬ                             ϭϭͬϭϲͬϮϬϭϱ    ϭϮ͗ϭϬƉ͘ŵ͘   ϭϭͬϭϲͬϮϬϭϱ    ϭϮ͗ϭϭƉ͘ŵ͘          ϱ                     ϰ           ϭϰϳϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϭϲͺϮϬϭϱ         ϭϭͬϭϲͬϮϬϭϱ    ϭϮ͗ϮϬƉ͘ŵ͘   ϭϭͬϭϲͬϮϬϭϱ     Ϯ͗ϬϬƉ͘ŵ͘          ϯϵ                   ϯϳ           ϭϰϴϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϱ              ϭϭͬϭϲͬϮϬϭϱ     ϭ͗ϰϱƉ͘ŵ͘   ϭϭͬϭϳͬϮϬϭϱ     ϯ͗ϬϱƉ͘ŵ͘        Ϯ͕ϲϲϬ                 Ϯ͕ϱϳϳ         ϭϰϴϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϲ
tŝŶďĂĐŬͺϬϬϮ               DĂƌϮϬϭϱtŝŶďĂĐŬWϭϵ                  ϭϭͬϭϳͬϮϬϭϱ    ϭϬ͗ϯϳĂ͘ŵ͘   ϭϭͬϭϳͬϮϬϭϱ     ϯ͗ϯϳƉ͘ŵ͘        ϯ͕Ϭϯϵ                 Ϯ͕ϵϰϵ         ϭϰϴϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    DĂƌϮϬϭϱtŝŶďĂĐŬWϮϬ
WƌĞƐƐϭƐƉĞĐŝĂů             'ƌĞĞŶ&ƌŝĚĂǇh<                      ϭϭͬϭϳͬϮϬϭϱ    ϭϮ͗ϯϬƉ͘ŵ͘   ϭϭͬϮϯͬϮϬϭϱ     ϴ͗ϱϱĂ͘ŵ͘        ϳϮ͕ϵϲϴ               Ϯϴ͕ϱϭϳ         ϭϰϴϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϲ               ϭϭͬϭϳͬϮϬϭϱ     ϯ͗ϯϴƉ͘ŵ͘   ϭϭͬϭϴͬϮϬϭϱ     ϯ͗ϭϴƉ͘ŵ͘        ϯ͕Ϯϯϵ                 ϯ͕ϭϮϴ         ϭϰϴϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϳ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϯ                        ϭϭͬϭϴͬϮϬϭϱ     ϴ͗ϭϵĂ͘ŵ͘   ϭϭͬϭϴͬϮϬϭϱ     ϴ͗ϮϭĂ͘ŵ͘          ϭϭ                   ϭϭ           ϭϰϴϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϰ                        ϭϭͬϭϴͬϮϬϭϱ    ϭϭ͗ϯϲĂ͘ŵ͘   ϭϭͬϭϴͬϮϬϭϱ    ϭϭ͗ϯϳĂ͘ŵ͘          ϲ                     ϲ           ϭϰϴϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϭϳͺϮϬϭϱ         ϭϭͬϭϴͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘   ϭϭͬϭϴͬϮϬϭϱ    ϭϮ͗ϬϮƉ͘ŵ͘          ϮϬ                   ϮϬ           ϭϰϴϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů           tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱ                  ϭϭͬϭϴͬϮϬϭϱ     ϭ͗ϮϰƉ͘ŵ͘   ϭϭͬϭϵͬϮϬϭϱ     ϲ͗ϬϬƉ͘ŵ͘        ϭϮ͕ϴϴϲ                ϴ͕ϲϳϮ         ϭϰϵϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϮ
WƌĞƐƐϭŶĞŽŶ                'ƌĞĞŶ&ƌŝĚĂǇWůƵƐϭEŽƌƚŚŵĞƌŝĐĂ       ϭϭͬϭϴͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘   ϭϮͬϭϭͬϮϬϭϱ    ϭϭ͗ϯϱĂ͘ŵ͘       ϭϯϰ͕ϯϲϲ              ϭϬϮ͕ϲϮϳ         ϭϰϵϯ    DĂŶƵĂůůǇdĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϱ                         ϭϭͬϭϵͬϮϬϭϱ    ϭϮ͗ϯϯƉ͘ŵ͘   ϭϭͬϭϵͬϮϬϭϱ    ϭϮ͗ϯϱƉ͘ŵ͘          ϲ                     ϲ           ϭϰϵϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϬ              ϭϭͬϭϵͬϮϬϭϱ     ϭ͗ϭϱƉ͘ŵ͘   ϭϭͬϮϬͬϮϬϭϱ     ϳ͗ϯϲƉ͘ŵ͘        ϯ͕Ϯϳϲ                 ϯ͕ϭϯϯ         ϭϰϵϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϭ
tŝŶďĂĐŬͺϬϬϱ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϳ            ϭϭͬϮϯͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘   ϭϭͬϮϯͬϮϬϭϱ     ϱ͗ϯϳƉ͘ŵ͘        ϰ͕ϵϯϬ                 ϰ͕ϰϯϭ         ϭϰϵϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϴ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ           EƵƚƌĂĂƌEŽŶWƵƌĐŚĂƐĞŵďĂƐWƌĞƐ       ϭϭͬϮϯͬϮϬϭϱ     ϰ͗ϬϬƉ͘ŵ͘   ϭϭͬϮϰͬϮϬϭϱ     ϱ͗ϭϲƉ͘ŵ͘         ϯϱϰ                   ϭϳϯ          ϭϰϵϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϭ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϲ                 ϭϭͬϮϯͬϮϬϭϱ     ϱ͗ϰϳƉ͘ŵ͘   ϭϭͬϮϰͬϮϬϭϱ     ϰ͗ϬϱƉ͘ŵ͘        ϯ͕ϭϮϵ                 ϯ͕Ϭϲϵ         ϭϱϬϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϳ
WƌĞƐƐϭ&ƵĞů                WƌĞƐƐϭ&ƵĞůEŽǀĞŵďĞƌ                 ϭϭͬϮϰͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘     ϭϮͬϯͬϮϬϭϱ    ϲ͗ϬϮƉ͘ŵ͘        Ϯϯ͕ϳϮϱ               ϮϬ͕ϳϲϭ         ϭϱϬϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϮ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϲ              ϭϭͬϮϰͬϮϬϭϱ     ϭ͗ϭϳƉ͘ŵ͘   ϭϭͬϮϰͬϮϬϭϱ     ϵ͗ϬϭƉ͘ŵ͘        Ϯ͕ϱϳϳ                 Ϯ͕ϰϱϱ         ϭϱϬϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ    &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϳ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϮϯͺϮϰͺϮϬϭϱ      ϭϭͬϮϰͬϮϬϭϱ     ϯ͗ϯϱƉ͘ŵ͘   ϭϭͬϮϰͬϮϬϭϱ     ϲ͗ϬϭƉ͘ŵ͘          ϳϴ                   ϳϰ           ϭϱϬϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϲ                         ϭϭͬϮϱͬϮϬϭϱ     ϳ͗ϬϬĂ͘ŵ͘   ϭϭͬϮϱͬϮϬϭϱ     ϳ͗ϬϭĂ͘ŵ͘          ϴ                     ϴ           ϭϱϬϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
                                       Case 3:15-cv-01857-SI                              Document 409-12                 Filed 10/15/20      Page 21 of 24
     Nov-2015

h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϭͺϮϯͺϮϰͺϮϬϭϱϭϭͬϮϱͬϮϬϭϱ              ϳ͗ϬϬĂ͘ŵ͘   ϭϭͬϮϱͬϮϬϭϱ    ϳ͗ϬϭĂ͘ŵ͘      ϲ          ϲ         ϭϱϬϵ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϯ               DĂƌϮϬϭϱtŝŶďĂĐŬWϮϬ                 ϭϭͬϮϱͬϮϬϭϱ              ϵ͗ϬϱĂ͘ŵ͘   ϭϭͬϮϱͬϮϬϭϱ    ϯ͗ϱϭƉ͘ŵ͘    Ϯ͕ϵϰϵ      Ϯ͕ϴϴϬ       ϭϱϭϬ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ DĂƌϮϬϭϱtŝŶďĂĐŬWϮϭ
tŝŶďĂĐŬh                 hŶŝƚĞĚ<ŝŶŐĚŽŵtŝŶďĂĐŬ              ϭϭͬϮϱͬϮϬϭϱ             ϭϮ͗ϬϬƉ͘ŵ͘    ϭϮͬϮͬϮϬϭϱ    ϵ͗ϬϯĂ͘ŵ͘    ϴ͕ϲϲϱ      ϴ͕ϰϵϲ       ϭϱϭϯ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϭͺϮϱͺϮϬϭϱ ϭϭͬϮϱͬϮϬϭϱ               ϭϮ͗ϮϭƉ͘ŵ͘   ϭϭͬϮϱͬϮϬϭϱ   ϭϮ͗ϮϮƉ͘ŵ͘      ϯ          Ϯ         ϭϱϭϰ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϮϱͺϮϬϭϱ        ϭϭͬϮϱͬϮϬϭϱ             ϭϮ͗ϮϵƉ͘ŵ͘   ϭϭͬϮϱͬϮϬϭϱ   ϭϮ͗ϯϭƉ͘ŵ͘      ϵ          ϵ         ϭϱϭϱ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϳ                        ϭϭͬϮϱͬϮϬϭϱ             ϭϮ͗ϱϯƉ͘ŵ͘   ϭϭͬϮϱͬϮϬϭϱ   ϭϮ͗ϱϱƉ͘ŵ͘      ϭϰ        ϭϰ         ϭϱϭϲ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
tŝŶďĂĐŬͺϬϬϰ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϳ              ϭϭͬϯϬͬϮϬϭϱ              ϯ͗ϰϱƉ͘ŵ͘    ϭϮͬϭͬϮϬϭϱ    ϲ͗ϬϵƉ͘ŵ͘    ϯ͕ϭϮϴ      ϯ͕Ϭϱϲ       ϭϱϭϳ   ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϴ
                                                               /ŶƉƌŽŐƌĞƐƐWƵůů
          WĂƵƐĞĚ          ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ        ZĞƉŽƌƚ         ĨƵƚƵƌĞũŽďƐ ůŽĂĚƚŽWKD                                                                  ϭϮͬϯͬϮϬϭϱϲ͗ϬϴƉ͘ŵ͘
                                               Case 3:15-cv-01857-SI                              Document 409-12                           Filed 10/15/20                  Page 22 of 24
      Dec-2015

ĂŵƉĂŝŐŶEĂŵĞ             ŽŶƚĂĐƚ>ŝƐƚ                            ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ   ŶĚĂƚĞ     ŶĚdŝŵĞ    ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/       :Žď^ƚĂƚƵƐ        ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϭͺϯϬͺϮϬϭϱ         ϭϮͬϭͬϮϬϭϱ     ϴ͗ϮϭĂ͘ŵ͘ ϭϮͬϭͬͬϮϬϭϱ     ϴ͗ϮϮĂ͘ŵ͘          ϭϬ                     ϵ          ϭϱϭϴ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϭͺϯϬͺϮϬϭϱW       ϭϮͬϭͬϮϬϭϱ     ϴ͗ϯϭĂ͘ŵ͘ ϭϮͬϭͬͬϮϬϭϱ     ϴ͗ϯϮĂ͘ŵ͘           ϰ                     ϰ          ϭϱϭϵ        ŽŵƉůĞƚĞ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϭͺϯϬͺϮϬϭϱ              ϭϮͬϭͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘  ϭϮͬϭͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘          ϭϮ                    ϭϮ          ϭϱϮϬ        ŽŵƉůĞƚĞ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϲ                              ϭϮͬϭͬϮϬϭϱ     ϭ͗ϬϱƉ͘ŵ͘  ϭϮͬϭͬϮϬϭϱ     ϭ͗ϬϳƉ͘ŵ͘           ϱ                     ϰ          ϭϱϮϭ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϱ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϭ                   ϭϮͬϮͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘  ϭϮͬϮͬϮϬϭϱ     ϯ͗ϬϯƉ͘ŵ͘        ϯ͕ϭϯϯ                 ϯ͕ϬϮϬ         ϭϱϮϮ        ŽŵƉůĞƚĞ         tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϮ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϮͺϮϬϭϱ               ϭϮͬϮͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘  ϭϮͬϮͬϮϬϭϱ     Ϯ͗ϬϭƉ͘ŵ͘          ϭϴ                    ϭϳ          ϭϱϮϯ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϭ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϴ                 ϭϮͬϮͬϮϬϭϱ     Ϯ͗ϬϴƉ͘ŵ͘  ϭϮͬϯͬϮϬϭϱ     ϰ͗ϱϭƉ͘ŵ͘        ϰ͕ϰϯϭ                 ϰ͕ϭϮϭ         ϭϱϮϰ        ŽŵƉůĞƚĞ         tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϵ
tŝŶďĂĐŬͺϬϬϮ               tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϮ                     ϭϮͬϯͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘  ϭϮͬϯͬϮϬϭϱ     ϳ͗ϱϴƉ͘ŵ͘        ϴ͕ϲϳϮ                 ϳ͕ϬϮϬ         ϭϱϮϱ        ŽŵƉůĞƚĞ         tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϯ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϯͺϮϬϭϱ               ϭϮͬϯͬϮϬϭϱ    ϭϮ͗ϰϬƉ͘ŵ͘  ϭϮͬϯͬϮϬϭϱ    ϭϮ͗ϰϮƉ͘ŵ͘          ϭϲ                    ϭϲ          ϭϱϮϲ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϮͺϮͺϯͺϮϬϭϱ        ϭϮͬϯͬϮϬϭϱ    ϭϮ͗ϱϮƉ͘ŵ͘  ϭϮͬϯͬϮϬϭϱ    ϭϮ͗ϱϰƉ͘ŵ͘           ϯ                     ϯ          ϭϱϮϳ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϯ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϳ                      ϭϮͬϰͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘  ϭϮͬϰͬϮϬϭϱ     ϯ͗ϰϯƉ͘ŵ͘        ϯ͕Ϭϲϵ                 Ϯ͕ϵϵϱ         ϭϱϮϴ        ŽŵƉůĞƚĞ         :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϴ
tŝŶďĂĐŬͺϬϬϰ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϳ                   ϭϮͬϰͬϮϬϭϱ     Ϯ͗ϬϮƉ͘ŵ͘  ϭϮͬϳͬϮϬϭϱ     ϯ͗ϬϲƉ͘ŵ͘        Ϯ͕ϰϱϱ                 Ϯ͕ϯϳϴ         ϭϱϮϵ        ŽŵƉůĞƚĞ         &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϴ
tŝŶďĂĐŬͺϬϬϱ               DĂƌϮϬϭϱtŝŶďĂĐŬWϮϭ                       ϭϮͬϳͬϮϬϭϱ    ϭϭ͗ϰϰĂ͘ŵ͘  ϭϮͬϴͬϮϬϭϱ     ϯ͗ϭϰƉ͘ŵ͘        Ϯ͕ϴϴϬ                 Ϯ͕ϳϱϲ         ϭϱϯϬ        ŽŵƉůĞƚĞ         DĂƌϮϬϭϱtŝŶďĂĐŬWϮϮ
tŝŶďĂĐŬͺϬϬϭ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϴ                    ϭϮͬϴͬϮϬϭϱ    ϭϭ͗ϰϳĂ͘ŵ͘  ϭϮͬϴͬϮϬϭϱ     ϱ͗ϮϵƉ͘ŵ͘        ϯ͕Ϭϱϲ                 Ϯ͕ϵϮϮ         ϭϱϯϭ       /ŶWƌŽŐƌĞƐƐ        ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϵ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϯͺϮϬϭϱ               ϭϮͬϴͬϮϬϭϱ     ϰ͗ϮϬƉ͘ŵ͘  ϭϮͬϴͬϮϬϭϱ     ϰ͗ϯϮƉ͘ŵ͘          ϲϯ                    ϲϭ          ϭϱϯϮ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺ/ŶŝƚŝĂů           tŝŶďĂĐŬĨŽƌĞĐϮϬϭϱ                       ϭϮͬϴͬϮϬϭϱ     ϱ͗ϮϳƉ͘ŵ͘ ϭϮͬϭϭͬϮϬϭϱ     ϴ͗ϯϱƉ͘ŵ͘       ϭϯ͕Ϯϯϵ                ϭϬ͕ϵϲϮ         ϭϱϯϯ    DĂŶƵĂůůǇƚĞƌŵŝŶĂƚĞĚ   tŝŶďĂĐŬĨŽƌĞĐϮϬϭϱWϮ
'ĞƌŵĂŶͺƌĞĚŝƚ             'ϭϮϭ                                  ϭϮͬϵͬϮϬϭϱ     ϲ͗ϭϱĂ͘ŵ͘  ϭϮͬϵͬϮϬϭϱ     ϲ͗ϭϳĂ͘ŵ͘           ϳ                     ϲ          ϭϱϯϰ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϮͺϳͺϮϬϭϱ          ϭϮͬϵͬϮϬϭϱ     ϲ͗ϯϬĂ͘ŵ͘  ϭϮͬϵͬϮϬϭϱ     ϲ͗ϯϭĂ͘ŵ͘           ϴ                     ϴ          ϭϱϯϱ        ŽŵƉůĞƚĞ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϱϵ                              ϭϮͬϵͬϮϬϭϱ     ϳ͗ϬϬĂ͘ŵ͘  ϭϮͬϵͬϮϬϭϱ     ϳ͗ϬϭĂ͘ŵ͘           ϰ                     ϰ          ϭϱϯϲ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬh                 hŶŝƚĞĚ<ŝŶŐĚŽŵtŝŶďĂĐŬĞĐ                 ϭϮͬϵͬϮϬϭϱ     ϵ͗ϬϯĂ͘ŵ͘  ϭϮͬϵͬϮϬϭϱ    ϭϬ͗ϱϬĂ͘ŵ͘        ϲ͕ϲϳϱ                 ϱ͕Ϯϳϵ         ϭϱϯϳ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϮͺϴͺϮϬϭϱ          ϭϮͬϵͬϮϬϭϱ    ϭϮ͗ϰϯƉ͘ŵ͘  ϭϮͬϵͬϮϬϭϱ    ϭϮ͗ϰϯƉ͘ŵ͘           ϱ                     ϱ          ϭϱϯϴ        ŽŵƉůĞƚĞ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϵͺϮϬϭϱ               ϭϮͬϵͬϮϬϭϱ    ϭϮ͗ϱϱƉ͘ŵ͘  ϭϮͬϵͬϮϬϭϱ     ϯ͗ϬϬƉ͘ŵ͘          ϭϭ                    ϭϭ          ϭϱϯϵ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϮ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϮ                   ϭϮͬϵͬϮϬϭϱ    ϭϮ͗ϮϲƉ͘ŵ͘ ϭϮͬϭϰͬϮϬϭϱ     Ϯ͗ϬϭƉ͘ŵ͘        ϯ͕ϬϮϬ                 Ϯ͕ϵϬϯ         ϭϱϰϬ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϯ
^ƉĞĐŝĂůWƌŽũĞĐƚƐ           'ŝĨƚďŽǆZĚͺWĚ                           ϭϮͬϭϭͬϮϬϭϱ    ϭϮ͗ϬϬƉ͘ŵ͘ ϭϮͬϭϰͬϮϬϭϱ    ϭϭ͗ϬϴĂ͘ŵ͘         ϲϮϬ                   ϰϬϲ          ϭϱϰϭ    DĂŶƵĂůůǇƚĞƌŵŝŶĂƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϬ                             ϭϮͬϭϭͬϮϬϭϱ    ϭϮ͗ϱϳƉ͘ŵ͘ ϭϮͬϭϭͬϮϬϭϱ     ϭ͗ϬϭƉ͘ŵ͘          ϭϯ                    ϭϯ          ϭϱϰϮ    DĂŶƵĂůůǇƚĞƌŵŝŶĂƚĞĚ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϭϬͺϮϬϭϱ             ϭϮͬϭϭͬϮϬϭϱ     Ϯ͗ϬϬƉ͘ŵ͘ ϭϮͬϭϭͬϮϬϭϱ     Ϯ͗ϬϭƉ͘ŵ͘           ϳ                     ϳ          ϭϱϰϯ        ŽŵƉůĞƚĞ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϭ                             ϭϮͬϭϰͬϮϬϭϱ    ϭϭ͗ϱϭĂ͘ŵ͘ ϭϮͬϭϰͬϮϬϭϱ    ϭϭ͗ϱϮĂ͘ŵ͘          ϭϳ                    ϭϳ          ϭϱϰϰ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϯ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϵ                ϭϮͬϭϰͬϮϬϭϱ    ϭϮ͗ϭϴƉ͘ŵ͘ ϭϮͬϭϰͬϮϬϭϱ     ϴ͗ϮϯƉ͘ŵ͘        ϰ͕ϭϮϭ                 ϯ͕ϴϰϮ         ϭϱϰϱ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϭϬ
tŝŶďĂĐŬͺϬϬϰ               tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϯ                    ϭϮͬϭϱͬϮϬϭϱ     ϵ͗ϬϭĂ͘ŵ͘ ϭϮͬϭϱͬϮϬϭϱ     ϳ͗ϱϯƉ͘ŵ͘        ϳ͕ϬϮϬ                 ϱ͕ϲϵϲ         ϭϱϰϳ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϰ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϮ                             ϭϮͬϭϱͬϮϬϭϱ     ϭ͗ϰϴƉ͘ŵ͘ ϭϮͬϭϱͬϮϬϭϱ     ϭ͗ϰϵƉ͘ŵ͘           ϰ                     ϰ          ϭϱϰϴ        ŽŵƉůĞƚĞ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϭϱͺϮϬϭϱ             ϭϮͬϭϱͬϮϬϭϱ     Ϯ͗ϭϱƉ͘ŵ͘ ϭϮͬϭϱͬϮϬϭϱ     ϯ͗ϬϭƉ͘ŵ͘          ϳϱ                   ϳϬ           ϭϱϰϵ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϮͺϭϱͺϮϬϭϱ        ϭϮͬϭϲͬϮϬϭϱ     ϲ͗ϬϬĂ͘ŵ͘ ϭϮͬϭϲͬϮϬϭϱ     ϲ͗ϬϮĂ͘ŵ͘           ϱ                     ϱ          ϭϱϱϬ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϱ               :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϴ                     ϭϮͬϭϲͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϭϮͬϭϲͬϮϬϭϱ     ϰ͗ϭϴƉ͘ŵ͘        Ϯ͕ϵϵϱ                 Ϯ͕ϴϳϵ         ϭϱϱϭ        ŽŵƉůĞƚĞ          :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϵ
tŝŶďĂĐŬͺϬϬϭ               &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϴ                  ϭϮͬϭϲͬϮϬϭϱ     ϭ͗ϮϲƉ͘ŵ͘ ϭϮͬϭϲͬϮϬϭϱ     ϯ͗ϬϯƉ͘ŵ͘        Ϯ͕ϯϳϴ                 Ϯ͕ϯϭϴ         ϭϱϱϮ        ŽŵƉůĞƚĞ          &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϵ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϯ                             ϭϮͬϭϳͬϮϬϭϱ    ϭϬ͗ϬϵƉ͘ŵ͘ ϭϮͬϭϳͬϮϬϭϱ    ϭϬ͗ϭϮĂ͘ŵ͘          ϭϱ                   ϭϰ           ϭϱϱϯ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϮ               DĂƌϮϬϭϱtŝŶďĂĐŬWϮϮ                      ϭϮͬϭϳͬϮϬϭϱ    ϭϬ͗ϯϱĂ͘ŵ͘ ϭϮͬϭϳͬϮϬϭϱ     ϯ͗ϰϵƉ͘ŵ͘        Ϯ͕ϳϱϲ                 Ϯ͕ϲϳϵ         ϭϱϱϰ        ŽŵƉůĞƚĞ          DĂƌϮϬϭϱtŝŶďĂĐŬWϮϯ
tŝŶďĂĐŬͺϬϬϯ               ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϭϵ                   ϭϮͬϭϳͬϮϬϭϱ     ϰ͗ϬϯƉ͘ŵ͘  ϭϮͬϴͬϮϬϭϱ     ϭ͗ϮϯƉ͘ŵ͘        Ϯ͕ϵϮϮ                 Ϯ͕ϴϱϬ         ϭϱϱϱ        ŽŵƉůĞƚĞ          ƉƌŝůϮϬϭϱͺtŝŶďĂĐŬWϮϬ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϰ                             ϭϮͬϮϭͬϮϬϭϱ    ϭϬ͗ϮϯĂ͘ŵ͘ ϭϮͬϮϭͬϮϬϭϱ    ϭϬ͗ϮϰĂ͘ŵ͘           ϳ                    ϲ           ϭϱϱϲ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϰ               tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϯ                  ϭϮͬϮϭͬϮϬϭϱ    ϭϭ͗ϮϬĂ͘ŵ͘ ϭϮͬϮϭͬϮϬϭϱ     ϰ͗ϭϮƉ͘ŵ͘        Ϯ͕ϵϬϯ                 Ϯ͕ϴϭϲ         ϭϱϱϳ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌ^ĞƉƚϮϬϭϱWϭϰ
tŝŶďĂĐŬͺϬϬϱ               tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϭϬ               ϭϮͬϮϭͬϮϬϭϱ     ϰ͗ϭϱƉ͘ŵ͘ ϭϮͬϮϮͬϮϬϭϱ     ϯ͗ϬϴƉ͘ŵ͘        ϯ͕ϴϰϮ                 ϯ͕ϰϱϰ         ϭϱϱϴ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌKĐƚŽďĞƌϮϬϭϱWϭϭ
tŝŶďĂĐŬͺϬϬϭ               tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϰ                    ϭϮͬϮϮͬϮϬϭϱ     Ϯ͗ϯϯƉ͘ŵ͘ ϭϮͬϮϯͬϮϬϭϱ     ϲ͗ϬϮƉ͘ŵ͘        ϱ͕ϲϵϲ                 ϰ͕ϵϲϯ         ϭϱϲϬ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌEŽǀϮϬϭϱWϱ
WƌĞƐƐϭ&ƵĞů<ŝƚ             &ƵĞůĞĐĞŵďĞƌϮϬϭϱ                       ϭϮͬϮϮͬϮϬϭϱ     ϰ͗ϬϬƉ͘ŵ͘ ϭϮͬϮϴͬϮϬϭϱ     ϲ͗ϬϮƉ͘ŵ͘       Ϯϯ͕ϳϮϱ                ϭϴ͕ϳϳϲ         ϭϱϲϮ        ŽŵƉůĞƚĞ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϱ                             ϭϮͬϮϯͬϮϬϭϱ     ϲ͗ϯϬĂ͘ŵ͘ ϭϮͬϮϯͬϮϬϭϱ     ϲ͗ϯϮĂ͘ŵ͘          ϯ                     ϯ           ϭϱϲϯ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϮͺϮϮͺϮϬϭϱ        ϭϮͬϮϯͬϮϬϭϱ    ϳ͗ϱϲƉ͘ŵ͘  ϭϮͬϮϯͬϮϬϭϱ     ϳ͗ϱϵĂ͘ŵ͘          Ϯϲ                   Ϯϯ           ϭϱϲϰ        ŽŵƉůĞƚĞ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϮϮͺϮϬϭϱ             ϭϮͬϮϯͬϮϬϭϱ     ϵ͗ϬϬĂ͘ŵ͘ ϭϮͬϮϯͬϮϬϭϱ    ϭϮ͗ϬϭƉ͘ŵ͘          ϵϭ                   ϴϳ           ϭϱϲϱ        ŽŵƉůĞƚĞ
tŝŶďĂĐŬͺϬϬϮ               tŝŶďĂĐŬĨŽƌĞĐϮϬϭϱWϮ                    ϭϮͬϮϯͬϮϬϭϱ     ϯ͗ϮϮƉ͘ŵ͘   ϭͬϰͬϮϬϭϱ    ϭϮ͗ϬϮƉ͘ŵ͘       ϭϬ͕ϵϲϮ                 ϵ͕ϮϮϵ         ϭϱϲϲ        ŽŵƉůĞƚĞ          tŝŶďĂĐŬĨŽƌĞĐϮϬϭϱWϯ
h<ͺƌĞĚŝƚͺůĂƐƚ           E>ůĂƐƚϭϲϲ                             ϭϮͬϮϵͬϮϬϭϱ    ϭϬ͗ϮϯĂ͘ŵ͘ ϭϮͬϮϵͬϮϬϭϱ    ϭϬ͗ϮϲĂ͘ŵ͘          ϭϭ                    ϭϬ          ϭϱϲϳ        ŽŵƉůĞƚĞ
h<hŶĂƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ      hŶƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐhϭϮͺϮϵͺϮϬϭϱ        ϭϮͬϮϵͬϮϬϭϱ    ϭϮ͗ϭϰƉ͘ŵ͘ ϭϮͬϮϵͬϮϬϭϱ    ϭϮ͗ϭϵƉ͘ŵ͘           ϰ                     ϰ          ϭϱϲϴ        ŽŵƉůĞƚĞ
h^hŶĂƵƚŚŽƌŝǌĞĚZĞƚƵƌŶƐ   hŶĂƵƚŚŽƌŝǌĞĚh^ϭϮͺϮϵͺϮϬϭϱ             ϭϮͬϮϵͬϮϬϭϱ    ϭϮ͗ϯϱƉ͘ŵ͘ ϭϮͬϮϵͬϮϬϭϱ     ϲ͗ϬϮƉ͘ŵ͘          ϭϭ                    ϭϭ          ϭϱϲϵ        ŽŵƉůĞƚĞ
                                                                  /ŶƉƌŽŐƌĞƐƐ               ůŽĂĚƚŽ
          WĂƵƐĞĚ            ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘĞŵĂŝůĞĚƚŽǇŽƵ    WƵůůZĞƉŽƌƚ ĨƵƚƵƌĞũŽďƐ     WKD                                                                                           ϭϮͬϯϬͬϮϬϭϱϭ͗ϮϱƉ͘ŵ͘
                                    Case 3:15-cv-01857-SI                    Document 409-12           Filed 10/15/20             Page 23 of 24
     Jan-2016

ĂŵƉĂŝŐŶEĂŵĞ     ŽŶƚĂĐƚ>ŝƐƚ             ^ƚĂƌƚĂƚĞ     ^ƚĂƌƚdŝŵĞ    ŶĚĂƚĞ ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ   :Žď/       :Žď^ƚĂƚƵƐ     ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
tŝŶďĂĐŬͺϬϬϯ       :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϮϵ       ϭͬϰͬϮϬϭϲ       ϭϮ͗ϭϬƉ͘ŵ͘    ϭͬϰͬϮϬϭϱ ϰ͗ϰϲƉ͘ŵ͘     Ϯ͕ϴϳϵ                Ϯ͕ϴϮϯ          ϭϱϳϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ :ĂŶϮϬϭϱͺtŝŶďĂĐŬWϯϬ
tŝŶŝďĂĐŬͺϬϬϰ      &ĞďŽƌƌĞƚĞĚtŝŶďĂĐŬWϭϵ    ϭͬϱͬϮϬϭϱ        ϵ͗ϬϬĂ͘ŵ͘                           Ϯ͕ϯϭϴ                 ϮϮϳϳ          ϭϱϳϯ          WĂƵƐĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϮ                   ϭͬϴͬϮϬϭϲ       ϭϬ͗ϬϬĂ͘ŵ͘    ϭͬϴͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϭ                    ϭ            ϭϱϳϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϲϳ               ϭͬϴͬϮϬϭϲ       ϭϬ͗ϬϬĂ͘ŵ͘    ϭͬϴͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϯ                    Ϯ            ϭϱϳϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϲϴ               ϭͬϭϱͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϭϱͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      Ϯ                    Ϯ            ϭϱϳϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϯ                   ϭͬϭϴͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϭϴͬϮϬϭϲ ϭϬ͗ϬϮĂ͘ŵ͘      ϴ                    ϴ            ϭϱϳϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϲϵ               ϭͬϭϴͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϭϴͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϵ                    ϴ            ϭϱϳϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϬ               ϭͬϭϵͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϭϵͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϱ                    ϱ            ϭϱϳϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϰ                   ϭͬϮϬͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϬͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϯ                    ϯ            ϭϱϴϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ĂůƐƚϭϳϭ               ϭͬϮϬͬϮϬϭϲ      ϭϬ͗ϬϭĂ͘ŵ͘   ϭͬϮϬͬϮϬϭϲ ϭϬ͗ϬϮĂ͘ŵ͘      ϳ                    ϳ            ϭϱϴϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϱ                   ϭͬϮϭͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϭͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϯ                    Ϯ            ϭϱϴϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϮ               ϭͬϮϭͬϮϬϭϲ      ϭϬ͗ϬϮĂ͘ŵ͘   ϭͬϮϭͬϮϬϭϲ ϭϬ͗ϬϯĂ͘ŵ͘      Ϯ                    Ϯ            ϭϱϴϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϯ               ϭͬϮϱͬϮϬϭϱ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϱͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϯ                    ϯ            ϭϱϴϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϰ               ϭͬϮϲͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϲͬϮϬϭϲ ϭϬ͗ϬϬĂ͘ŵ͘      ϭ                    ϭ            ϭϱϴϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϲ                   ϭͬϮϲͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϲͬϮϬϭϲ ϭϬ͗ϬϮĂ͘ŵ͘      Ϯ                    Ϯ            ϭϱϴϲ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϱ               ϭͬϮϳͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϳͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϯ                    ϯ            ϭϱϴϳ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϲ               ϭͬϮϴͬϮϬϭϲ      ϭϬ͗ϬϬĂ͘ŵ͘   ϭͬϮϴͬϮϬϭϲ ϭϬ͗ϬϭĂ͘ŵ͘      ϯ                    ϯ            ϭϱϴϴ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ

'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϳ                   ϮͬϭͬϮϬϭϲ       ϵ͗ϬϬĂ͘ŵ͘   ϮͬϭͬϮϬϭϲ                    Ϯ                  Ϯ             ϭϱϴϵ
                    ĂŵƉĂŝŐŶĐŽŵƉůĞƚĞΘ   /ŶƉƌŽŐƌĞƐƐ                ůŽĂĚƚŽ
     WĂƵƐĞĚ            ĞŵĂŝůĞĚƚŽǇŽƵ      WƵůůZĞƉŽƌƚ    ĨƵƚƵƌĞũŽďƐ   WKD                                                                                    ϭͬϰͬϮϬϭϲϭϮ͗ϭϱƉ͘ŵ͘
                                 Case 3:15-cv-01857-SI              Document 409-12            Filed 10/15/20         Page 24 of 24
    Feb-2016

ĂŵƉĂŝŐŶEĂŵĞ     ŽŶƚĂĐƚ>ŝƐƚ     ^ƚĂƌƚĂƚĞ   ^ƚĂƌƚdŝŵĞ   ŶĚĂƚĞ   ŶĚdŝŵĞ ŽŵƉůĞƚĞŽŶƚĂĐƚƐ   &ŝůƚĞƌĞĚŽŶƚĂĐƚƐ :Žď/       :Žď^ƚĂƚƵƐ     ZĞĨŝůƚĞƌĞĚŽŶƚĂĐƚ>ŝƐƚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϳ           ϮͬϭͬϮϬϭϲ      ϵ͗ϬϬĂ͘ŵ͘   ϮͬϭͬϮϬϭϲ    ϵ͗ϬϭĂ͘ŵ͘      Ϯ                    Ϯ          ϭϱϴϵ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϳ       ϮͬϭͬϮϬϭϲ      ϵ͗ϬϬĂ͘ŵ͘   ϮͬϭͬϮϬϭϲ    ϵ͗ϬϮĂ͘ŵ͘      ϭϰ                   ϲ          ϭϱϵϬ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϴ      ϮͬϮͬϮϬϭϲ      ϵ͗ϬϬĂ͘ŵ͘   ϮͬϮͬϮϬϭϲ    ϵ͗ϬϭĂ͘ŵ͘      ϯ                    ϯ          ϭϱϵϭ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϴ           ϮͬϯͬϮϬϭϲ     ϭϬ͗ϭϲĂ͘ŵ͘   ϮͬϯͬϮϬϭϲ   ϭϬ͗ϭϳĂ͘ŵ͘      Ϯ                    Ϯ          ϭϱϵϮ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϳϵ       ϮͬϯͬϮϬϭϲ     ϭϬ͗ϭϵĂ͘ŵ͘   ϮͬϯͬϮϬϭϲ   ϭϬ͗ϮϬĂ͘ŵ͘      ϭ                    ϭ          ϭϱϵϯ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
h<ͺƌĞĚŝƚͺůĂƐƚ   E>ůĂƐƚϭϴϬ       ϮͬϱͬϮϬϭϲ     ϭϬ͗ϬϬĂ͘ŵ͘   ϮͬϱͬϮϬϭϲ   ϭϬ͗ϬϬĂ͘ŵ͘      ϭ                    ϭ          ϭϱϵϰ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
'ĞƌŵĂŶͺƌĞĚŝƚ     'ϭϮϵ           ϮͬϴͬϮϬϭϲ     ϭϬ͗ϬϬĂ͘ŵ͘   ϮͬϴͬϮϬϭϲ   ϭϬ͗ϬϬĂ͘ŵ͘      ϭ                    ϭ          ϭϱϵϱ    ŽŶƚĂĐƚƐŽŵƉůĞƚĞĚ
